 



EXECUTION COPY
 
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of December 21, 2005
among
THE MEN’S WEARHOUSE, INC.,
as Revolving Borrower,
MOORES THE SUIT PEOPLE INC.
and
GOLDEN BRAND CLOTHING (CANADA) LTD.,
as Term Borrowers,
The Lenders Party Hereto,
BANK OF AMERICA, N.A.
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
J.P. MORGAN SECURITIES INC.
and
WACHOVIA SECURITIES, INC.,
as Co-Lead Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. CERTAIN DEFINITIONS
    1  
 
       
Section 1.1. Certain Defined Terms
    1  
Section 1.2. Classification of Loans and Borrowings
    26  
Section 1.3. Terms Generally
    26  
Section 1.4. Accounting Principles
    26  
 
       
ARTICLE II. THE CREDITS
    27  
 
       
Section 2.1. The Revolving Loans and the Term Loans; Conversion of Term
Commitments to Canadian Dollar Amounts
    27  
Section 2.2. Loans and Borrowings
    27  
Section 2.3. Borrowing Procedure
    28  
Section 2.4. Funding of Borrowings
    29  
Section 2.5. Swingline Loans
    30  
Section 2.6. Letters of Credit
    31  
Section 2.7. Conflict between Applications and Agreement
    37  
 
       
ARTICLE III. INTEREST RATE PROVISIONS
    37  
 
       
Section 3.1. Interest Rate Determination
    37  
Section 3.2. Increased Cost and Reduced Return
    41  
Section 3.3. Limitation on Types of Loans
    42  
Section 3.4. Illegality
    43  
Section 3.5. Compensation
    44  
Section 3.6. Replacement of Lenders
    45  
Section 3.7. Term Loans Yearly Rate
    46  
Section 3.8. Survival
    46  
 
       
ARTICLE IV. PREPAYMENTS AND OTHER PAYMENTS; REDUCTION AND EXTENSION OF
COMMITMENTS; EXTENSION OF MATURITY DATE
    46  
 
       
Section 4.1. Repayment of Loans; Evidence of Debt
    46  
Section 4.2. Required Prepayments
    47  
Section 4.3. Optional Prepayments
    47  
Section 4.4. Notice of Payments
    47  
Section 4.5. Place of Payment or Prepayment
    48  
Section 4.6. No Prepayment Premium or Penalty
    49  
Section 4.7. Taxes
    49  
Section 4.8. Reduction and Termination of Commitments
    52  
Section 4.9. Increase of the Revolving Commitments
    52  

- i -



--------------------------------------------------------------------------------



 



              Page  
Section 4.10. Payments on Business Days
    54  
 
       
ARTICLE V. FEES
    54  
 
       
Section 5.1. Commitment Fee
    54  
Section 5.2. Arrangement Fee
    55  
Section 5.3. Administrative Agency Fees
    55  
Section 5.4. Letter of Credit Fees
    55  
Section 5.5. Fees Not Interest; Nonpayment
    55  
 
       
ARTICLE VI. APPLICATION OF PROCEEDS
    56  
 
       
ARTICLE VII. REPRESENTATIONS AND WARRANTIES
    56  
 
       
Section 7.1. Organization and Qualification
    56  
Section 7.2. Financial Statements
    56  
Section 7.3. Litigation
    56  
Section 7.4. Title to Properties
    57  
Section 7.5. Payment of Taxes
    57  
Section 7.6. Conflicting Agreements or Restrictions
    57  
Section 7.7. Authorization, Validity, Etc.
    57  
Section 7.8. Investment Company Act Not Applicable
    57  
Section 7.9. Public Utility Holding Company Act Not Applicable
    57  
Section 7.10. Margin Stock
    57  
Section 7.11. ERISA; Canadian Benefit and Pension Plans
    58  
Section 7.12. Full Disclosure
    58  
Section 7.13. Permits and Licenses
    59  
Section 7.14. Capital Structure
    59  
Section 7.15. Insurance
    59  
Section 7.16. Compliance with Laws
    59  
Section 7.17. No Consent
    59  
Section 7.18. OFAC
    60  
 
       
ARTICLE VIII. CONDITIONS
    60  
 
       
Section 8.1. Closing Date
    60  
Section 8.2. Effect of Amendment and Restatement
    62  
Section 8.3. Conditions to each Loan and Letter of Credit
    63  
 
       
ARTICLE IX. AFFIRMATIVE COVENANTS
    63  
 
       
Section 9.1. Reporting and Notice Requirements
    63  
Section 9.2. Corporate Existence
    66  
Section 9.3. Books and Records
    66  
Section 9.4. Insurance
    67  
Section 9.5. Right of Inspection
    67  
Section 9.6. Maintenance of Property
    67  

- ii -



--------------------------------------------------------------------------------



 



              Page  
Section 9.7. Guarantees of Certain Restricted Subsidiaries; Pledge Agreements
    68  
Section 9.8. Accounting Principles
    69  
Section 9.9. Patents, Trademarks and Licenses
    69  
Section 9.10. Taxes; Obligations
    69  
 
       
ARTICLE X. NEGATIVE COVENANTS
    69  
 
       
Section 10.1. Liens
    69  
Section 10.2. Debt
    71  
Section 10.3. Restricted Payments
    72  
Section 10.4. Mergers; Consolidations; Sale or Other Dispositions of All or
Substantially All Assets
    72  
Section 10.5. Investments, Loans and Advances
    72  
Section 10.6. Use of Proceeds
    73  
Section 10.7. Transactions with Affiliates
    73  
Section 10.8. Nature of Business
    73  
Section 10.9. Acquisitions
    73  
Section 10.10. Certain Financial Tests
    74  
Section 10.11. Regulations U and X
    74  
Section 10.12. Status
    74  
Section 10.13. Compliance with Laws
    75  
Section 10.14. Unrestricted Subsidiaries
    75  
Section 10.15. Restrictive Agreements
    75  
Section 10.16. Canadian Benefit and Pension Plans
    76  
 
       
ARTICLE XI. EVENTS OF DEFAULT; REMEDIES
    77  
 
       
Section 11.1. Events of Default
    77  
Section 11.2. Other Remedies
    80  
Section 11.3. Collateral Account
    80  
Section 11.4. Remedies Cumulative
    81  
 
       
ARTICLE XII. THE AGENTS
    81  
 
       
ARTICLE XIII. MISCELLANEOUS
    83  
 
       
Section 13.1. Waivers, Etc.
    83  
Section 13.2. Notices
    83  
Section 13.3. GOVERNING LAW
    85  
Section 13.4. Survival of Representations, Warranties and Covenants
    85  
Section 13.5. Counterparts
    85  
Section 13.6. Severability
    85  
Section 13.7. Descriptive Headings
    85  
Section 13.8. Right of Set-off, Adjustments
    86  
Section 13.9. Assignments and Participations
    86  
Section 13.10. Interest
    90  
Section 13.11. Expenses; Indemnification
    91  

- iii -



--------------------------------------------------------------------------------



 



             
Section 13.12.
  Payments Set Aside     92  
Section 13.13.
  Loan Agreement Controls     92  
Section 13.14.
  Obligations Several     92  
Section 13.15.
  SUBMISSION TO JURISDICTION; WAIVERS     92  
Section 13.16.
  WAIVER OF JURY TRIAL     93  
Section 13.17.
  Amendments, Etc.     93  
Section 13.18.
  Relationship of the Parties     94  
Section 13.19.
  Confidentiality     95  
Section 13.20.
  Release of Liens and Guarantees     95  
Section 13.21.
  Currency Conversion and Currency Indemnity     96  
Section 13.22.
  FINAL AGREEMENT     97  
Section 13.23.
  USA PATRIOT Act     97  

- iv -

 



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A:
  Form of Assignment and Assumption
Exhibit B:
  Form of Pledge Agreement
Exhibit C:
  Form of Revolving Guaranty Agreement
Exhibit D:
  Form of Term Guaranty Agreement
Exhibit E:
  Form of Notice of Borrowing
Exhibit F:
  Form of Letter of Credit Request
Exhibit G:
  Form of Notice of Rate Change/Continuation
Exhibit H:
  Form of Notice of Revolving Commitment Increase
Exhibit I:
  Form of Compliance Certificate
Exhibit J:
  Form of Applicable Margin Certificate

SCHEDULES

     
Schedule 1.1(a)
  Revolving Commitments
Schedule 1.1(b):
  Term Commitments
Schedule 7.14:
  Capital Structure
Schedule 7.15:
  Insurance
Schedule 10.1:
  Liens

 v 

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
          The Men’s Wearhouse, Inc., a corporation organized under the laws of
the State of Texas (the “Revolving Borrower”), Moores The Suit People Inc., a
corporation organized under the laws of the Province of New Brunswick, Canada
(“MSP”), Golden Brand Clothing (Canada) Ltd., a corporation organized under the
laws of the Province of New Brunswick, Canada (together with MSP, collectively,
the “Term Borrowers” and individually, a “Term Borrower”), the financial
institutions from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), JPMorgan Chase Bank, N.A., as Administrative Agent,
and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Agent, hereby agree
as follows:
PRELIMINARY STATEMENT
          WHEREAS, the Revolving Borrower has received loans and other
extensions of credit pursuant to that certain Revolving Credit Agreement dated
as of January 29, 2003 (as heretofore amended, the “Existing Credit Agreement”)
by and among the Revolving Borrower, the financial institutions from time to
time party thereto and JPMorgan Chase Bank, N.A. (formerly known as JPMorgan
Chase Bank), as administrative agent;
          WHEREAS, the Borrowers have requested that the Lenders, the Agents and
the Issuing Bank enter into this Agreement to amend and restate the Existing
Credit Agreement;
          WHEREAS, the Revolving Borrower has requested (i) the Revolving
Lenders to make revolving loans to the Revolving Borrower in an aggregate amount
not to exceed $100,000,000 at any time outstanding and (ii) pursuant to a
$40,000,000 sub-limit, the Issuing Bank to issue letters of credit for the
account of the Revolving Borrower, and the Revolving Lenders to acquire
participations therein, in an aggregate amount not to exceed $40,000,000 at any
time outstanding;
          WHEREAS, the Term Borrowers have requested the Term Lenders to make
term loans to the Term Borrowers in an aggregate amount not to exceed, at the
time such term loans are made, the Canadian Dollar Equivalent Value of
$75,000,000; and
          WHEREAS, pursuant to the terms and conditions hereof, (i) the Lenders,
the Agents and the Issuing Bank have agreed to amend and restate the Existing
Credit Agreement and (ii) the Lenders and the Issuing Bank have agreed to extend
credit to the Borrowers;
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I.
CERTAIN DEFINITIONS
          Section 1.1. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings:

 



--------------------------------------------------------------------------------



 



          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Acquisitions” has the meaning set forth in Section 10.9.
          “Acquisition Target” means any Person acquired pursuant to
Section 10.9 and which is designated a Restricted Subsidiary pursuant to the
terms hereof.
          “Additional Revolving Lender” has the meaning set forth in
Section 4.9(a).
          “Adjusted Debt” means, at any date of determination and without
duplication, an amount (if positive) equal to (a) the sum of (i) Total Funded
Debt at such date plus (ii) an amount equal to the product of (A) Base Rent
Expense for the four Fiscal Quarters ending on such date times (B) eight (8)
less (b) Excess Cash at such date.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means JPMCB, in its capacity as administrative
agent for the Lenders.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. If any
Person shall own, directly or indirectly, beneficially and of record twenty
percent (20%) or more of the equity (whether outstanding capital stock,
partnership interests or otherwise) of another Person, such Person shall be
deemed to be an Affiliate.
          “Agents” means, collectively, the Administrative Agent and the
Canadian Agent.
          “Agreed Currency” has the meaning set forth in Section 13.21(a).
          “Agreement” means this Amended and Restated Credit Agreement, as the
same may be amended, modified or supplemented from time to time.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

2



--------------------------------------------------------------------------------



 



          “Applicable Agent” means (a) with respect to a Revolving Loan, a
Letter of Credit, a Swingline Loan, any payment that relates to any Revolving
Loan, Letter of Credit or Swingline Loan or any payment that does not relate to
any Loan or Letter of Credit, the Administrative Agent and (b) with respect to a
Term Loan or any payment that relates to a Term Loan, the Canadian Agent.
          “Applicable Margin” means, for any day, with respect to Eurodollar
Loans, CDOR Loans, Letter of Credit Fees, ABR Loans or Canadian Prime Loans, or
with respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth in the table below under the caption
“Eurodollar Loans/CDOR Loans/Letter of Credit Fees”, “ABR Loans/Canadian Prime
Loans” or “Commitment Fees”, as the case may be, based upon the Leverage Ratio
as of the most recent determination date:

                                      Eurodollar Loans/                 CDOR
Loans/   ABR Loans/     Category   Leverage Ratio   Letter of Credit Fees  
Canadian Prime Loans   Commitment Fees
1
  Less than 3.25:1.0     0.625 %     0.00 %     0.100 %
2
  Equal to or greater than 3.25:1.0 but less than 3.5:1.0     0.750 %     0.00 %
    0.125 %
3
  Equal to or greater than 3.5:1.0 but less than 3.75:1.0     0.875 %     0.25 %
    0.150 %
4
  Equal to or greater than 3.75:1.0     1.125 %     0.50 %     0.175 %

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the last day of each Fiscal Quarter and set forth in the Applicable Margin
Certificate delivered pursuant to Section 9.1(l) and (ii) each change in the
Applicable Margin resulting from a change in the Leverage Ratio shall be
effective during the period commencing on and including the date of delivery to
the Administrative Agent of the Applicable Margin Certificate indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that (A) until the Revolving Borrower delivers an
Applicable Margin Certificate described in Section 9.1(l), the Leverage Ratio
shall be deemed to be in the Category one level higher (in Category number) than
the applicable Category of the immediately preceding fiscal period during the
period from the expiration of the time for delivery of such Applicable Margin
Certificate until such Applicable Margin Certificate is delivered and (B) prior
to the initial delivery of an Applicable Margin Certificate pursuant to
Section 9.1(l), the Applicable Margin shall be determined by reference to
Category 1.
          “Applicable Margin Certificate” has the meaning set forth in
Section 9.1(l).
          “Application” means an application, in such form as the Issuing Bank
may specify from time to time, requesting the Issuing Bank to issue a Letter of
Credit.

3



--------------------------------------------------------------------------------



 



          “Arrangers” means J.P. Morgan Securities Inc. and Wachovia Securities,
Inc., in their capacities as arrangers of the credit facilities provided under
this Agreement.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.9), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “Base Rent Expense” means, for any period, payments (whether computed
monthly or annually) due under Leases of real property (including those
resulting from sale-leaseback transactions), exclusive of payments for
percentage rent, common-area maintenance, insurance, taxes and any other amounts
recorded in the Revolving Borrower’s or the Restricted Subsidiaries’ books and
records in accordance with their customary practices as rent other than “base
rent expense”; provided that, with respect to any acquisition of an Acquisition
Target which results in the requirement to provide pro forma financial
information pursuant to Article 11 of Regulation S-X (Reg § 210.11.01, .02 and
.03), Base Rent Expense of the Acquisition Target for each full fiscal quarter
included in the applicable computation period prior to such Acquisition
(including the fiscal quarter during which it was acquired) shall be included;
provided further that Base Rent Expense of the Acquisition Target shall be
adjusted for those applicable items of base rent expense that will increase or
decrease subsequent to the date of Acquisition, such adjustments limited to
those like adjustments included in the pro forma financial statements provided
in the Form 8-K filed with the Securities and Exchange Commission pursuant to
Article 11 of Regulation S-X.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means the Revolving Borrower or any Term Borrower.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, (b) Term Loans of the same Type,
made, converted or continued on the same date and, in the case of CDOR Loans, as
to which a single Interest Period is in effect, or (c) a Swingline Loan.
          “Borrowing Date” means a Revolving Borrowing Date or the Term
Borrowing Date.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City and Houston, Texas are authorized
or required by law to remain closed; provided that (i) when used in connection
with a Eurodollar Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market and (ii) when used in connection with a CDOR Loan or a Canadian Prime
Loan, the term “Business Day” shall also exclude any day on which commercial
banks in the Province of Ontario are authorized or required by law to remain
closed.

4



--------------------------------------------------------------------------------



 



          “Canadian Agent” means JPMCB Toronto, in its capacity as agent for the
Term Lenders.
          “Canadian Benefit Plan” means all material benefit plans or
arrangements subject to Canadian federal or applicable provincial law or
regulation maintained or contributed to by the Revolving Borrower or any of its
Subsidiaries that are not Canadian Pension Plans, including all profit sharing,
savings, supplemental retirement, retiring allowance, severance, deferred
compensation, welfare, bonus, incentive compensation, phantom stock, legal
services, supplementary unemployment benefit plans or arrangements and all life,
health, dental and disability plans and arrangements in which the employees or
former employees of the Revolving Borrower or any of its Subsidiaries
participate or are eligible to participate, but excluding all stock option or
stock purchase plans.
          “Canadian Dollar Equivalent Value” means, with respect to an amount of
Dollars, an amount of Canadian Dollars into which any Agent determines that it
could, in accordance with its practice from time to time in the interbank
foreign exchange market, convert such amount of Dollars, determined by using its
applicable quoted spot rate on the date on which such equivalent is to be
determined pursuant to the provisions of this Agreement.
          “Canadian Dollars” and “C$” refers to the lawful currency of Canada.
          “Canadian Pension Plan” means all plans or arrangements which are
considered to be pension plans for the purposes of any applicable pension
benefits standards statute or regulation in Canada or applicable province
established, maintained or contributed to by the Revolving Borrower or any of
its Subsidiaries for their employees or former employees.
          “Canadian Prime”, when used in reference to a Loan or a Borrowing,
refers to whether such Loan or Borrowing is denominated in Canadian Dollars and
bearing interest at the Canadian Prime Rate.
          “Canadian Prime Rate” means, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of (a) the
rate of interest which JPMCB Toronto establishes on such date as the reference
rate of interest for determination of interest rates it will charge for loans in
Canadian Dollars at its office in Toronto, Canada and which it refers to as its
prime rate (or its equivalent or analogous such rate) and (b) the sum of (i) the
yearly rate of interest to which the one month CDOR Rate is equivalent plus
(ii) one percent (1.0%) per annum.
          “Capital Expenditures” means, for any period, the additions to
property, plant and equipment and other capital expenditures of the Revolving
Borrower and its Restricted Subsidiaries for such period that are (or would in
accordance with GAAP be) set forth as such in a consolidated statement of cash
flows of the Revolving Borrower and its Subsidiaries for such period.
          “Capital Lease” has the meaning set forth in the definition of Capital
Lease Obligation.

5



--------------------------------------------------------------------------------



 



          “Capital Lease Obligation” means as to any Person, the obligations of
such Person to pay rent or other amounts under any lease (a “Capital Lease”) of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
          “Capital Stock” means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.
          “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or Canada or issued
by an agency thereof and backed by the full faith and credit of the United
States or Canada, as the case may be, in each case maturing within ninety
(90) days after the date of acquisition thereof; (b) marketable direct
obligations issued by any state of the United States of America or province of
Canada or any political subdivision of any such state, province or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having the highest rating
obtainable from either Standard & Poor’s Corporation or Moody’s Investors
Service, Inc. (or, if at any time neither Standard & Poor’s Corporation nor
Moody’s Investors Service, Inc. shall be rating such obligations, then from such
other nationally recognized rating services acceptable to the Administrative
Agent); (c) commercial paper maturing no more than ninety (90) days after the
date of creation thereof and, at the time of acquisition, having a rating of at
least A-1 or P-1 from either Standard & Poor’s Corporation or Moody’s Investors
Service, Inc. (or, if at any time neither Standard & Poor’s Corporation nor
Moody’s Investors Service, Inc. shall be rating such obligations, then the
highest rating from such other nationally recognized rating services acceptable
to the Administrative Agent); (d) domestic and eurodollar certificates of
deposit or bankers’ acceptances maturing within ninety (90) days after the date
of acquisition thereof issued by any Lender or any other commercial bank
organized under the laws of the United States of America or Canada or any state
or province thereof or the District of Columbia having combined capital and
surplus of not less than $250,000,000 (or the Canadian Dollar Equivalent Value
thereof); (e) repurchase agreements of the Administrative Agent, any Lender or
any other commercial bank organized under the laws of the United States of
America or Canada or any state or province thereof or the District of Columbia
having combined capital and surplus of not less than $250,000,000 (or the
Canadian Dollar Equivalent Value thereof); (f) overnight investments with the
Administrative Agent, any Lender or any other commercial bank organized under
the laws of the United States of America or Canada or any state or province
thereof or the District of Columbia having combined capital and surplus of not
less than $250,000,000 (or the Canadian Dollar Equivalent Value thereof);
(g) other readily marketable instruments issued or sold by the Administrative
Agent, any Lender or any other commercial bank organized under the laws of the
United States of America or Canada or any state or province thereof or the
District of Columbia having combined capital and surplus of not less than
$250,000,000 (or the Canadian Dollar Equivalent

6



--------------------------------------------------------------------------------



 



Value thereof); and (h) funds invested in brokerage accounts with nationally
recognized brokerage houses or money market accounts, in each case for less than
thirty (30) days.
          “CDOR” when used in reference to a Loan or a Borrowing, refers to
whether such Loan or Borrowing is denominated in Canadian Dollars and bearing
interest at the CDOR Rate.
          “CDOR Rate” means, with respect to any CDOR Loan for any Interest
Period, the sum of (a) the rate per annum determined by the Canadian Agent by
reference to the average rate quoted on the Reuters Monitor Screen, Page “CDOR”
(or such other Page as may replace such Page) on such screen for the purpose of
displaying the Canadian interbank offered rates for Canadian Dollar bankers’
acceptances with a term comparable to the term of such Interest Period as of
10:00 a.m., Toronto time, one Business Day prior to the first day of such
Interest Period plus (b) 0.10%. If for any reason the Reuters Monitor Screen
rates are unavailable, CDOR Rate means the sum of (a) the rate of interest
determined by the Canadian Agent that is equal to the arithmetic mean of the
rates quoted by such reference banks as may be specified from time to time by
the Canadian Agent, after consultation with the Term Borrowers, in respect of
Canadian Dollar bankers’ acceptances with a term comparable to the term of such
Interest Period as of 10:00 a.m., Toronto time, one Business Day prior to the
first day of such Interest Period plus (b) 0.10%.
          “Change/Continuation Date” means a date upon which any Borrower has
requested the change or continuation of the interest rate applicable to any Loan
pursuant to a Notice of Rate Change/Continuation delivered pursuant to
Section 3.1.
          “Change of Control” means (i) any transaction (including a merger or
consolidation) the result of which is that any “Person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of more
than 50 percent (50%) of the total voting power of all classes of the voting
stock of the Revolving Borrower or the surviving Person and/or warrants or
options to acquire such voting stock, calculated on a fully diluted basis (a
“Control Person”), other than any such transaction in which the current
executive officers of the Revolving Borrower who are also currently directors
and their Affiliates or The Zimmer Family Foundation become, individually or
collectively, a Control Person, or (ii) the sale, lease or transfer of all or
substantially all of the Revolving Borrower’s assets (which includes the assets
of its Subsidiaries) to any “Person” or “group” (within the meaning of Sections
13(d) and 14(d)(2) of the Exchange Act), except to the Revolving Borrower or one
or more of its Subsidiaries.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans or Term Loans.
          “Closing Date” means the date on which the conditions specified in
Section 8.1 are satisfied.
          “Code” means the Internal Revenue Code of 1986, as amended, as now or
hereafter in effect, together with all regulations, rulings and interpretations
thereof or thereunder issued by the Internal Revenue Service.

7



--------------------------------------------------------------------------------



 



          “Commitment” means a Revolving Commitment or a Term Commitment.
          “Consolidated Net Worth” means, as of any date of determination, the
total shareholders’ equity of the Revolving Borrower and the Restricted
Subsidiaries which appears on the consolidated balance sheet of such Person as
of such date, determined in accordance with GAAP; excluding, however, (a) from
total shareholders’ equity, mandatorily redeemable Preferred Stock of the
Revolving Borrower or a Restricted Subsidiary to the extent included in total
shareholders’ equity and (b) Restricted Investments of the Revolving Borrower
and the Restricted Subsidiaries in any Unrestricted Subsidiaries.
          “Contractual Rent Expense” means, for any period as to the Revolving
Borrower and the Restricted Subsidiaries, all payments (whether computed monthly
or annually) due under Leases of real property (including those resulting from
sale-leaseback transactions), including, without limitation, Base Rent Expense
and payments for percentage rent, common-area maintenance, insurance, and taxes
and any other amounts recorded in such Person’s books and records in accordance
with their customary practices as rent expense, whether paid or accrued in the
applicable period of calculation, but excluding adjustments with respect to such
payments required to be made in conformity with GAAP for the purposes of
accounting for graduated lease payments; provided that with respect to any
acquisition of an Acquisition Target which results in the requirement to provide
pro forma financial information pursuant to Article 11 of Regulation S-X (Reg §
210.11.01,         .02 and .03), Contractual Rent Expense of such Acquisition
Target for each full fiscal quarter included in the applicable computation
period prior to such Acquisition (including the fiscal quarter during which it
was acquired) shall be included; provided further that Contractual Rent Expense
of such Acquisition Target shall be adjusted for those applicable items of
contractual expense that will increase or decrease subsequent to the date of
Acquisition, such adjustments limited to those like adjustments included in the
pro forma financial statements provided in the Form 8-K filed with the
Securities and Exchange Commission pursuant to Article 11 of Regulation S-X.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Debt” means (without duplication), for any Person:
     (a) obligations of such Person for borrowed money (including obligations,
contingent or otherwise, of such Person relative to the available face amount of
all letters of credit and letters of guaranty, whether drawn or undrawn, and
banker’s acceptances issued for the account of such Person);
     (b) obligations of such Person evidenced by bonds, debentures, notes or
similar instruments (but excluding sight drafts that evidence account payables
arising in the ordinary course of business);
     (c) obligations of such Person to pay the deferred purchase price of
property or services (but excluding accounts payable arising in the ordinary
course of business),

8



--------------------------------------------------------------------------------



 



other than contingent purchase price or similar obligations incurred in
connection with an acquisition and not yet earned or determinable;
     (d) obligations of others secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by) a
Lien on Property owned or being purchased by such Person (including obligations
arising under conditional sales or other title retention agreements, other than
customary reservations or retentions of title under supply agreements entered
into in the ordinary course of business), whether or not such obligations shall
have been assumed by such Person or are limited in recourse;
     (e) Capital Lease Obligations of such Person;
     (f) Guarantees by such Person of any obligations of any other Person which
are described in the preceding clauses (a)–(c) and the following clause (g); and
     (g) net obligations of such Person under Hedge Agreements (the amount of
such obligations to be equal at any time to the termination value of such Hedge
Agreement giving rise to such obligation that would be payable by such Person at
such time).
          Debt of any Person shall include the Debt of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Debt provide that such Person is not liable therefor.
          “Debtor Laws” means all applicable federal, state, provincial or
foreign liquidation, dissolution, winding-up, conservatorship, bankruptcy,
moratorium, arrangement, receivership, insolvency, reorganization, or similar
laws, or general equitable principles from time to time in effect affecting the
rights of creditors generally or providing for the relief of debtors.
          “Default” means any of the events specified in Section 11.1, whether
or not there has been satisfied any requirement in connection with such event
for the giving of notice, or the lapse of time, or the happening of any further
condition, event or act.
          “Dollars” and “$”means lawful currency of the United States of
America.
          “Drawing” has the meaning set forth in Section 2.6(d)(ii).
          “EBITDA” means, for any period, as to the Revolving Borrower and the
Restricted Subsidiaries, an amount equal to earnings before income taxes and
adjustment for extraordinary items, plus (a) depreciation and amortization, plus
(b) interest expense, plus, to the extent deducted in determining earnings
before extraordinary items, (c) other non-cash charges, minus, to the extent
added in determining earnings before extraordinary items, (d) non-cash income,
for the four (4) immediately preceding Fiscal Quarters; provided that with
respect to any acquisition of an Acquisition Target which results in the
requirement to provide pro forma

9



--------------------------------------------------------------------------------



 



financial information pursuant to Article 11 of Regulation S-X (Reg § 210.11.01,
.02 and .03), EBITDA of such Acquisition Target for each full fiscal quarter
included in the applicable computation period prior to such Acquisition
(including the fiscal quarter during which it was acquired) shall be included;
provided further that EBITDA of such Acquisition Target shall be adjusted for
those items of income and expense that will increase or decrease subsequent to
the date of Acquisition, such adjustments limited to those adjustments included
in the pro forma financial statements provided in the Form 8-K filed with the
Securities and Exchange Commission pursuant to Article 11 of Regulation S-X.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Revolving Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30 day notice period is waived); (b) the existence
with respect to any Pension Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (d) the incurrence by the Revolving Borrower or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan in a distress termination (within the meaning of
Section 4041(c) of ERISA); (e) the receipt by the Revolving Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans in a distress termination (within
the meaning of Section 4041(c) of ERISA) or to appoint a trustee to administer
any Plan; (f) the incurrence by the Revolving Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Multiemployer Plan; or (g) the receipt by the Revolving Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Revolving Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is insolvent or in reorganization, within the meaning of Title IV of ERISA.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” means any of the events specified in Section 11.1, provided
that there has been satisfied any requirement in connection with such event for
the giving of notice, or the lapse of time, or the happening of any further
condition, event or act.
“Excess Cash” means, at any date of determination, an amount, if positive, equal
to the difference of (i) unrestricted cash and Cash Equivalents reflected on the
Revolving Borrower’s consolidated balance sheet for the most recently ended
Fiscal Quarter (exclusive of

10



--------------------------------------------------------------------------------



 



cash and Cash Equivalents of Unrestricted Subsidiaries therein reflected) less
(ii) the sum of (x) $15 million and (y) the aggregate principal amount of
Revolving Loans outstanding on the last day of the most recently ended Fiscal
Quarter.
          “Exchange Act” means the Securities Exchange Act of 1934.
          “Excluded Taxes” has the meaning set forth in the definition of
“Taxes”.
          “Existing Credit Agreement” has the meaning set forth in the first
WHEREAS clause hereof.
          “Expiration Date” means the last day of an Interest Period.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Revolving Borrower.
          “Fiscal Quarter” means a fiscal quarter of the Revolving Borrower.
          “Fiscal Year” means the Revolving Borrower’s fifty-two (52) or
fifty-three (53) week fiscal year, which ends on the Saturday nearest January 31
in each calendar year; by way of example, references to “Fiscal Year 2004” shall
mean the fiscal year ended January 29, 2005.
          “Fixed Charges” means, for any period as to the Revolving Borrower and
the Restricted Subsidiaries, an amount equal to the sum (without duplication) of
(a) net cash interest expense for such period plus (b) Contractual Rent Expense
for such period plus (c) scheduled payments on Capital Leases for such period
plus (d) scheduled principal payments in respect of any Debt (excluding
scheduled principal payments in respect of Debt permitted by Section 10.2(a))
for such period plus (e) cash dividends paid by the Revolving Borrower during
such period.
          “Foreign Revolving Lender” has the meaning set forth in
Section 4.7(d).
          “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board, or in such other statements by such
other entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

11



--------------------------------------------------------------------------------



 



          “Governmental Approval” means any authorization, consent, approval,
license or exemption of, registration or filing with, or report or notice to,
any Governmental Authority.
          “Governmental Authority” means any national, state, provincial,
county, municipal or other government, domestic or foreign, any agency, board,
bureau, commission, court, department or other instrumentality of any such
government, or any arbitrator.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Debt or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
          “Guarantors” means the Revolving Guarantors and the Term Guarantor.
          “Guaranty Agreements” means the Revolving Guaranty Agreement and the
Term Guaranty Agreement.
          “Hedge Agreements” means all interest rate swaps, caps or collar
agreements or similar arrangements dealing with interest rates or currency
exchange rates or the exchange of nominal interest obligations, either generally
or under specific contingencies, and all commodity price protection agreements
and commodity price hedging agreements.
          “Hedging Obligations” of any Person means the obligations of such
Person pursuant to any Hedge Agreement.
          “Highest Lawful Rate” means, with respect to each Lender, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged, or received with respect to the
Obligations, due to such Lender pursuant to this Agreement or any other Loan
Document, under laws applicable to such Lender which are presently in effect,
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum non-usurious interest rate than
applicable laws presently allow. To the extent required by applicable law in
determining the Highest Lawful Rate with respect to any Lender as of any date,
there shall be taken into account the aggregate amount of all payments and
charges theretofore charged, reserved or received by such Lender hereunder or
under the other Loan Documents which constitute or are deemed to constitute
interest under applicable law.

12



--------------------------------------------------------------------------------



 



          “Houston Distribution Center” means the real property of the Revolving
Borrower located in Harris County, Texas and commonly referred to by it as the
“Bellfort Distribution Facility Center”, including additional real property from
time to time acquired in connection therewith, and the improvements, fixtures
and similar property from time to time located thereon or used in connection
therewith, which improved real property is used or intended for use in
connection with the business activities of the Revolving Borrower and its
Subsidiaries which are permitted by Section 10.9.
          “Increasing Revolving Lender” has the meaning set forth in
Section 4.9(a).
          “Information Memorandum” means the Confidential Information Memorandum
dated October 2005 relating to the Revolving Borrower and the Transactions.
          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan) the last day of each March, June, September and December,
(b) with respect to any Canadian Prime Loan, the third Business Day after the
last day of each calendar month, (c) with respect to any Eurodollar Loan or any
CDOR Loan, the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a Eurodollar Borrowing or CDOR
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, and (d) with
respect to any Swingline Loan, the day that such Loan is required to be repaid.
          “Interest Period” means, with respect to any Eurodollar Borrowing or
CDOR Borrowing, the period commencing on the date of such Borrowing and ending
on the numerically corresponding day in the calendar month that is one, two,
three or six months thereafter, as the applicable Borrower may elect; provided
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and (ii) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing or a Term Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
          “Inventory” means the “inventory” (as that term is defined by and
within the meaning of GAAP) of the Revolving Borrower and any Restricted
Subsidiary including, without limitation, merchandise in transit and piece goods
in the possession of manufacturers.
          “Investment” of any Person means any investment so classified under
GAAP, and, whether or not so classified, includes (a) any direct or indirect
loan or advance made by it to any other Person, whether by means of stock
purchase, loan, advance or otherwise, (b) any capital contribution to any other
Person, and (c) any ownership or similar interest in any other Person.

13



--------------------------------------------------------------------------------



 



          “Issuing Bank” means (i) JPMCB or any Affiliate thereof and (ii) any
other Revolving Lender or any Affiliate thereof agreed to by the Revolving
Borrower, the Administrative Agent, and such other Revolving Lender, in each
case in its capacity as an issuer of Letters of Credit hereunder.
          “JPMCB” means JPMorgan Chase Bank, N.A. and its successors.
          “JPMCB Toronto” means JPMorgan Chase Bank, N.A., Toronto Branch, and
its successors.
          “Law” means any federal, state, provincial or local law, statute,
ordinance, code, rule, regulation, license, permit, authorization, decision,
order, injunction or decree, domestic or foreign.
          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed (including,
without limitation, reimbursed pursuant to Loans made pursuant to the terms
hereof) by or on behalf of the Revolving Borrower at such time. The LC Exposure
of any Revolving Lender at any time shall be its Pro Rata Percentage of the
total LC Exposure at such time.
          “Lease” means, as to any Person, any operating lease other than a
Capital Lease of any Property (whether real, personal or mixed) by that Person
as a lessee, together with all renewals, extensions and options thereon.
          “Lender” and “Lenders” have the respective meanings set forth in the
preamble hereto and include the Administrative Agent and the Canadian Agent, in
their respective individual capacities. Unless the context otherwise clearly
requires, the terms “Lender” and “Lenders” include the Swingline Bank.
          “Letter of Credit” has the meaning set forth in Section 2.6(a).
          “Letter of Credit Fee” has the meaning set forth in Section 5.4(a).
          “Letter of Credit Request” shall have the meaning set forth in
Section 2.6(b).
          “Leverage Ratio” means, at any date of determination, the ratio of
(a) Adjusted Debt at such date to (b) the sum of (i) EBITDA for the period of
four consecutive Fiscal Quarters ending on such date plus (ii) Base Rent Expense
period of four consecutive Fiscal Quarters ending on such date.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined

14



--------------------------------------------------------------------------------



 



by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan” means a Revolving Loan or a Term Loan.
          “Loan Documents” means this Agreement, the Letters of Credit, the
Applications, the Guaranty Agreements, the Pledge Agreement, the Specified Hedge
Agreements and all instruments, certificates and agreements now or hereafter
executed or delivered to the Administrative Agent, the Issuing Bank or any
Lender (or, in the case of any Specified Hedge Agreement, any Affiliate of any
Lender) pursuant to any of the foregoing and the transactions connected
therewith, and all amendments, modifications, renewals, extensions, increases
and rearrangements of, and substitutions for, any of the foregoing.
          “Loan Parties” means the Borrowers, the Guarantors and the Pledgors.
          “Local Time” means (a) with respect to any Revolving Borrowing, Letter
of Credit or Swingline Loan, Houston time and (b) with respect to any Term
Borrowing, Toronto time.
          “Majority Lenders” means, at any time, Lenders holding at least 51% of
the sum of (i) the Total Revolving Commitment (or, if the Total Revolving
Commitment shall have terminated, the Total Revolving Credit Exposure) at such
time plus (ii) the aggregate outstanding principal amount of the Term Loans (or,
if the Term Loans shall not yet have been made, the Total Term Commitment) at
such time.
          “Majority Revolving Lenders” means, at any time, Revolving Lenders
holding at least 51% of the Total Revolving Commitment (or, if the Total
Revolving Commitment shall have terminated, at least 51% of the Total Revolving
Credit Exposure) at such time.
          “Majority Term Lenders” means, at any time, Term Lenders holding at
least 51% of the aggregate outstanding principal amount of the Term Loans (or,
if the Term Loans shall not yet have been made, the Total Term Commitment) at
such time.

15



--------------------------------------------------------------------------------



 



          “Margin Stock” has the meaning assigned to such term in Regulation U.
          “Material Adverse Effect” means any material adverse effect on (a) the
business, property, operations or condition (financial or otherwise) of the
Revolving Borrower and its Subsidiaries, taken as a whole, or (b) the validity
or enforceability of any of the Loan Documents or the rights or remedies of the
Agents and the Lenders.
          “Material Debt” means Debt (other than the Loans and Letters of
Credit) of the Revolving Borrower or any Subsidiary in an aggregate principal or
other amount exceeding $20,000,000 (or the equivalent thereof, if in a currency
other than Dollars).
          “Material Restricted Subsidiary” means (a) each Term Borrower and
(b) each other Restricted Subsidiary (i) the consolidated assets of which equal
10% or more of the consolidated assets of the Revolving Borrower as of the last
day of the most recently ended Fiscal Quarter or (ii) the consolidated revenues
of which for the most recently ended period of four consecutive Fiscal Quarters
equal 10% or more of the consolidated revenues of the Revolving Borrower for
such period; provided that, if at any time the aggregate consolidated assets of
the Restricted Subsidiaries that are not Material Restricted Subsidiaries shall
equal 20% or more of the consolidated assets of the Revolving Borrower as of the
last day of the most recently ended Fiscal Quarter, or the aggregate
consolidated revenues of such Restricted Subsidiaries for the most recently
ended period of four consecutive Fiscal Quarters shall equal 20% or more of the
consolidated revenues of the Revolving Borrower for such period, the Revolving
Borrower shall designate sufficient Restricted Subsidiaries as “Material
Restricted Subsidiaries” to eliminate such condition, such designation to occur
not later than the 15th Business Day after the earlier of (x) the delivery
pursuant to Sections 9.1(a) and (b) of financial statements of the Revolving
Borrower for the period during which the condition requiring such designation
shall first have existed and (y) in the event the condition requiring such
designation is known to a Financial Officer to exist as a result of an
acquisition, disposition or transfer of material assets (including equity
interests), the date of such acquisition, disposition or transfer (and if the
Revolving Borrower shall fail to designate such Restricted Subsidiaries by such
time, Restricted Subsidiaries that are not Material Restricted Subsidiaries
shall automatically be deemed to be Material Restricted Subsidiaries in
descending order based on the amounts of their consolidated assets until such
condition shall have been eliminated). Each Subsidiary designated or deemed
designated as a Material Restricted Subsidiary pursuant to the preceding
sentence shall for all purposes of this Agreement constitute a Material
Restricted Subsidiary upon such designation or deemed designation and until a
subsequent designation pursuant to which one or more other Restricted
Subsidiaries are substituted for it. Each Restricted Subsidiary that qualifies
as a Material Restricted Subsidiary pursuant to clause (b) of the first sentence
of this definition shall be deemed to be a Material Restricted Subsidiary upon
the delivery of the certificate referred to in Section 9.1(d) indicating such
Restricted Subsidiary as a Material Restricted Subsidiary and shall continue to
be a Material Restricted Subsidiary until the last day of the Fiscal Quarter as
of which such Restricted Subsidiary no longer qualifies as a Material Restricted
Subsidiary pursuant to such clause (b).
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Revolving Borrower or any ERISA
Affiliate makes or is

16



--------------------------------------------------------------------------------



 



obligated to make contributions or with respect to which the Revolving Borrower
or any ERISA Affiliate has any liability, contingent or otherwise.
          “New Funds Amount” has the meaning set forth in Section 4.9(d).
          “Non-Guaranteeing Restricted Subsidiary” has the meaning set forth in
Section 9.7(a).
          “Notice of Borrowing” has the meaning set forth in Section 2.3.
          “Notice of Rate Change/Continuation” has the meaning set forth in
Section 3.1(c).
          “Notice of Revolving Commitment Increase” has the meaning set forth in
Section 4.9(b).
          “Obligations” means the collective reference to the unpaid principal
of and interest on the Loans and Letter of Credit reimbursement obligations and
all other obligations and liabilities of the Revolving Borrower or any
Restricted Subsidiary (including, without limitation, interest accruing at the
then applicable rate provided in this Agreement after the maturity of the Loans
and Letter of Credit reimbursement obligations and interest accruing at the then
applicable rate provided in this Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Revolving Borrower or any Restricted Subsidiary,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to any Agent or any Lender (or in the case of any Specified
Hedge Agreement, (x) any Affiliate of any Lender or (y) any Person that was a
Lender at the time of entry into such Specified Hedge Agreement), whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement or any other Loan Document, in each case whether on account of
principal, interest, guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to any Agent or any Lender that are required
to be paid by the Revolving Borrower or any Restricted Subsidiary pursuant to
the terms of any of the foregoing agreements).
          “Officer’s Certificate” means a certificate signed in the name of the
Revolving Borrower by a Responsible Officer.
          “Other Currency” has the meaning set forth in Section 13.21(a).
          “Other Taxes” means any present or future stamp or documentary taxes,
value added taxes, excise or property taxes, or similar taxes, charges or levies
(other than Excluded Taxes) which arise from any payment made hereunder or from
the execution or delivery or the registration of, or otherwise with respect to,
this Agreement or any other Loan Document.
          “PBGC” means the Pension Benefit Guaranty Corporation.

17



--------------------------------------------------------------------------------



 



          “Pension Plan” means any employee pension benefit plan (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Revolving
Borrower or any ERISA Affiliate or to which the Revolving Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or with respect to
which the Revolving Borrower or any ERISA Affiliate has any liability,
contingent or otherwise.
          “Permitted Business” has the meaning set forth in Section 10.9.
          “Permitted Lien Debt” means all Debt permitted to be created, incurred
or assumed by the Revolving Borrower or any Restricted Subsidiary pursuant to
Section 10.2(c) to the extent that the aggregate principal amount of such Debt
does not exceed, at any time outstanding, 15% of Consolidated Net Worth, as
determined on a pro forma basis at the time of the creation, incurrence or
assumption of such Debt.
          “Permitted Liens” means:
     (a) Liens for current taxes, assessments or other governmental charges
which are not delinquent or remain payable without any penalty, or the validity
or amount of which is contested in good faith and, if necessary for such
contest, by appropriate proceedings; provided that any right to seizure, levy,
attachment, sequestration, foreclosure or garnishment with respect to Property
of the Revolving Borrower or any Restricted Subsidiary by reason of such Lien
(i) has not matured, (ii) has been and continues to be effectively enjoined or
stayed or (iii) pertains to such Property that, individually or in the
aggregate, is immaterial to the operations of the Revolving Borrower and its
Subsidiaries taken as a whole;
     (b) consensual landlord Liens, Liens in respect of operating leases,
nonconsensual Liens imposed by operation of law, including, without limitation,
landlord Liens for rent not yet due and payable, and Liens for materialmen,
mechanics, warehousemen, carriers, employees, workmen, repairmen, current wages
or accounts payable not yet delinquent and arising in the ordinary course of
business; provided that any right to seizure, levy, attachment, sequestration,
foreclosure or garnishment with respect to Property of the Revolving Borrower or
any Restricted Subsidiary by reason of such Lien (i) has not matured, (ii) has
been, and continues to be, effectively enjoined or stayed or (iii) pertains to
such Property that, individually or in the aggregate, is immaterial to the
operations of the Revolving Borrower and its Subsidiaries taken as a whole;
     (c) easements, rights-of-way, restrictions and other similar Liens or
imperfections to title arising in the ordinary course of business that do not
secure any Debt and which do not materially interfere with the occupation, use
and enjoyment by the Revolving Borrower or any Restricted Subsidiary of the
Property encumbered thereby or materially impair the value of such Property;
     (d) Liens (other than any Lien imposed by ERISA) incurred or deposits made
in the ordinary course of business (i) in connection with workers’ compensation,

18



--------------------------------------------------------------------------------



 



unemployment insurance and other types of social security, or (ii) to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, performance or payment bonds, purchase, construction or sales contracts
and other similar obligations, in each case not incurred or made in connection
with the borrowing of money, the obtaining of advances or credit or the payment
of the deferred purchase price of property;
     (e) Liens arising out of or in connection with any litigation or other
legal proceeding which are being contested in good faith by appropriate
proceedings; provided that (i) any right to seizure, levy, attachment,
sequestration, foreclosure or garnishment with respect to Property of the
Revolving Borrower or any Restricted Subsidiary by reason of such Lien (x) has
not matured, (y) has been, and continues to be, effectively enjoined or stayed,
or (z) pertains to such Property that, individually or in the aggregate, is
immaterial to the operations of the Revolving Borrower and its Subsidiaries
taken as a whole, and (ii) no Event of Default exists under Section 11.1(h)
relating thereto; and
     (f) UCC protective filings (or similar personal property security filings
in any province of Canada) with respect to personal property leased to the
Revolving Borrower or any Subsidiary under operating leases.
          “Person” means an individual, partnership, joint venture, corporation,
joint stock company, bank, trust, unincorporated organization and/or a
government or any department or agency thereof.
          “Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, other than a Multiemployer Plan, maintained by the
Revolving Borrower or any ERISA Affiliate.
          “Pledge Agreement” means the Pledge and Security Agreement among the
Pledgors and the Administrative Agent, substantially in the form of Exhibit B,
as the same may be amended, restated or otherwise modified from time to time.
          “Pledged Collateral” has the meaning set forth in the Pledge
Agreement.
          “Pledgors” means the pledgors party to the Pledge Agreement.
          “Preferred Stock” means any class or series of Capital Stock of a
Person which is entitled to a preference or priority over any other class or
series of Capital Stock of such Person with respect to any distribution of such
Person’s assets, whether with respect to dividends, or upon liquidation or
dissolution, or both.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMCB as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

19



--------------------------------------------------------------------------------



 



          “Property” or “Properties” means any interest or right in any kind of
property or assets, whether real, personal, or mixed, owned or leased, tangible
or intangible, and whether now held or hereafter acquired.
          “Pro Rata Percentage” means, with respect to any Lender at any time,
(a) with respect to Revolving Loans, LC Exposure or Swingline Exposure, a
fraction (expressed as a percentage), the numerator of which shall be the amount
of such Lender’s Revolving Commitment at such time and the denominator of which
shall be the Total Revolving Commitment at such time (provided that if the
Revolving Commitments have terminated or expired, the Pro Rata Percentages shall
be determined based upon such Lender’s share of the Total Revolving Credit
Exposure at such time) and (b) with respect to Term Loans, a fraction (expressed
as a percentage), the numerator of which shall be the outstanding principal
amount of such Lender’s Term Loans at such time and the denominator of which
shall be the aggregate outstanding principal amount of the Term Loans of all
Term Lenders at such time.
          “Reducing Percentage Revolving Lender” has the meaning set forth in
Section 4.9(d).
          “Reduction Amount” has the meaning set forth in Section 4.9(d).
          “Register” has the meaning set forth in Section 13.9(b).
          “Related Facilities” means the revolving credit facilities, letter of
credit facilities, bankers’ acceptance facilities or similar working capital
facilities evidencing unsecured Debt of one or more Non-Guaranteeing Restricted
Subsidiaries.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Responsible Officer” means the Chairman of the Board, the President,
any Vice President, the Treasurer or the Assistant Treasurer of the Revolving
Borrower.
          “Restricted Investments” has the meaning set forth in Section 10.5.
          “Restricted Payments” has the meaning set forth in Section 10.3.
          “Restricted Subsidiary” means the Subsidiaries designated as
Restricted Subsidiaries on Schedule 7.14, together with any Subsidiary hereafter
created or acquired until it is designated by the Board of Directors of the
Revolving Borrower as an Unrestricted Subsidiary pursuant to the applicable
provisions hereof. Any Subsidiary designated as an Unrestricted Subsidiary for
purposes of this Agreement may thereafter be designated as a Restricted
Subsidiary (upon approval by the Board of Directors of the Revolving Borrower)
upon 15 days’ prior written notice to the Administrative Agent if, at the time
of such designation and after giving effect thereto and after giving effect to
the concurrent retirement of any Debt, (i) no Event of Default or Default shall
have occurred and be continuing, (ii) such Subsidiary is organized under the
laws of Canada, the United Kingdom or the United States or any state or province

20



--------------------------------------------------------------------------------



 



thereof, (iii) except for directors’ qualifying shares, and if less than all
such Person’s outstanding equity interests are acquired pursuant to an
Acquisition not prohibited hereunder, 100% of each class of voting stock of or
other outstanding equity interests in such Subsidiary is owned by the Revolving
Borrower or a wholly-owned Restricted Subsidiary, and (iv) the Revolving
Borrower and such Subsidiary shall have complied with Section 9.7. Except for
director’s qualifying shares and if less than all such Person’s outstanding
equity interests are acquired pursuant to an Acquisition not prohibited
hereunder, each Restricted Subsidiary shall be directly or indirectly
wholly–owned by the Revolving Borrower. Any designation that fails to comply
with the terms of this definition shall be null and void and of no effect
whatsoever. Upon such designation, the Revolving Borrower shall deliver to the
Administrative Agent a certified copy of the resolutions giving effect to such
designation and an Officer’s Certificate certifying that such designation
complied with the foregoing conditions. At all times during the term of this
Agreement, the Term Borrowers and, if not an Unrestricted Subsidiary, their
respective Subsidiaries shall be Restricted Subsidiaries.
          “Revolving Availability Period” means the period from and including
the Closing Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.
          “Revolving Borrower” has the meaning set forth in the preamble hereto.
          “Revolving Borrowing Date” means any date on which Revolving Loans are
made.
          “Revolving Commitment” means, with respect to each Revolving Lender,
the commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Revolving Lender’s
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 4.8 or increased from time to time pursuant to
Section 4.9 and (b) reduced or increased from time to time pursuant to
assignments by or to such Revolving Lender pursuant to Section 13.9. The initial
amount of each Revolving Lender’s Revolving Commitment is set forth on
Schedule 1.1(a), or in the Assignment and Assumption pursuant to which such
Revolving Lender shall have assumed its Revolving Commitment, as applicable.
          “Revolving Commitment Increase” has the meaning set forth in
Section 4.9 (a).
          “Revolving Commitment Increase Effective Date” has the meaning set
forth in Section 4.9 (b).
          “Revolving Credit Exposure” means, with respect to any Revolving
Lender at any time, the sum of the outstanding principal amount of such
Revolving Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at
such time.
          “Revolving Guarantors” means all Material Restricted Subsidiaries
other than Non-Guaranteeing Restricted Subsidiaries, each of which shall be
party to the Revolving Guaranty Agreement.

21



--------------------------------------------------------------------------------



 



          “Revolving Guaranty Agreement” means the Guaranty Agreement made by
the Revolving Guarantors in favor of the Secured Parties (as defined therein),
substantially in the form attached hereto as Exhibit C, as the same may be
amended, restated or otherwise modified from time to time.
          “Revolving Guaranty Agreement Supplement” has the meaning set forth in
Section 9.7.
          “Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time or, if the Revolving Commitments have terminated or
expired, any Lender with Revolving Credit Exposure at such time.
          “Revolving Loan” means a Loan made pursuant to Section 2.1(a).
          “Revolving Maturity Date” means February 10, 2011.
          “Similar Businesses” has the meaning set forth in Section 7.15.
          “Specified Hedge Agreement” means any Hedge Agreement entered into by
any Borrower and any Lender or Affiliate of such Lender related to interest
rates under this Agreement.
          “Stated Amount” means, with respect to any Letter of Credit at any
time, the maximum amount then available to be drawn thereunder (without regard
to whether any conditions to drawing could then be met) at such time.
          “Statutory Reserve Rate” means, with respect to any currency, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board. Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any other
applicable law, rule or regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
          “Subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other

22



--------------------------------------------------------------------------------



 



entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless the context
otherwise clearly requires, any reference to a “Subsidiary” is a reference to a
Subsidiary of the Revolving Borrower.
          “Swingline Bank” means JPMCB, in its capacity as lender of Swingline
Loans hereunder.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Revolving Lender at any time shall be its Pro Rata Percentage of the
total Swingline Exposure at such time.
          “Swingline Loan” means a Loan made pursuant to Section 2.5.
          “Taxes” means any and all present or future taxes, deductions, charges
or withholdings, and all liabilities with respect thereto, including, without
limitation, such taxes, deductions, charges, withholdings or liabilities
whatsoever, in the case of each Lender, each Agent, or any other recipient of
any payment to be made by or on account of any obligation of any Borrower
hereunder, excluding:
     (a) income or franchise taxes imposed on (or measured by) its net income by
the United States of America, or by the jurisdiction under the laws of which
such Lender, such Agent or other recipient (as the case may be) is organized or,
in the case of any Lender, in which its applicable lending office is located or
in which it is otherwise carrying on business;
     (b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which any Borrower is located;
     (c) in the case of a Foreign Revolving Lender (other than an assignee
pursuant to a request by any Borrower under Section 3.6), any withholding tax
that is imposed on amounts payable to such Foreign Revolving Lender at the time
such Foreign Revolving Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Revolving Lender’s
failure to comply with Section 4.7(d), except to the extent that such Foreign
Revolving Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the applicable Borrower with respect to such withholding tax
pursuant to Section 4.7(a); and
     (d) in the case of any Foreign Revolving Lender that is subject to
withholding tax on amounts payable to such Foreign Revolving Lender at the time
such Foreign Revolving Lender becomes a party hereto (or designates a new
lending office), any additional withholding tax that is imposed on amounts
payable to such Foreign Revolving

23



--------------------------------------------------------------------------------



 



Lender as a result of a change in treaty, law or regulation (collectively,
“Excluded Taxes”).
          “Term Borrower” and “Term Borrowers” have the respective meanings
specified in the preamble hereto; provided that when the Term Loans are paid in
full, the Persons theretofore designated the “Term Borrowers” shall cease to be
so designated for all purposes of the Loan Documents and thereafter shall be
included within the term “Subsidiary,” “Restricted Subsidiary,” “Unrestricted
Subsidiary” or none of the foregoing, as the case may be.
          “Term Borrowing Date” means the date on which the Term Loans are made,
which date shall be on or before January 31, 2006.
          “Term Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Term Loans on the Term Borrowing Date
pursuant to Section 2.1(b) in an aggregate amount not to exceed the amount set
forth opposite such Term Lender’s name on Schedule 1.1(b) under the caption
“Term Commitment”.
          “Term Commitment Conversion Date” means date that is three Business
Days before the Term Borrowing Date.
          “Term Guarantor” means The Men’s Wearhouse, Inc., a corporation
organized under the laws of the State of Texas.
          “Term Guaranty Agreement” means the Guaranty Agreement made by the
Term Guarantor in favor of the Secured Parties (as defined therein),
substantially in the form attached hereto as Exhibit D, as the same may be
amended, restated or otherwise modified from time to time.
          “Term Lender” means, at any time, any Lender that has a Term
Commitment or an outstanding Term Loan at such time.
          “Term Loan” means a Loan made pursuant to Section 2.1(b).
          “Term Maturity Date” means February 10, 2011.
          “Total Funded Debt” means, at any time as to the Revolving Borrower
and the Restricted Subsidiaries, an amount equal to the sum (without
duplication) of (a) the aggregate principal amount of all Loans outstanding on
such date plus (b) the aggregate principal amount of drawings under letters of
credit issued hereunder and under the Related Facilities which have not then
been reimbursed pursuant to Section 2.4 and thereunder, as applicable, plus
(c) the aggregate principal amount of all other outstanding Debt of the
Revolving Borrower and the Restricted Subsidiaries of the type described in
(without duplication) clauses (a)–(d) of the definition of “Debt” (excluding any
undrawn amounts under outstanding letters of credit).
          “Total Revolving Commitment” means, at any time, the sum of the
Revolving Commitments of all Revolving Lenders at such time. The initial amount
of the Total Revolving Commitment is $100,000,000.

24



--------------------------------------------------------------------------------



 



          “Total Revolving Credit Exposure” means, at any time, the sum of the
Revolving Credit Exposures of all Revolving Lenders at such time.
          “Total Term Commitment” means, at any time, the sum of the Term
Commitments of all Term Lenders at such time. The initial amount of the Total
Term Commitment is $75,000,000.
          “Transactions” means the execution, delivery and performance of the
Loan Documents by the parties thereto, the borrowing of the Loans and the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.
          “Type”, (a) when used in reference to any Revolving Loan or Revolving
Borrowing, refers to whether the rate of interest on such Revolving Loan, or on
the Revolving Loans comprising such Revolving Borrowing, is determined by
reference to the Adjusted LIBO Rate or the Alternate Base Rate and (b) when used
in reference to any Term Loan or Term Borrowing, refers to whether the rate of
interest on such Term Loan, or on the Term Loans comprising such Term Borrowing,
is determined by reference to the CDOR Rate or the Canadian Prime Rate.
          “Unrestricted Subsidiary” means each Subsidiary designated as an
Unrestricted Subsidiary on Schedule 7.14, together with any Subsidiary which is
hereafter designated by the Board of Directors of the Revolving Borrower as an
Unrestricted Subsidiary, and in each case and without further action or
qualification, any Subsidiary of such Subsidiary so designated as an
Unrestricted Subsidiary. Any Subsidiary may be designated an Unrestricted
Subsidiary (upon approval by the Board of Directors of the Revolving Borrower)
upon 15 days’ prior written notice to the Administrative Agent if, at the time
of such designation and after giving effect thereto and after giving effect to
the concurrent retirement of any Debt, (i) no Event of Default or Default shall
have occurred and be continuing, (ii) such Subsidiary does not own, directly or
indirectly, any Debt or Capital Stock of, or other equity interest in, the
Revolving Borrower or a Restricted Subsidiary, (iii) such Subsidiary does not
own or hold any Lien on any property of the Revolving Borrower or any Restricted
Subsidiary, (iv) such Subsidiary is not liable, directly or indirectly, with
respect to any Debt other than Unrestricted Subsidiary Indebtedness, other than
(A) a note payable of up to $1.5 million in principal amount issued by an
Unrestricted Subsidiary as part of the purchase price of an acquired business,
which may be guaranteed by any of the Revolving Borrower and the Restricted
Subsidiaries and (B) any other Debt of an Unrestricted Subsidiary which may be
guaranteed by any of the Revolving Borrower and the Restricted Subsidiaries, the
incurrence of which guarantee is permitted by compliance with Section 10.5, and
(v) such designation would be permitted by Section 10.5. Upon such designation,
the Revolving Borrower shall deliver to the Administrative Agent a certified
copy of the resolution giving effect to such designation and an Officer’s
Certificate certifying that such designation complied with the foregoing
conditions. The aggregate Investments outstanding in any Person thereafter
designated as an Unrestricted Subsidiary shall be considered an Investment made
at such time in such Unrestricted Subsidiary equal to such amount.
          “Unrestricted Subsidiary Indebtedness” of any Person means Debt of
such Person (a) as to which neither the Revolving Borrower nor any Restricted
Subsidiary is directly or indirectly liable (by virtue of the Revolving
Borrower’s or such Restricted Subsidiary’s being the

25



--------------------------------------------------------------------------------



 



primary obligor, or guarantor of, or otherwise contractually liable in any
respect on, such Debt), (b) which, upon the occurrence of a default with respect
thereto, does not result in, or permit any holder of any Debt of the Revolving
Borrower or any Restricted Subsidiary to declare, a default on such Debt of the
Revolving Borrower or any Restricted Subsidiary and (c) which is not secured by
any assets of the Revolving Borrower or of any Restricted Subsidiary.
          “Unused Revolving Commitment” means, as to any Revolving Lender at any
time, an amount equal to such Revolving Lender’s Revolving Commitment at such
time minus such Revolving Lender’s Revolving Credit Exposure (excluding such
Revolving Lender’s Swingline Exposure) at such time.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          Section 1.2. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
          Section 1.3. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          Section 1.4. Accounting Principles. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP
consistent with those applied in the preparation of the audited financial
statements referred to in Section 9.1. All financial information delivered to
the Administrative Agent pursuant to Section 9.1 shall be prepared in accordance
with GAAP applied on a basis consistent with those reflected by the initial
financial statements delivered to the Administrative Agent pursuant to
Section 7.2, except (i) where such

26



--------------------------------------------------------------------------------



 



principles are inconsistent with the requirements of this Agreement and (ii) for
those changes made pursuant to Section 9.8.
ARTICLE II.
THE CREDITS
          Section 2.1. The Revolving Loans and the Term Loans; Conversion of
Term Commitments to Canadian Dollar Amounts.
          (a) Upon the terms and conditions and relying upon the representations
and warranties herein set forth, each Revolving Lender severally agrees to make
Revolving Loans to the Revolving Borrower, denominated in Dollars, from time to
time on any one or more Business Days during the Revolving Availability Period
in an aggregate principal amount that will not result in (i) such Revolving
Lender’s Revolving Credit Exposure exceeding such Revolving Lender’s Revolving
Commitment, or (ii) the Total Revolving Credit Exposure exceeding the Total
Revolving Commitment. Within such limits and during such period and subject to
the terms and conditions of this Agreement, the Revolving Borrower may borrow,
repay and reborrow Revolving Loans hereunder.
          (b) Upon the terms and conditions and relying upon the representations
and warranties herein set forth, each Term Lender severally agrees to make Term
Loans to the Term Borrowers, denominated in Canadian Dollars, on the Term
Borrowing Date in an aggregate principal amount equal to such Term Lender’s Term
Commitment. Once repaid or prepaid, Term Loans may not be reborrowed.
          (c) On the Term Commitment Conversion Date, the Canadian Agent shall
determine (i) the Canadian Dollar Equivalent Value of the Total Term Commitment
as of the Term Commitment Conversion Date and (ii) the Canadian Dollar
Equivalent Value of the Term Commitment of each Term Lender as of the Term
Commitment Conversion Date. Upon such determination, Schedule 1.1(b) shall be
amended and restated to set forth such Canadian Dollar Equivalent Values, and
the Canadian Agent shall promptly distribute to each Term Lender a copy of such
amended and restated Schedule 1.1(b).
          Section 2.2. Loans and Borrowings.
          (a) Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans made by the Revolving Lenders ratably in
accordance with their respective Revolving Commitments. Each Term Loan shall be
made as part of a Borrowing consisting of Term Loans made by the Term Lenders
ratably in accordance with their respective Term Commitments. The failure of any
Lender to make any Loan to be made by it as part of any Borrowing shall not
relieve any other Lender of its obligation (if any) hereunder to make its Loan
on the date of such Borrowing; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for the failure of any other Lender
to make any Loan to be made by such other Lender on the date of any Borrowing.
          (b) Subject to Section 3.3, (i) each Revolving Borrowing shall be
comprised entirely of Eurodollar Loans or ABR Loans as the Revolving Borrower
may request in

27



--------------------------------------------------------------------------------



 



accordance herewith and (ii) each Term Borrowing shall be comprised entirely of
CDOR Loans or Canadian Prime Loans as the applicable Term Borrower may request
in accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the applicable Borrower to repay such
Loan in accordance with the terms of this Agreement or impose withholding or
other obligations on a Borrower of any amount or nature which it would not have
incurred if such option had not been exercised.
          (c) Each Borrowing of Revolving Loans by the Revolving Borrower
hereunder shall be (i) in the case of any Eurodollar Loan, in an aggregate
amount of not less than $3,000,000 or an integral multiple of $1,000,000 in
excess thereof; or (ii) in the case of any ABR Loan, in an aggregate amount of
not less than $1,000,000 or an integral multiple of $500,000 in excess thereof;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Total Revolving Commitment or that is required
to finance the reimbursement of an LC Disbursement as contemplated in
Section 2.6(d).
          (d) Each Borrowing of Term Loans by any Term Borrower hereunder shall
be (i) in the case of any CDOR Loan, in an aggregate amount of not less than
C$3,000,000; or (ii) in the case of any Canadian Prime Loan, in an aggregate
amount of not less than C$1,000,000.
          Section 2.3. Borrowing Procedure. (a) Each Loan shall be made upon
prior written notice from the applicable Borrower to the Applicable Agent in the
form of Exhibit E (a “Notice of Borrowing”) delivered to the Applicable Agent
not later than 10:00 a.m., Local Time, at least (x) three Business Days prior to
the requested Borrowing Date, if such Borrowing consists of Eurodollar Loans,
CDOR Loans or Canadian Prime Loans; and (y) on the requested Borrowing Date, if
such Borrowing consists of ABR Loans. Each Notice of Borrowing shall be
irrevocable and shall specify (i) the name of the applicable Borrower,
(ii) whether the requested Borrowing is to be a Revolving Borrowing or a Term
Borrowing, (iii) the aggregate amount of the requested Borrowing; (iv) the
requested Borrowing Date; (v) the Type of Borrowing requested; (vi) with respect
to any Eurodollar Borrowing or CDOR Borrowing, the Interest Period to be
applicable thereto (which shall be a period contemplated by the definition of
the term “Interest Period”) and the Expiration Date of such Interest Period
(provided that there shall not be more than seven (7) Interest Periods in effect
at any one time under this Agreement); and (vii) the demand deposit account of
such Borrower maintained with the Applicable Agent in which the proceeds of the
requested Borrowing are to be deposited. If no election as to the Type of
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing
or a Canadian Prime Borrowing, as applicable. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing or CDOR Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly upon its receipt of a Notice of Borrowing, the
Applicable Agent shall advise each Lender that will make a Loan as part of the
requested Borrowing of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing. (b) The applicable Borrower
may give the Applicable Agent telephonic notice by the required time of any
proposed Borrowing under this Section 2.3; provided that such telephonic notice
shall be promptly confirmed in writing by delivery to the Applicable Agent of a
Notice of Borrowing. Neither the Applicable Agent nor any Lender shall

28



--------------------------------------------------------------------------------



 



incur any liability to the applicable Borrower in acting upon any telephonic
notice referred to above which the Applicable Agent believes in good faith to
have been given by such Borrower or for otherwise acting in good faith under
this Section 2.3.
          (c) Each Term Borrower shall request Term Loans to be made to it on
the Term Borrowing Date in an aggregate amount that, when taken together with
the aggregate amount of Term Loans to be made to each other Term Borrower on the
Term Borrowing Date, equals the Total Term Commitment.
          Section 2.4. Funding of Borrowings.
          (a) Each Lender shall, before 12:00 Noon, Local Time, on the Borrowing
Date of any Borrowing, make available to the Applicable Agent by wire transfer
of immediately available funds to the account of the Applicable Agent most
recently designated by it for such purpose by notice to the Lenders, its Pro
Rata Percentage of such Borrowing; provided that Swingline Loans shall be made
as provided in Section 2.5. After the Applicable Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article VIII, on
such Borrowing Date the Applicable Agent shall make such Borrowing available to
the applicable Borrower by promptly crediting the amounts so received, in like
funds, to a demand deposit account of such Borrower maintained with the
Applicable Agent; provided that ABR Revolving Loans made to refinance the
reimbursement of an LC Disbursement as provided in Section 2.6(d) shall be
remitted by the Administrative Agent to the Issuing Bank. Any deposit to a
Borrower’s demand deposit account by the Applicable Agent pursuant to a request
(whether written or oral) believed by the Applicable Agent to be an authorized
request by such Borrower for a Loan hereunder shall be deemed to be a Loan
hereunder for all purposes with the same effect as if such Borrower had in fact
requested the Applicable Agent to make such Loan.
          (b) Unless the Applicable Agent shall have received notice from a
Lender (which must be received, except in the case of ABR Loans, at least one
Business Day prior to the date of any Borrowing) that such Lender will not make
available to the Applicable Agent such Lender’s Pro Rata Percentage of such
Borrowing as and when required hereunder, the Applicable Agent may assume that
such Lender has made such portion available to the Applicable Agent on the date
of such Borrowing in accordance with Section 2.4(a), and the Applicable Agent
may (but shall not be so required), in reliance upon such assumption, make
available to the applicable Borrower on such date a corresponding amount. The
Applicable Agent shall give notice to the applicable Borrower of any notice the
Applicable Agent receives under this Section 2.4(b), provided that the
Applicable Agent shall not be liable for the failure to give such notice. If and
to the extent any Lender shall not have made its full amount available to the
Applicable Agent in immediately available funds and the Applicable Agent in such
circumstances has made available to the applicable Borrower such amount, such
Lender shall on the Business Day following the applicable Borrowing Date make
such amount available to the Applicable Agent, together with interest thereon at
the rate determined by the Applicable Agent to be its cost of funds for each day
during such period. A notice of the Applicable Agent submitted to any Lender
with respect to amounts owing under this subsection (b) shall be conclusive,
absent manifest error. If such amount is so made available, such payment to the
Applicable Agent shall constitute such Lender’s Loan on the applicable Borrowing
Date for all purposes of this Agreement. If such

29



--------------------------------------------------------------------------------



 



amount is not made available to the Applicable Agent on the Business Day
following the applicable Borrowing Date, the Applicable Agent will notify the
applicable Borrower by the next succeeding Business Day of such failure to fund
and, upon demand by the Applicable Agent, such Borrower shall pay such amount to
the Applicable Agent for the Applicable Agent’s account, together with interest
thereon for each day elapsed since the date of such Borrowing, at a rate per
annum equal to the interest rate applicable at the time to the Loans comprising
such Borrowing.
          Section 2.5. Swingline Loans.
          (a) Subject to the terms and conditions set forth herein, the
Swingline Bank agrees to make Swingline Loans to the Revolving Borrower from
time to time during the Revolving Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $5,000,000 or (ii) the
Total Revolving Credit Exposure exceeding the Total Revolving Commitment;
provided that the Swingline Bank shall not be required to make a Swingline Loan
to refinance an outstanding Loan. Each Swingline Loan shall be in an amount that
is an integral multiple of $1,000,000 and not less than $1,000,000. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Revolving Borrower may borrow, repay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, the Revolving Borrower shall notify
the Administrative Agent of such request by telephone (confirmed by telecopy),
not later than 12:00 noon, Houston time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Bank of any such notice
received from the Revolving Borrower. The Swingline Bank shall make each
Swingline Loan available to the Revolving Borrower by means of a credit to the
general deposit account of the Revolving Borrower with the Swingline Bank (or,
in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.6(d), by remittance to the Issuing Bank)
by 3:00 p.m., Houston time, on the requested date of such Swingline Loan.
          (c) The Swingline Bank may, at its option by written notice given to
the Administrative Agent not later than 10:00 a.m., Houston time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding; provided
that the Swingline Bank shall not be permitted to give such notice if it has
received prior written notice from the Administrative Agent or the Revolving
Borrower that a Default or Event of Default then exists. Such notice from the
Swingline Bank shall specify the aggregate amount of Swingline Loans in which
Revolving Lenders will participate. Promptly upon receipt of such notice from
the Swingline Bank, the Administrative Agent will give notice thereof to each
Revolving Lender, specifying in such notice such Revolving Lender’s Pro Rata
Percentage of such

30



--------------------------------------------------------------------------------



 



Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of such notice from the Administrative
Agent properly delivered as provided above, to pay to the Administrative Agent,
for the account of the Swingline Bank, such Revolving Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that, upon receipt of such notice properly delivered, its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.4(a) with respect to Loans made by such Revolving Lender (and
Sections 2.4(a) and 2.4(b) shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Bank the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify the Revolving Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Bank. Any amounts received by the
Swingline Bank from the Revolving Borrower (or other party on behalf of the
Revolving Borrower) in respect of a Swingline Loan after receipt by the
Swingline Bank of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Bank, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Bank or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Revolving Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Revolving Borrower of any default in the payment thereof.
          Section 2.6. Letters of Credit.
          (a) General. Subject to and upon the terms and conditions herein set
forth, including, without limitation, the applicable terms and conditions set
forth in Article VIII, the Issuing Bank agrees that it will, at any time and
from time to time on or after the Closing Date following its receipt of a Letter
of Credit Request, issue for the account of the Revolving Borrower, in the name
of the Revolving Borrower or any Restricted Subsidiary, one or more irrevocable
standby or commercial letters of credit denominated in Dollars (all such letters
of credit collectively, the “Letters of Credit”); provided that the Issuing Bank
shall not issue, amend, renew or extend any Letter of Credit if:
     (i) at the time of such issuance, amendment, renewal or extension, any
order, judgment or decree of any governmental authority or arbitrator shall
purport by its terms to enjoin or restrain the Issuing Bank from issuing,
amending, renewing or extending such Letter of Credit or any requirement of Law
applicable to the Issuing Bank or any request or directive (whether or not
having the force of law) from any governmental authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance, amendment, renewal or extension of letters of credit generally; or

31



--------------------------------------------------------------------------------



 



     (ii) after giving effect to such issuance, amendment, renewal or extension,
(A) the Total Revolving Credit Exposure would exceed the Total Revolving
Commitment or (B) the LC Exposure would exceed $40,000,000; or
     (iii) the expiry date of such Letter of Credit is a date that is later than
the earlier of (A) twelve (12) months from the issuance date (or in the case of
any renewal or extension, twelve (12) months after such renewal or extension) or
(B) five (5) Business Days prior to the Revolving Maturity Date.
          The Issuing Bank shall not renew, amend or extend nor permit the
renewal, amendment or extension, of any Letter of Credit if any of the
conditions precedent set forth in Article VIII are not satisfied. No Letter of
Credit may be issued, or remain outstanding, for the benefit of an Unrestricted
Subsidiary.
          (b) Letter of Credit Requests.
     (i) Whenever the Revolving Borrower desires that a Letter of Credit be
issued for its account or that an existing expiry date shall be extended, it
shall deliver to the Administrative Agent its prior written request therefor not
later than 11:30 a.m., Houston time, (i) in the case of a Letter of Credit to be
issued or amended, on at least the second (2nd) Business Day prior to the
requested issuance or amendment date and (ii) in the case of the extension of
the existing expiry date of any Letter of Credit, on at least the second (2nd)
Business Day prior to the date on which the Issuing Bank must notify the
beneficiary thereof that the Issuing Bank does not intend to extend such
existing expiry date. Each such request for an issuance, renewal, extension or
amendment increasing the amount thereof shall be in the form of Exhibit F (a
“Letter of Credit Request”) and, in the case of the issuance of any Letter of
Credit, shall be accompanied by an Application therefor, completed to the
satisfaction of the Issuing Bank, and such other certificates, documents and
other papers and information as the Issuing Bank or any Revolving Lender
(through the Administrative Agent) may reasonably request. Each Letter of Credit
shall expire no later than the date specified in Section 2.6(a)(iv), shall not
be in an amount greater than is permitted under Section 2.6(a) and shall be in
such form as may be approved from time to time by the Issuing Bank and the
Revolving Borrower. Promptly upon its receipt of a Letter of Credit Request,
and, if applicable, the related Application, the Administrative Agent shall so
notify the Revolving Lenders. It is agreed that an Application may be delivered
by electronic transfer.
     (ii) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Revolving Borrower that such Letter of Credit
may be issued in accordance with, and will not violate the requirements of, this
Agreement. Unless the Issuing Bank has received notice from the Administrative
Agent or any Revolving Lender (with a copy thereof to be simultaneously sent to
the Revolving Borrower) before it issues or amends the respective Letter of
Credit or extends the existing expiry date of a Letter of Credit that one or
more of the applicable conditions specified in Article VIII are not then
satisfied, or that the issuance, renewal, extension or amendment of such Letter
of Credit would violate this Agreement, then the Issuing Bank may issue the
requested Letter of Credit for the account of the Revolving Borrower in

32



--------------------------------------------------------------------------------



 



accordance with this Agreement and the Issuing Bank’s usual and customary
practices; provided that the Issuing Bank shall not be required to issue any
Letter of Credit earlier than two (2) Business Days after its receipt of the
Letter of Credit Request and the related Application therefor and all other
certificates, documents and other papers and information relating thereto. Upon
its issuance of any Letter of Credit or the extension of the existing expiry
date of any Letter of Credit, as the case may be, the Issuing Bank shall
promptly notify the Revolving Borrower of such issuance or extension, which
notice shall be accompanied by a copy of the Letter of Credit actually issued or
a copy of any amendment extending the existing expiry date of any Letter of
Credit, as the case may be. Promptly upon its receipt of such documents, the
Administrative Agent shall notify each Revolving Lender of the issuance of such
Letter of Credit or the extension of such expiry date, as the case may be, and
upon the request of any Revolving Lender shall deliver copies of such documents
to such Revolving Lender.
          (c) Letters of Credit Participations.
     (i) Immediately upon the issuance by the Issuing Bank of each Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof),
the Issuing Bank shall be deemed to have sold and transferred to each Revolving
Lender, and each Revolving Lender shall be deemed irrevocably and
unconditionally to have purchased and received from the Issuing Bank, without
recourse or warranty, an undivided interest and participation, to the extent of
such Revolving Lender’s Pro Rata Percentage, in each such Letter of Credit
(including extensions of the expiry date thereof), each substitute letter of
credit, each drawing made thereunder and the obligations of the Revolving
Borrower under this Agreement and the other Loan Documents with respect thereto,
and any security therefor or guaranty pertaining thereto.
     (ii) In determining whether to pay under any Letter of Credit, the Issuing
Bank shall have no obligation other than to confirm that any documents required
to be delivered under such Letter of Credit appear to have been delivered and
that they appear to comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Letter of Credit if taken or omitted in the absence of gross
negligence or willful misconduct shall not create for the Issuing Bank any
resulting liability. It is the intent of the parties hereto that the Issuing
Bank shall have no liability for its ordinary sole or contributing negligence.
     (iii) In the event that the Issuing Bank makes any payment under any Letter
of Credit and the Revolving Borrower shall not have reimbursed such amount in
full to the Issuing Bank pursuant to Section 2.6(d)(i), the Administrative Agent
shall promptly notify each Revolving Lender of such failure, and each Revolving
Lender shall promptly and unconditionally pay to the Administrative Agent for
the account of the Issuing Bank the amount of such Revolving Lender’s Pro Rata
Percentage of such unreimbursed payment in same day funds. If, prior to
11:30 a.m., Houston time, on any Business Day, the Administrative Agent so
notifies any Revolving Lender required to fund a payment under a Letter of
Credit, such Revolving Lender shall make available to the Administrative Agent
for the account of the Issuing Bank such Revolving Lender’s Pro Rata Percentage
of the amount of such payment on such Business Day in same day funds. If and to
the extent such Revolving Lender shall not have so made its Pro Rata Percentage
of the amount of such payment available to the

33



--------------------------------------------------------------------------------



 



Administrative Agent for the account of the Issuing Bank, such Revolving Lender
agrees to pay to the Administrative Agent for the account of the Issuing Bank,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent
for the account of the Issuing Bank at the Federal Funds Effective Rate. The
failure of any Revolving Lender to make available to the Administrative Agent
for the account of the Issuing Bank its Pro Rata Percentage of any payment under
any Letter of Credit shall not relieve any other Revolving Lender of its
obligation hereunder to make available to the Administrative Agent for the
account of the Issuing Bank its Pro Rata Percentage of any payment under any
Letter of Credit on the date required, as specified above, but no Revolving
Lender shall be responsible for the failure of any other Revolving Lender to
make available to the Administrative Agent for the account of such Issuing Bank
such other Revolving Lender’s Pro Rata Percentage of any such payment.
     (iv) Whenever the Issuing Bank receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
the Issuing Bank any payments from the Revolving Lenders pursuant to clause
(c) above, the Issuing Bank shall pay to the Administrative Agent, and the
Administrative Agent shall promptly pay to each Revolving Lender which has paid
its Pro Rata Percentage thereof, in same day funds, an amount equal to such
Revolving Lender’s Pro Rata Percentage thereof.
     (v) The obligations of the Revolving Lenders to make payments to the
Administrative Agent for the account of the Issuing Bank with respect to Letters
of Credit shall be absolute and not subject to any qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including any of the following circumstances:
     (A) any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
     (B) the existence of any claim, setoff, defense or other right which the
Revolving Borrower or any other Person may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, the Issuing Bank, any Revolving Lender, or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Revolving Borrower or any other Person and the
beneficiary named in any such Letter of Credit);
     (C) any draft, certificate or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

34



--------------------------------------------------------------------------------



 



     (D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
     (E) the occurrence of any Default or Event of Default; or
     (F) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Revolving Lender (other than the gross
negligence or willful misconduct of the Issuing Bank).
     (vi) The Revolving Lenders agree to indemnify the Issuing Bank (to the
extent not reimbursed by the Revolving Borrower), ratably according to the
respective Pro Rata Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Issuing Bank in any way relating to or
arising out of this Agreement or any Letter of Credit or any action taken or
omitted by the Issuing Bank under this Agreement or any Letter of Credit;
provided that no Revolving Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Issuing Bank’s gross
negligence or willful misconduct.
          (d) Agreement to Repay Letter of Credit Drawings.
     (i) Upon the receipt by the Issuing Bank of any Drawing from a beneficiary
under a Letter of Credit, the Issuing Bank promptly will provide the Revolving
Borrower with telecopy notice thereof. The Revolving Borrower hereby agrees to
reimburse the Issuing Bank by making payment to the Administrative Agent in
immediately available funds at the account of the Administrative Agent located
in New York City, New York, identified to the Revolving Borrower, for any LC
Disbursement immediately after, and in any event on the date of, such payment,
with interest on the amount so paid by the Issuing Bank, to the extent not
reimbursed prior to 2:00 p.m., Houston time, on the date of such payment, from
and including the date paid to but excluding the date reimbursement is made as
provided above, at a rate per annum equal to the lesser of (x) (A) if
reimbursement is made prior to noon, Houston time, on the Business Day following
the date of such payment, the Alternate Base Rate plus the Applicable Margin or
(B) if reimbursement is made at or after noon, Houston time, on the Business Day
following the date of such payment, 2% above the Alternate Base Rate plus the
Applicable Margin, and (y) the Highest Lawful Rate, such interest to be payable
on demand. Prior to the Revolving Maturity Date, unless otherwise paid by the
Revolving Borrower, such LC Disbursement may (and, if the Majority Revolving
Banks so desire, shall automatically), subject to satisfaction of the conditions
precedent set forth in Section 2.3 and Article VIII, be paid with the proceeds
of Revolving ABR Loans, which rate the Revolving Borrower may in its discretion
continue or convert pursuant to Section 3.1(b).
     (ii) The Revolving Borrower’s obligations under this Section 2.6(d) to
reimburse the Issuing Bank with respect to LC Disbursements (including, in each
case,

35



--------------------------------------------------------------------------------



 



interest thereon) shall be absolute and unconditional under any and all
circumstances (except as provided below with respect to the gross negligence or
willful misconduct of the Issuing Bank) and irrespective of any setoff,
counterclaim or defense to payment which the Revolving Borrower may have or have
had against any Revolving Lender (including the Issuing Bank in its capacity as
the issuer of a Letter of Credit or any Revolving Lender as a participant
therein), including any defense based upon the failure of any drawing under a
Letter of Credit (each a “Drawing”) to conform to the terms of the Letter of
Credit (other than a defense based upon the gross negligence or willful
misconduct of the Issuing Bank in determining whether such Drawing conforms to
the terms of the Letter of Credit) or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing, including any of the following
circumstances:
     (A) any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;
     (B) the existence of any claim, setoff, defense or other right which the
Revolving Borrower or any other Person may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, the Issuing Bank, any Revolving Lender, or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Revolving Borrower or any other Person and the
beneficiary named in any such Letter of Credit);
     (C) any draft, certificate or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
     (D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
     (E) the occurrence of any Default or Event of Default; or
     (F) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Revolving Borrower (other than the gross
negligence or willful misconduct of the Issuing Bank).
     (iii) The Revolving Borrower also agrees with the Issuing Bank, the
Administrative Agent and the Revolving Lenders that, in the absence of gross
negligence or willful misconduct of the Issuing Bank, the Issuing Bank shall not
be responsible for, and the Revolving Borrower’s reimbursement obligations under
this Section 2.6(d) shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged or any dispute
between or among the Revolving Borrower or any other Party and the beneficiary
of any Letter of Credit or any other party to which such

36



--------------------------------------------------------------------------------



 



Letter of Credit may be transferred or any claims whatsoever of the Revolving
Borrower or any other Party against any beneficiary of such Letter of Credit or
any such transferee.
          Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Bank shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder, or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Revolving Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Revolving Borrower to the extent permitted by applicable
law) suffered by the Revolving Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit. It is the
intent of the parties hereto that neither the Administrative Agent, the
Revolving Lenders nor the Issuing Bank shall have any liability under this
Section 2.6 for the ordinary negligence of such Person.
          Section 2.7. Conflict between Applications and Agreement. To the
extent that any provision of any Application related to any Letter of Credit is
inconsistent with the provisions of this Agreement, the provisions of this
Agreement shall control.
ARTICLE III.
INTEREST RATE PROVISIONS
          Section 3.1. Interest Rate Determination.
          (a) Except as specified in Sections 3.2, 3.3, 3.4, 3.5 and 3.7, the
Loans shall bear interest on the unpaid principal amount thereof from time to
time outstanding, until maturity, at a rate per annum (calculated based on a
year of 360 days in the case of interest calculated by reference to the LIBO
Rate, and a year of 365 or 366 days, as the case may be, in the case of interest
calculated by reference to (x) the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate, (y) the CDOR Rate or (z) the
Canadian Prime Rate, and in each case payable for the actual number of days
elapsed) as follows:

37



--------------------------------------------------------------------------------



 



     (i) with respect to any Eurodollar Loan, the lesser of (y) the Adjusted
LIBO Rate for the Interest Period in effect for such Eurodollar Loan plus the
Applicable Margin and (z) the Highest Lawful Rate;
     (ii) with respect to any ABR Loan, the lesser of (y) the Alternate Base
Rate plus the Applicable Margin and (z) the Highest Lawful Rate;
     (iii) with respect to any CDOR Loan, the lesser of (y) the CDOR Rate for
the Interest Period in effect for such CDOR Loan plus the Applicable Margin and
(z) the Highest Lawful Rate;
     (iv) with respect to any Canadian Prime Loan, the lesser of (y) the
Canadian Prime Rate plus the Applicable Margin and (z) the Highest Lawful Rate;
and
     (v) with respect to any Swingline Loan, the lesser of (y) the Alternate
Base Rate plus the Applicable Margin and (z) the Highest Lawful Rate;
          (b) Any Borrower may, upon irrevocable written notice to the
Applicable Agent in accordance with Section 3.1(c),
     (i) elect to convert, as of any Business Day, any ABR Loans (or any part
thereof not less than $3,000,000) into Eurodollar Loans;
     (ii) elect to convert, as of the last day of the applicable Interest
Period, any Eurodollar Loans expiring on such day (or any part thereof not less
than $1,000,000) into ABR Loans; or
     (iii) elect to continue (for the same or a different Interest Period), as
of the last day of the applicable Interest Period, any Eurodollar Loans having
Interest Periods expiring on such day (or any part thereof not less than
$3,000,000);
     (iv) elect to convert, as of any Business Day, any Canadian Prime Loans (or
any part thereof not less than C$3,000,000) into CDOR Loans;
     (v) elect to convert, as of the last day of the applicable Interest Period,
any CDOR Loans expiring on such day (or any part thereof not less than
C$1,000,000) into Canadian Prime Loans; or
     (vi) elect to continue (for the same or a different Interest Period), as of
the last day of the applicable Interest Period, any CDOR Loans having Interest
Periods expiring on such day (or any part thereof not less than C$3,000,000);
provided that, if at any time the outstanding principal amount of Eurodollar
Loans is reduced by payment, prepayment, or conversion of part thereof to be
less than $3,000,000, such Eurodollar Loans shall automatically convert into ABR
Loans, and on and after such date the right of the Revolving Borrower to
continue such Loans as, and convert such Loans into, Eurodollar Loans shall
terminate; provided further that, if at any time the outstanding principal
amount of CDOR Loans is reduced by payment, prepayment, or conversion of part
thereof to be less than

38



--------------------------------------------------------------------------------



 



C$3,000,000, such CDOR Loans shall automatically convert into Canadian Prime
Loans, and on and after such date the right of the applicable Term Borrower to
continue such Loans as, and convert such Loans into, CDOR Loans shall terminate.
          (c) To convert or continue a Loan as provided in Section 3.1(b), the
applicable Borrower shall deliver a Notice of Rate Change/Continuation in the
form of Exhibit G (a “Notice of Rate Change/Continuation”), to the Applicable
Agent not later than 11:00 a.m., Local Time, at least (i) three Business Days in
advance of the Change/Continuation Date, if such Loan is to be converted into or
continued as a Eurodollar Loan or CDOR Loan; and (ii) one Business Day in
advance of the Change/Continuation Date, if such Loan is to be converted into an
ABR Loan or Canadian Prime Loan, specifying:
     (i) the date on which such Loan was made;
     (ii) the interest rate then applicable to such Loan;
     (iii) with respect to any Eurodollar Loan or CDOR Loan, the Interest Period
then applicable to such Loan;
     (iv) the amount of such Loan;
     (v) the proposed Change/Continuation Date;
     (vi) the aggregate amount of Loans to be converted or continued;
     (vii) the Type of Loans resulting from the proposed conversion or
continuation; and
     (viii) if the resulting Loans are Eurodollar Loans or CDOR Loans, the
Interest Period to be applicable to such Eurodollar Loans or CDOR Loans, as
applicable, after giving effect to the proposed conversion or continuation,
which shall be a period contemplated by the definition of the term “Interest
Period”.
          (d) If upon the expiration of any Interest Period applicable to
Eurodollar Loans or CDOR Loans, the applicable Borrower has failed to select a
new Interest Period to be applicable to such Loans prior to the third Business
Day in advance of the Expiration Date of the current Interest Period applicable
thereto as provided in Section 3.1(c), or if any Default or Event of Default
then exists, such Borrower shall be deemed to have elected to convert such
Eurodollar Loans into ABR Loans or such CDOR Loans into Canadian Prime Loans, as
the case may be, effective as of the Expiration Date of such Interest Period,
and all conditions to such conversion shall be deemed to have been satisfied.
          (e) The Applicable Agent will promptly notify each applicable Lender
of its receipt of a Notice of Rate Change/Continuation, or, if no timely notice
is provided by the applicable Borrower, the Applicable Agent will promptly
notify each applicable Lender of the details of any automatic conversion. All
conversions and continuations shall be made ratably

39



--------------------------------------------------------------------------------



 



according to the respective outstanding principal amounts of the Loans with
respect to which the notice was given held by each applicable Lender.
          (f) During the existence of a Default or Event of Default, no Borrower
may elect to have a Loan converted into or continued as an Eurodollar Loan or
CDOR Loan, as the case may be.
          (g) Nothing contained herein shall authorize (A) the Revolving
Borrower to convert any Loan into or continue any Loan as a Eurodollar Loan
unless the Expiration Date of the Interest Period for such Loan occurs on or
before the Revolving Maturity Date, (B) any Term Borrower to convert any Loan
into or continue any Loan as a CDOR Loan unless the Expiration Date of the
Interest Period for such Loan occurs on or before the Term Maturity Date or
(C) any Borrower to continue or change the interest rates applicable to any
Eurodollar Loan or CDOR Loan prior to the Expiration Date of the Interest Period
with respect thereto.
          (h) Notwithstanding anything set forth herein to the contrary (other
than Section 13.10), if any principal of or interest on any Loan or any fee or
other amount payable by any Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal on any Loan, the lesser of (x) 2% above the
interest rate otherwise applicable to such Loan and (y) the Highest Lawful Rate,
or (ii) in the case of any other amount, the lesser of (x) 2% plus the rate
applicable to ABR Loans at such time and (y) the Highest Lawful Rate.
          (i) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (i) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan or CDOR Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
          (j) The Alternate Base Rate for each ABR Loan shall be determined by
the Administrative Agent on the first day and on each day such ABR Loan shall be
outstanding, or if such day is not a Business Day, on the next succeeding
Business Day. The LIBO Rate for the Interest Period for each Eurodollar Loan
shall be determined by the Administrative Agent two (2) Business Days before the
first day of such Interest Period. The Canadian Prime Rate for each Canadian
Prime Loan shall be determined by the Canadian Agent on the first day and on
each day such Canadian Prime Loan shall be outstanding, or if such day is not a
Business Day, on the next succeeding Business Day. The CDOR Rate for the
Interest Period for each CDOR Loan shall be determined by the Canadian Agent one
(1) Business Day before the first day of such Interest Period.
          (k) Each determination of an interest rate by the Applicable Agent
shall be conclusive and binding upon the applicable Borrower and the applicable
Lenders in the absence of manifest error.

40



--------------------------------------------------------------------------------



 



          Section 3.2. Increased Cost and Reduced Return.
          (a) If, after the date hereof, the adoption of any applicable law,
rule, or regulation, or any change in any applicable law, rule, or regulation,
or any change in the interpretation or administration thereof by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or the
Issuing Bank with any request or directive (whether or not having the force of
law) of any such governmental authority, central bank, or comparable agency:
     (i) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
     (ii) shall impose on any Lender or the Issuing Bank or the London or
Canadian interbank markets any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing, or maintaining any Eurodollar Loans or CDOR
Loans (or of maintaining its obligation to make a Eurodollar Loan or CDOR Loan)
or to increase the cost to such Lender or the Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or the Issuing Bank under this Agreement,
in each case by an amount deemed material by such Lender or the Issuing Bank, as
the case may be, then the applicable Borrower shall pay to such Lender or the
Issuing Bank, as the case may be, such amount or amounts as will compensate such
Lender or the Issuing Bank, as the case may be, for such increased cost or
reduction, provided that such Borrower will not be responsible for paying any
amounts pursuant to this Section 3.2(a) accruing for a period greater than
180 days prior to the date that such Lender or the Issuing Bank, as the case may
be, notifies such Borrower of the circumstances giving rise to such increased
costs or reductions and of such Lender’s or the Issuing Bank’s, as the case may
be, intention to claim compensation therefor; provided further that, if the
circumstances giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
          (b) If, after the date hereof, any Lender or the Issuing Bank shall
have determined that the adoption of any applicable law, rule, or regulation
regarding capital adequacy or any change therein or in the interpretation or
administration thereof by any governmental authority, central bank, or
comparable agency charged with the interpretation or administration thereof, or
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such governmental authority, central bank, or comparable
agency, has or would have the effect of reducing the rate of return on the
capital of such Lender or the Issuing Bank or any company controlling such
Lender or the Issuing Bank, as the case may be, as a consequence of such
Lender’s or the Issuing Bank’s obligations hereunder to a level below that which
such Lender or the Issuing Bank or such company could have achieved but for such
adoption, change, request, or directive (taking into consideration its policies
with respect to capital adequacy), then from time to time the applicable
Borrower shall pay to such Lender or the Issuing Bank, as the
          

41



--------------------------------------------------------------------------------



 




case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank, as the case may be, for such reduction, provided that such
Borrower will not be responsible for paying any amounts pursuant to this
Section 3.2(b) accruing for a period greater than 180 days prior to the date
that such Lender or the Issuing Bank, as the case may be, notifies such Borrower
of the circumstances giving rise to such increased costs or reductions and of
such Lender’s or the Issuing Bank’s, as the case may be, intention to claim
compensation therefor; provided further that, if the circumstances giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
          (c) Each Lender and the Issuing Bank shall promptly notify the
applicable Borrower and the Applicable Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Lender or
the Issuing Bank, as the case may be, to compensation pursuant to this Section,
and will use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if such designation
or assignment will avoid the need for, or reduce the amount of, such
compensation and will not, in the judgment of such Lender or the Issuing Bank,
as the case may be, be otherwise disadvantageous to it. The applicable Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
the Issuing Bank, as the case may be, in connection with any such designation or
assignment. Any Lender or the Issuing Bank, as the case may be, claiming
compensation under this Section shall do so in good faith on a nondiscriminatory
basis. In determining such amount, such Lender or the Issuing Bank, as the case
may be, may use any reasonable averaging and attribution methods. A certificate
of a Lender or the Issuing Bank, as the case may be, setting forth in reasonable
detail such amount or amounts as shall be necessary to compensate such Lender or
the Issuing Bank, as the case may be, as specified in this Section 3.2 may be
delivered to the applicable Borrower and the Applicable Agent and shall be
conclusive absent manifest error. The applicable Borrower shall pay to the
Applicable Agent for the account of such Lender or the Issuing Bank, as the case
may be, the amount shown as due on any such certificate within fifteen (15) days
after its receipt of the same.
          Section 3.3. Limitation on Types of Loans. If on or prior to the first
day of any Interest Period for any Eurodollar Loan or CDOR Loan:
          (a) the Applicable Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate, the LIBO Rate or the CDOR Rate, as applicable, for such Interest Period;
or
          (b) the Majority Revolving Lenders or the Majority Term Lenders, as
applicable, determine (which determination shall be conclusive) and notify the
Applicable Agent that the Adjusted LIBO Rate plus the Applicable Margin or the
CDOR Rate plus the Applicable Margin, as applicable, will not adequately and
fairly reflect the cost to the applicable Lenders of funding Eurodollar Loans or
CDOR Loans, as applicable, for such Interest Period;
then the Applicable Agent shall give the applicable Borrower prompt notice
thereof, and until the Applicable Agent notifies such Borrower and the
applicable Lenders that the circumstances

42



--------------------------------------------------------------------------------



 



giving rise to such notice no longer exist, (i) the applicable Lenders shall be
under no obligation to make additional Eurodollar Loans or CDOR Loans, continue
Eurodollar Loans or CDOR Loans, or convert ABR Loans into Eurodollar Loans or
Canadian Prime Loans into CDOR Loans, as applicable, (ii) the applicable
Borrower shall, on the last day(s) of the then current Interest Period(s) for
any outstanding Eurodollar Loans or CDOR Loans, as applicable, either (y) prepay
such Eurodollar Loans or CDOR Loans, as applicable, or (z) convert such
Eurodollar Loans into ABR Loans or such CDOR Loans into Canadian Prime Loans, as
applicable, in each case in accordance with the terms of this Agreement,
(iii) any Notice of Rate Change/Continuation that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing or
CDOR Borrowing, as applicable, shall be ineffective, and (iv) if any Borrowing
Request requests a Eurodollar Borrowing or CDOR Borrowing, as applicable, such
Borrowing shall be made as an ABR Borrowing or Canadian Prime Borrowing, as
applicable. Each Lender will use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if
such designation or assignment will avoid the effects of this Section 3.3 and
will not, in the judgment of such Lender, be otherwise disadvantageous to it.
The applicable Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
          Section 3.4. Illegality.
          (a) If any Lender shall determine (which determination shall be
conclusive and binding on the applicable Borrower) that the introduction of or
any change in or in the interpretation of any law, regulation, guideline or
order (in each case, introduced, changed or interpreted after the Closing Date)
makes it unlawful, or any central bank or other governmental authority asserts
that it is unlawful, for such Lender to make, continue or maintain any
Eurodollar Loan or CDOR Loan as, or to convert any Loan into, a Eurodollar Loan
or CDOR Loan, as applicable, the obligations of the affected Lender to make,
continue, maintain or convert any such Eurodollar Loans or CDOR Loans shall, on
notice thereof from such Lender to the applicable Borrower, upon such
determination, forthwith be suspended at the end of the then current Interest
Periods with respect thereto (or sooner, if required by such law or assertion
(in which case the provisions of Section 3.5 shall be applicable)) until such
Lender shall promptly notify the Applicable Agent and the applicable Borrower
that the circumstances causing such suspension no longer exist. Upon receipt of
such notice, the applicable Borrower shall, upon demand from such Lender,
convert all Eurodollar Loans or CDOR Loans, as applicable, from such Lender to
ABR Loans or Canadian Prime Rate Loans, as applicable, either on the last day of
the Interest Period thereof, if such Lender may lawfully continue to maintain
such Eurodollar Loans or CDOR Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Loans or CDOR Loans. Upon
any such conversion, the applicable Borrower shall also pay interest on the
amount so converted. If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the applicable Borrower shall also pay to such Lender such amounts, if
any, as may be required pursuant to Section 3.5.
          (b) Each Lender will use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or assign its rights
and obligations hereunder to

43



--------------------------------------------------------------------------------



 



another of its offices, branches or affiliates, if such designation or
assignment will avoid the effects of this Section 3.4 and will not, in the
judgment of such Lender, be otherwise disadvantageous to it. The applicable
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
          (c) If the obligation of any Lender to make a Eurodollar Loan or CDOR
Loan or to continue, or to convert Loans into, Eurodollar Loans or CDOR Loans
shall be suspended pursuant to this Section 3.4, such Lender’s Eurodollar Loans
or CDOR Loans shall be converted into ABR Loans or Canadian Prime Loans, as
applicable, as provided above, and, unless and until such Lender gives notice as
provided below that the circumstances specified in this Section 3.4 that gave
rise to such conversion no longer exist:
     (i) to the extent that such Lender’s Eurodollar Loans or CDOR Loans have
been so converted, all payments and prepayments of principal that would
otherwise be applied to such Lender’s Eurodollar Loans or CDOR Loans shall be
applied instead to its ABR Loans or Canadian Prime Loans, as applicable; and
     (ii) all Loans that would otherwise be made by such Lender as Eurodollar
Loans or CDOR Loans shall be made instead as ABR Loans or Canadian Prime Loans,
as applicable, all Loans that would otherwise be continued by such Lender as
Eurodollar Loans or CDOR Loans shall be converted instead into ABR Loans or
Canadian Prime Loans, as applicable, and all Loans of such Lender that would
otherwise be converted into Eurodollar Loans or CDOR Loans shall instead remain
as ABR Loans or Canadian Prime Loans, as applicable.
If such Lender gives notice to the applicable Borrower (with a copy to the
Applicable Agent) that the circumstances specified in this Section 3.4 that gave
rise to the conversion of such Lender’s Eurodollar Loans or CDOR Loans pursuant
to this Section 3.4 no longer exist (which such Lender agrees to do promptly
upon such circumstances ceasing to exist) at a time when Eurodollar Loans or
CDOR Loans made by other Lenders are outstanding, such Lender’s ABR Loans or
Canadian Prime Loans, as applicable, shall be automatically converted, on the
first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurodollar Loans or CDOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding Eurodollar Loans or CDOR
Loans and by such Lender are held pro rata (as to principal amounts, Types, and
Interest Periods) in accordance with their respective Commitments.
          Section 3.5. Compensation. Upon the request of any Lender, the
applicable Borrower shall pay to such Lender such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost, or expense (including loss of anticipated profits) incurred by it as
a result of:
          (a) any payment, prepayment, or conversion of a Eurodollar Loan or
CDOR Loan for any reason (including, without limitation, the acceleration of the
Loans pursuant to Article XI) on a date other than the last day of the Interest
Period for such Eurodollar Loan or CDOR Loan;

44



--------------------------------------------------------------------------------



 



          (b) any failure by any Borrower for any reason (including, without
limitation, the failure of any condition precedent specified in Article VIII to
be satisfied) to borrow, convert, continue, or prepay a Eurodollar Loan or a
CDOR Loan on the date for such borrowing, conversion, continuation, or
prepayment specified in the relevant notice of borrowing, prepayment,
continuation, or conversion under this Agreement; or
          (c) the assignment of any Eurodollar Loan or CDOR Loan other than on
the last day of the Interest Period applicable thereto as a result of a
requirement by the Borrowers pursuant to Section 3.6.
In the case of a Eurodollar Loan or CDOR Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate or CDOR Rate, as applicable, that would have been applicable to such Loan
plus the Applicable Margin that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or in the case of a failure to borrow, convert or continue, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the applicable interbank
market. A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 3.5 shall be delivered to the applicable Borrower and shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
          Section 3.6. Replacement of Lenders. If any Lender requests
compensation under Sections 3.2 or 4.7, or if any Lender defaults in its
obligation to fund Loans hereunder, or otherwise has given notice pursuant to
Sections 3.2, 3.3 or 3.4 (unless in each case the basis for such request or
notice is generally applicable to all Lenders), or does not approve any request
by the Revolving Borrower to extend the then scheduled Revolving Maturity Date,
then the applicable Borrower may, at its sole expense and effort, upon notice to
such Lender and the Applicable Agent within 90 days of such request or notice,
if no Default or Event of Default exists, require such Lender to assign and
delegate (in accordance with and subject to the restrictions contained in
Section 13.9), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Borrower
shall have received the applicable consents specified in Section 13.9(b),
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or such Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Sections 3.2 or 4.7, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise,

45



--------------------------------------------------------------------------------



 



the circumstances entitling such Borrower to require such assignment and
delegation cease to apply.
          Section 3.7. Term Loans Yearly Rate. Whenever interest hereunder is by
the terms hereof to be calculated on the basis of a year of 360 days (or
365 days during a year of 366 days), the rate of interest applicable under this
Agreement to such calculation expressed as an annual rate for the purposes of
the Interest Act (Canada) is equivalent to such rate as so calculated multiplied
by the number of days in the calendar year in which the same is to be
ascertained and divided by 360 (or 365).
          Section 3.8. Survival. The agreements contained in this Article III
shall survive the termination of this Agreement and the payment in full of the
Obligations for a period of 180 days thereafter.
ARTICLE IV.
PREPAYMENTS AND OTHER PAYMENTS; REDUCTION AND
EXTENSION OF COMMITMENTS; EXTENSION OF MATURITY DATE
          Section 4.1. Repayment of Loans; Evidence of Debt.
          (a) The Revolving Borrower hereby unconditionally promises to pay
(i) to the Administrative Agent for the account of each Revolving Lender the
then unpaid principal amount of each Revolving Loan on the Revolving Maturity
Date, and (ii) to the Swingline Bank the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least three Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Revolving
Borrower shall repay all Swingline Loans then outstanding. Each Term Borrower
hereby unconditionally promises to pay to the Canadian Agent for the account of
each Term Lender the then unpaid principal amount of each Term Loan made to such
Term Borrower on the Term Maturity Date; provided that, notwithstanding any
other provision of this Agreement but subject to Article 11, in no event shall
the aggregate principal amount required to be repaid to the Term Lenders prior
to the fifth anniversary of the Term Borrowing Date exceed an amount equal to
25% of the aggregate original principal amount of the Term Loans. On the Term
Maturity Date, or if earlier, the date on which the Term Loans are accelerated
pursuant to Article XI, all remaining principal of the Term Loans outstanding
shall be due and payable, together with all accrued and unpaid interest thereon.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Applicable Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
applicable Lender hereunder and (iii) the amount of any

46



--------------------------------------------------------------------------------



 



sum received by the Applicable Agent hereunder for the account of the Lenders
(or any subset thereof) and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Applicable Agent to maintain such accounts or any error therein
shall not in any manner affect the obligation of any Borrower to repay the Loans
made to it in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Applicable Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 13.9) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
          Section 4.2. Required Prepayments. The Revolving Borrower agrees that,
if at any time the Administrative Agent notifies the Revolving Borrower that the
Administrative Agent has determined that the Total Revolving Credit Exposure
exceeds the Total Revolving Commitment, the Revolving Borrower will, within two
(2) Business Days following such notice, make a prepayment of principal in an
amount at least equal to such excess, together with (y) interest accrued thereon
to the date of such prepayment and (z) all amounts due, if any, under
Section 3.5 (or, if no Revolving Loans are then outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to Section 11.3
in an aggregate amount equal to such excess).
          Section 4.3. Optional Prepayments. Each Borrower shall have the right
at any time and from time to time to prepay the Loans made to it, in whole or in
part; provided that each partial prepayment (i) of any Eurodollar Loans shall be
in an aggregate principal amount of at least $1,000,000 or an integral multiple
of $500,000 in excess thereof, (ii) of any ABR Loans shall be in an aggregate
principal amount of at least $500,000 or an integral multiple of $100,000 in
excess thereof, (iii) of any CDOR Loans shall be in an aggregate principal
amount of at least C$1,000,000 or an integral multiple of C$500,000 in excess
thereof, or (iv) of any Canadian Prime Loans shall be in an aggregate principal
amount of at least C$500,000 or an integral multiple of C$100,000 in excess
thereof, in each case together with (y) interest accrued thereon to the date of
such prepayment and (z) all amounts due, if any, under Section 3.5.
          Section 4.4. Notice of Payments. The applicable Borrower shall give
the Applicable Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) at least three (3) Business Days’ prior written notice of each
prepayment proposed to be made by it pursuant to Section 4.3, specifying the
principal amount of the Loans to be prepaid, the prepayment date and the account
of such Borrower to be charged if such prepayment is to be so effected. Notice
of such prepayment having been given, the principal amount of the Loans
specified in such notice, together with interest thereon to the date of
prepayment, shall become

47



--------------------------------------------------------------------------------



 



due and payable on such prepayment date. If such Borrower pays or prepays any
Eurodollar Loan or CDOR Loan prior to the end of the Interest Period applicable
thereto, such payment shall be subject to Section 3.5.
          Section 4.5. Place of Payment or Prepayment.
          (a) All payments to be made by the Borrowers shall be made without
set-off, recoupment or counterclaim. All payments and prepayments made in
accordance with the provisions of this Agreement in respect of commitment fees
or of principal or interest shall be made no later than 12:00 Noon, Local Time,
in immediately available funds, to the Applicable Agent, for the account of the
relevant Lenders, to an account that the Applicable Agent shall have identified
in a notice delivered to the applicable Borrower. All payments hereunder of
principal or interest in respect of any Loan (or of any breakage indemnity in
respect of any Loan) shall be made in the currency of such Loan; all other
payments hereunder shall be made in Dollars.
          (b) Unless the Applicable Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to any Lender
hereunder that such Borrower will not make such payment in full, the Applicable
Agent may assume that such Borrower has made such payment in full to the
Applicable Agent on such date and the Applicable Agent may, in reliance upon
such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due to such Lender. If and to the extent such
Borrower shall not have so made such payment in full to the Applicable Agent,
each Lender shall repay to the Applicable Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Applicable Agent, at the rate determined by the Applicable
Agent to be its cost of funds. If and to the extent that the Applicable Agent
receives any payment or prepayment from the applicable Borrower and fails to
distribute such payment or prepayment to the applicable Lenders ratably on the
basis of their respective Pro Rata Percentages on the day the Applicable Agent
receives such payment or prepayment, and such distribution shall not be so made
by the Applicable Agent in full on the required day, the Applicable Agent shall
pay to each Lender such Lender’s Pro Rata Percentage thereof together with
interest thereon at the rate determined by the Applicable Agent to be its cost
of funds for each day from the date such amount is paid to the Applicable Agent
by such Borrower until the date the Applicable Agent pays such amount to such
Lender. Notwithstanding the Applicable Agent’s failure to so distribute any such
payment, as between the applicable Borrower and the applicable Lenders, such
payment shall be deemed received and collected.
          (c) No party hereto (or guarantor thereof) shall be liable to any
other party hereto (or guarantor thereof) in any way whatsoever for any delay,
or the consequences of any delay, in the crediting to any account of any amount
required by this Agreement to be paid by any Agent if such Agent shall have
taken all relevant steps to achieve, on the date required by this Agreement, the
payment of such amount in immediately available, freely transferable, cleared
funds in Dollars to the account with the bank in the principal financial center
which the applicable Borrower or, as the case may be, any Lender shall have
specified for such purpose. In this paragraph (c), “all relevant steps” means
all such steps as may be prescribed from time to

48



--------------------------------------------------------------------------------



 



time by the regulations or operating procedures or such clearing or settlement
system as any Agent may from time to time determine for the purpose of clearing
or settling payments of Dollars.
          Section 4.6. No Prepayment Premium or Penalty. Each prepayment
pursuant to Section 4.2 or 4.3 shall be without premium or penalty.
          Section 4.7. Taxes.
          (a) Any and all payments by the Borrowers hereunder or under any other
Loan Document to or for the account of any Lender or any Agent shall be made
free and clear of and without deduction for Taxes or Other Taxes. If any
Borrower shall be required by Law to deduct any Taxes or Other Taxes from or in
respect of any sum payable hereunder or under any other Loan Document to any
Lender or any Agent, (i) the sum payable shall be increased as may be necessary
so that, after making all required deductions (including deductions applicable
to additional sums payable under this Section 4.7), such Lender or such Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower shall make such deductions,
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Law and (iv) such
Borrower shall confirm that all applicable Taxes and Other Taxes, if any,
imposed on it by virtue of the transactions under this Agreement have been
properly and legally paid by it to the appropriate taxation authority or other
authority by sending official tax receipts or certified copies of such receipts
to such Lender or such Agent (as the case may be) within thirty (30) days after
payment of any applicable tax.
          (b) In addition, each Borrower agrees to pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.
          (c) Each Borrower will indemnify each Lender, each Agent and the
Issuing Bank for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 4.7) paid by such Lender, such Agent or the Issuing
Bank (as the case may be) on or with respect to any payment by or on account of
any obligation of such Borrower hereunder or under any other Loan Document and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within thirty (30) days
from the date such Lender, such Agent or the Issuing Bank (as the case may be)
makes written demand therefor.
          (d) Each Revolving Lender organized under the laws of a jurisdiction
outside the United States (a “Foreign Revolving Lender”), on or prior to the
date of its execution and delivery of this Agreement in the case of each
Revolving Lender listed on the signature pages hereof and on or prior to the
date on which it becomes a Revolving Lender in the case of each other Revolving
Lender, and from time to time thereafter as required by applicable Law or as
requested by the Revolving Borrower or the Administrative Agent (but only so
long as such Revolving Lender remains lawfully able to do so), shall provide the
Revolving Borrower and the Administrative Agent with such properly completed and
executed documentation as prescribed

49



--------------------------------------------------------------------------------



 



by applicable Law as will permit payments under this Agreement to be made
without withholding or at a reduced rate of withholding. In addition, each
Revolving Lender, at the time or times prescribed by applicable Law or as
requested by the Revolving Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Revolving Borrower or the Administrative Agent as will enable the Revolving
Borrower or the Administrative Agent to determine whether or not such Revolving
Lender is subject to backup withholding or information reporting requirements.
               Without limiting the foregoing, in the event that the Revolving
Borrower is resident for tax purposes in the United States, any Foreign
Revolving Lender shall deliver to the Revolving Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Revolving Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the request of the
Revolving Borrower or the Administrative Agent or as required by applicable
Law), whichever of the following is applicable: (i) Internal Revenue Service
Form W-8 BEN or W-ECI, as appropriate, or any successor form prescribed by the
Internal Revenue Service, certifying that such Revolving Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest or certifying that
the income receivable pursuant to this Agreement is effectively connected with
the conduct of a trade or business in the United States, (ii) Internal Revenue
Service Form W-9, as appropriate, or any successor form prescribed by the
Internal Revenue Service, (iii) in the case of a Foreign Revolving Lender
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code, (x) a certificate to the effect that such Foreign Revolving
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Revolving Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” related to the Revolving Borrower, as described in
Section 881(c)(3)(C) of the Code, and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, and (iv) any other form or certificate required by
any taxing authority (including any certificate required by Sections 871(h) and
881(c) of the Code), certifying that such Revolving Lender is entitled to an
exemption from or a reduced rate of tax on payments pursuant to this Agreement
or any of the other Loan Documents.
               Without limiting the obligations of the Revolving Lenders set
forth above regarding delivery of certain forms and documents to establish each
Revolving Lender’s status for United States withholding Tax purposes, each
Revolving Lender agrees promptly to deliver to the Administrative Agent or the
Revolving Borrower, as the Administrative Agent or the Revolving Borrower shall
reasonably request, on or prior to the Closing Date, and in a timely fashion
thereafter, such other documents and forms required by any relevant taxing
authorities under the Laws of any other jurisdiction, duly executed and
completed by such Revolving Lender, as are required under such Laws to confirm
such Revolving Lender’s entitlement to any available exemption from applicable
withholding Taxes in respect of all payments to be made to such Revolving Lender
outside of the United States by the Revolving Borrower pursuant to this
Agreement or otherwise to establish such Revolving Lender’s status for
withholding Tax purposes in such other jurisdiction. Each Revolving Lender shall
promptly (i) notify the Administrative Agent of any change in circumstances
which would modify or render invalid any such claimed exemption or reduction,
and (ii) take such steps as shall not be materially

50



--------------------------------------------------------------------------------



 



disadvantageous to it, in the reasonable judgment of such Revolving Lender, and
as may be reasonably necessary (including the re-designation of its lending
office) to avoid any requirement of applicable Laws of any such jurisdiction
that any Revolving Borrower make any deduction or withholding for Taxes from
amounts payable to such Lender.
          (e) For any period with respect to which a Revolving Lender has failed
to provide the Revolving Borrower and the Administrative Agent with the
appropriate form pursuant to Section 4.7(d) (unless such failure is due to a
change in treaty, Law, or regulation occurring subsequent to the date on which a
form originally was required to be provided), such Revolving Lender shall not be
entitled to indemnification under this Section 4.7 with respect to Taxes imposed
in excess of the amount of Taxes that would have been imposed had such Revolving
Lender provided the appropriate form; provided, that should a Revolving Lender,
which is otherwise exempt from or subject to a reduced rate of withholding Tax,
become subject to Taxes because of its failure to deliver a form required
hereunder, the Revolving Borrower shall take such steps as such Revolving Lender
shall reasonably request to assist such Revolving Lender to recover such Taxes.
          (f) If the Borrowers are required to pay additional amounts to or for
the account of any Lender pursuant to this Section 4.7, then such Lender will
agree to use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates so as to eliminate
or reduce any such additional payment which may thereafter accrue if such
change, in the judgment of such Lender, is not otherwise disadvantageous to such
Lender.
          (g) Within thirty (30) days after the date of any deduction of taxes,
deductions, charges or withholdings from any payments by any Borrower hereunder
or under any other Loan Document, such Borrower shall furnish to the Applicable
Agent the original or a certified copy of a receipt evidencing the payment by
such Borrower to the appropriate taxation authority or other authority of the
amount so deducted.
          (h) Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreement and obligations of the Borrowers contained in
this Section 4.7 shall survive the payment in full of principal and interest
hereunder.
          (i) If the Administrative Agent or any Revolving Lender determines
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Revolving Borrower or with respect to which the
Revolving Borrower has paid additional amounts pursuant to this Section 4.7, it
shall pay to the Revolving Borrower an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Revolving Borrower under this Section 4.7 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Revolving Lender, as the case may be, and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund), provided that the Revolving Borrower, upon the request
of the Administrative Agent or such Revolving Lender, agrees to repay the amount
paid over to the Revolving Borrower to the Administrative Agent or such
Revolving Lender in the event the Administrative Agent or such Revolving Lender
is required to repay such refund to such taxing authority.

51



--------------------------------------------------------------------------------



 



          Section 4.8. Reduction and Termination of Commitments. (a) Unless
previously terminated, (i) the Revolving Commitment of each Revolving Lender
shall automatically terminate on the Revolving Maturity Date and (ii) the Term
Commitment of each Term Lender shall automatically terminate at 5:00 p.m.,
Houston time, on the Term Borrowing Date.
          (b) The Revolving Borrower may at any time or from time to time reduce
or terminate the Revolving Commitment of each Revolving Lender by giving not
less than three (3) full Business Days’ prior written notice to such effect to
the Administrative Agent; provided that (i) any partial reduction shall be in an
amount of not less than $5,000,000 or an integral multiple of $5,000,000 in
excess thereof and (ii) the Revolving Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 4.3, the Total Revolving Credit
Exposure would exceed the Total Revolving Commitment. Promptly after the
Administrative Agent’s receipt of such notice of reduction or termination, the
Administrative Agent shall notify each Revolving Lender of the proposed
reduction or termination, and such reduction or termination shall be effective
on the date specified in the Revolving Borrower’s notice with respect to such
reduction or termination. Each reduction of the Revolving Commitments shall
reduce the Revolving Commitment of each Revolving Lender proportionately in
accordance with its Pro Rata Percentage. After each such reduction, the
commitment fee shall be calculated upon the Total Revolving Commitment as so
reduced. Any reduction or termination of the Revolving Commitments hereunder
shall be irrevocable.
          Section 4.9. Increase of the Revolving Commitments. (a) Subject to the
terms and conditions set forth herein, the Revolving Borrower shall have the
right to cause from time to time an increase in the Revolving Commitments of the
Revolving Lenders (each, a “Revolving Commitment Increase”) by adding to this
Agreement one or more additional lenders that are not already Revolving Lenders
hereunder and that are reasonably satisfactory to the Administrative Agent and
the Issuing Bank (each, an “Additional Revolving Lender”) or by allowing one or
more existing Revolving Lenders to increase their respective Revolving
Commitments (each, an “Increasing Revolving Lender”); provided that (i) no Event
of Default shall have occurred and be continuing as of the relevant Revolving
Commitment Increase Effective Date, (ii) no such Revolving Commitment Increase
shall be less than $10,000,000, (iii) the aggregate amount of all such Revolving
Commitment Increases shall not exceed $50,000,000, (iv) no Revolving Lender’s
Revolving Commitment shall be increased without such Revolving Lender’s prior
written consent (which consent may be given or withheld in such Revolving
Lender’s sole and absolute discretion) and (v) if, on the relevant Revolving
Commitment Increase Effective Date, any Revolving Loans have been funded, then
the Revolving Borrower shall be obligated to pay any breakage fees or costs that
are payable pursuant to Section 3.5 in connection with the reallocation of such
outstanding Revolving Loans.
          (b) The Revolving Borrower shall provide the Administrative Agent with
written notice in the form of Exhibit H (a “Notice of Revolving Commitment
Increase”) of its intention to increase the Revolving Commitments pursuant to
this Section 4.9. Each such Notice of Revolving Commitment Increase shall
specify (i) the proposed effective date of such Revolving Commitment Increase
(each such date, a “Revolving Commitment Increase Effective Date”),

52



--------------------------------------------------------------------------------



 



which date shall be no earlier than five (5) Business Days after receipt by the
Administrative Agent of such Notice of Revolving Commitment Increase, (ii) the
amount of the requested Revolving Commitment Increase (provided that after
giving effect to such requested Revolving Commitment Increase, the aggregate
amount of all Revolving Commitment Increases does not exceed the amount set
forth in subsection (a)(iii) above), (iii) the identity of each Additional
Revolving Lender or Increasing Revolving Lender, and (iv) the amount of the
respective Revolving Commitments of the Revolving Lenders from and after such
Revolving Commitment Increase Effective Date.
          (c) On each Revolving Commitment Increase Effective Date, to the
extent that there are Revolving Loans outstanding as of such date, (i) each
Additional Revolving Lender shall, by wire transfer of immediately available
funds, deliver to the Administrative Agent such Additional Revolving Lender’s
New Funds Amount, which amount, for each such Additional Revolving Lender, shall
constitute Revolving Loans made by such Additional Revolving Lender to the
Revolving Borrower pursuant to this Agreement on such Revolving Commitment
Increase Effective Date, (ii) each Increasing Revolving Lender shall, by wire
transfer of immediately available funds, deliver to the Administrative Agent
such Increasing Revolving Lender’s New Funds Amount, which amount, for each such
Increasing Revolving Lender, shall constitute Revolving Loans made by such
Increasing Revolving Lender to the Revolving Borrower pursuant to this Agreement
on such Revolving Commitment Increase Effective Date, (iii) the Administrative
Agent shall, by wire transfer of immediately available funds, pay to each then
Reducing Percentage Revolving Lender its Reduction Amount, which amount, for
each such Reducing Percentage Revolving Lender, shall constitute a prepayment by
the Revolving Borrower pursuant to Section 4.3, ratably in accordance with the
respective principal amounts thereof, of the principal amounts of all then
outstanding Revolving Loans of such Reducing Percentage Revolving Lender, and
(iv) the Revolving Borrower shall be responsible to pay to each Revolving Lender
any breakage fees or costs that are payable pursuant to Section 3.5 in
connection with the reallocation of any outstanding Revolving Loans.
          (d) For purposes of this Section 4.9 and Exhibit H, the following
defined terms shall have the following meanings: (i) “New Funds Amount” means
the amount equal to the product of (A) an Additional Revolving Lender’s
Revolving Commitment or an Increasing Revolving Lender’s increased Revolving
Commitment, as applicable, represented as a percentage of the Total Revolving
Commitment after giving effect to any Revolving Commitment Increase, times
(B) the aggregate principal amount of the outstanding Revolving Loans
immediately prior to giving effect to such Revolving Commitment Increase, if
any, as of any Revolving Commitment Increase Effective Date (without regard to
any increase in the aggregate principal amount of Revolving Loans as a result of
borrowings made after giving effect to such Revolving Commitment Increase on
such Revolving Commitment Increase Effective Date); (ii) “Reducing Percentage
Revolving Lender” means, immediately prior to giving effect to any Revolving
Commitment Increase, each then existing Revolving Lender that does not increase
its respective Revolving Commitment as a result of such Revolving Commitment
Increase and whose relative percentage of the Revolving Commitments shall be
reduced after giving effect to such Revolving Commitment Increase; and (iii)
“Reduction Amount” means the amount by which a Reducing Percentage Revolving
Lender’s outstanding Revolving Loans decrease as of any Revolving Commitment
Increase Effective Date (without regard to the effect of any borrowings made on

53



--------------------------------------------------------------------------------



 



such Revolving Commitment Increase Effective Date after giving effect to the
Revolving Commitment Increase occurring on such Revolving Commitment Increase
Effective Date).
          (e) Each Revolving Commitment Increase shall become effective on the
corresponding Revolving Commitment Increase Effective Date, and upon such
effectiveness (i) the Administrative Agent shall record in the Register each
Additional Revolving Lender’s information as provided in the applicable Notice
of Revolving Commitment Increase and pursuant to an Administrative Questionnaire
that shall be executed and delivered by each Additional Revolving Lender to the
Administrative Agent on or before such Revolving Commitment Increase Effective
Date, (ii) Schedule 1.1(a) shall be amended and restated to set forth all
Revolving Lenders (including any Additional Revolving Lenders) that will be
Revolving Lenders hereunder after giving effect to such Revolving Commitment
Increase (which amended and restated Schedule 1.1(a) shall be set forth in Annex
I to the applicable Notice of Revolving Commitment Increase), and the
Administrative Agent shall distribute to each Revolving Lender (including each
Additional Revolving Lender) a copy of such amended and restated Schedule
1.1(a), and (iii) each Additional Revolving Lender identified on the Notice of
Revolving Commitment Increase for such Revolving Commitment Increase shall be a
“Revolving Lender” and a “Lender” for all purposes under this Agreement.
          (f) Each Revolving Commitment Increase shall be deemed to constitute a
representation and warranty by the Revolving Borrower on the applicable
Revolving Commitment Increase Effective Date that (i) the representations and
warranties of the Revolving Borrower set forth in this Agreement and in the
other Loan Documents are true and correct on and as of such Revolving Commitment
Increase Effective Date, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
such Revolving Commitment Increase Effective Date, such representations and
warranties shall continue to be true and correct as of such specified earlier
date, and (ii) at the time of and immediately after giving effect to such
Revolving Commitment Increase, no Default shall have occurred and be continuing.
          Section 4.10. Payments on Business Days. Whenever any payment or
prepayment hereunder shall be stated to be due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest; provided that, if such extension would cause payment of interest on
or principal of Eurodollar Loans to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
ARTICLE V.
FEES
          Section 5.1. Commitment Fee.
          (a) The Revolving Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee computed on a daily
basis of a year of 360 days from the Closing Date to, but not including, the
date on which the Revolving Commitment of such Revolving Lender terminates, at
the Applicable Margin per annum on the daily average amount of such Revolving
Lender’s Unused Revolving Commitment, such commitment fee to

54



--------------------------------------------------------------------------------



 



be payable in arrears 61 days after the end of each fiscal quarterly period and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof.
          (b) Each Term Borrower agrees to pay to the Canadian Agent for the
account of each Term Lender a commitment fee computed on a daily basis of a year
of 360 days from the Closing Date to, but not including, the Term Borrowing
Date, at the Applicable Margin per annum on the amount of such Term Lender’s
Term Commitment, such commitment fee to be payable on the Term Borrowing Date in
Canadian Dollars.
          Section 5.2. Arrangement Fee. The Revolving Borrower agrees to pay the
arrangement fees in the amounts and at the times separately agreed upon between
the Revolving Borrower and the Arrangers.
          Section 5.3. Administrative Agency Fees. The Revolving Borrower agrees
to pay to the Administrative Agent, for its own account, administrative agency
fees payable in the amounts and at the times separately agreed upon between the
Revolving Borrower and the Administrative Agent.
          Section 5.4. Letter of Credit Fees.
          (a) The Revolving Borrower agrees to pay to the Administrative Agent,
for distribution to the Revolving Lenders (based upon their respective Pro Rata
Percentages), a fee in respect of each Letter of Credit issued for the account
of the Revolving Borrower (the “Letter of Credit Fee”), which shall accrue at a
rate per annum equal to the Applicable Margin on the Stated Amount of such
Letter of Credit.
          (b) The Revolving Borrower agrees to pay to the Issuing Bank, for its
own account, (i) a fronting fee for each Letter of Credit issued hereunder,
which shall accrue at a rate per annum equal to 0.125% on the Stated Amount of
such Letter of Credit and (ii) the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.
          (c) Letter of Credit Fees and fronting fees due to the Administrative
Agent and the Issuing Bank pursuant to this Section 5.4 shall be computed on the
basis of a year of 360 days and, (i) as to standby Letters of Credit, shall be
due and payable in arrears 61 days after the end of each fiscal quarterly period
and on the date each such Letter of Credit expires and (ii) as to commercial
Letters of Credit, shall be paid at issuance.
          Section 5.5. Fees Not Interest; Nonpayment. The fees described in this
Agreement represent compensation for services rendered and to be rendered
separate and apart from the lending of money or the provision of credit and do
not constitute compensation for the use, detention, or forbearance of money,
and, subject to Section 13.10, the obligation of the Borrowers to pay each fee
described herein shall be in addition to, and not in lieu of, the obligation of
the Borrowers to pay interest, other fees described in this Agreement and
expenses otherwise described in this Agreement. Fees shall be payable when due
in Dollars (except as otherwise provided herein) and in immediately available
funds. All fees payable hereunder,

55



--------------------------------------------------------------------------------



 



including, without limitation, the commitment fee referred to in Section 5.1,
shall, unless otherwise agreed, be non-refundable.
ARTICLE VI.
APPLICATION OF PROCEEDS
          The Revolving Borrower agrees that the proceeds of the Revolving Loans
shall be used for general corporate purposes of the Revolving Borrower and its
Subsidiaries in the ordinary course of business. Each Term Borrower agrees that
the proceeds of the Term Loans made to it shall be used to fund one or more
distributions to its stockholders for ultimate distribution to the Term
Guarantor.
ARTICLE VII.
REPRESENTATIONS AND WARRANTIES
          The Revolving Borrower represents and warrants that:
          Section 7.1. Organization and Qualification. Each of the Revolving
Borrower and the Restricted Subsidiaries (a) is duly organized, validly
existing, and in good standing under the laws of its jurisdiction of
organization; (b) has the corporate or equivalent power and authority to own its
properties and to carry on its business as now conducted; and (c) is duly
qualified to do business and is in good standing in every jurisdiction where
such qualification is necessary and where failure to be so qualified would have
a Material Adverse Effect.
          Section 7.2. Financial Statements. The Revolving Borrower has
furnished the Lenders with (a) its audited consolidated financial statements for
the Fiscal Years 2003 and 2004 and (b) its unaudited consolidated financial
statements for the fiscal quarters ended April 30, 2005 and July 31, 2005,
certified by its chief financial officer, including balance sheets, income
statements and cash flow statements. The financial statements described above
have been prepared in conformity with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the financial statements
referred to in clause (b) above. The financial statements described above fairly
present the consolidated financial condition of the Revolving Borrower and its
Subsidiaries and the results of their operations as of the dates and for the
periods indicated. As of the Closing Date, there has been no event since
January 29, 2005 which could reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, there exists no material contingent liabilities
or obligations, unusual long-term commitments or unrealized losses of the
Revolving Borrower or any Subsidiary which are not fully disclosed in the
financial statements described above or disclosed by the Revolving Borrower to
the Administrative Agent in writing.
          Section 7.3. Litigation. As of the Closing Date, there is no action,
suit or proceeding pending (or, to the best knowledge of the Revolving Borrower,
threatened) against the Revolving Borrower or any Subsidiary before any court,
administrative agency or arbitrator (i) which could reasonably be expected to
have a Material Adverse Effect or (ii) that involves any of the Loan Documents
or the Transactions.

56



--------------------------------------------------------------------------------



 



          Section 7.4. Title to Properties. Each of the Revolving Borrower and
the Restricted Subsidiaries has good and indefeasible title to, or valid
leasehold interests in, the material real and personal Properties purported to
be owned or leased by it, free of any Liens except those permitted in
Section 10.1.
          Section 7.5. Payment of Taxes. Each of the Revolving Borrower and its
Subsidiaries has filed or caused to be filed all federal, state, provincial and
foreign income tax returns which are required to be filed, and has paid or
caused to be paid all taxes as shown on such returns or on any assessment
received by it to the extent that such taxes have become due, except for such
taxes and assessments as are being contested in good faith and, if necessary for
such contest, by appropriate proceedings and reserved for in accordance with
GAAP in the manner required by Section 9.10.
          Section 7.6. Conflicting Agreements or Restrictions. Neither the
execution and delivery by the Revolving Borrower or any Subsidiary of the Loan
Documents to which it is a party nor the consummation by it of the transactions
contemplated thereby nor its fulfillment and compliance with the respective
terms, conditions and provisions thereof will (a) result in a breach of, or
constitute a default under, the provisions of (i) any order, writ, injunction or
decree of any court which is applicable to it or (ii) any material contract or
agreement to which it is a party or by which it is bound, (b) result in or
require the creation or imposition of any Lien on any of its property pursuant
to the express provisions of any material agreement to which it is a party or
(c) result in any violation by it of (i) its charter, bylaws or other
organizational documents or (ii) any Law or regulation of any Governmental
Authority applicable to it.
          Section 7.7. Authorization, Validity, Etc. Each of the Revolving
Borrower and its Subsidiaries has the corporate or equivalent power and
authority to execute and deliver the Loan Documents to which it is a party,
consummate the transactions contemplated therein to be consummated by it and
perform its obligations thereunder, and all such action has been duly authorized
by all necessary corporate or equivalent proceedings on its part. The Loan
Documents to which it is a party have been duly and validly executed and
delivered by each of the Revolving Borrower and its Subsidiaries and constitute
valid and legally binding agreements of the Revolving Borrower or such
Subsidiary, as the case may be, enforceable in accordance with their respective
terms, except as limited by Debtor Laws.
          Section 7.8. Investment Company Act Not Applicable. Neither Revolving
Borrower nor any Subsidiary is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
          Section 7.9. Public Utility Holding Company Act Not Applicable.
Neither Revolving Borrower nor any Subsidiary is a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company”, or an affiliate of a “subsidiary company” of a “holding company”, or a
“public utility”, as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended.
          Section 7.10. Margin Stock. Neither the Revolving Borrower nor any
Subsidiary is engaged in the business of extending credit for the purpose of
purchasing or

57



--------------------------------------------------------------------------------



 



carrying Margin Stock, and no proceeds of any Loan will be used (a) to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock; (b) to reduce or retire any Debt which
was originally incurred to purchase or carry any such Margin Stock; (c) for any
other purpose which might constitute this transaction a “purpose credit” within
the meaning of Regulation U or X; or (d) to acquire any security of any Person
who is subject to Sections 13 and 14 of the Exchange Act. After applying the
proceeds of each Loan, not more than twenty-five percent (25%) of the value (as
determined in accordance with Regulation U) of the applicable Borrower’s assets
is represented by Margin Stock. Neither the Revolving Borrower nor any
Subsidiary, nor any Person acting on behalf of the Revolving Borrower or any
Subsidiary, has taken or will take any action which might cause any Loan
Document to violate Regulation U or X or any other regulation of the Board of
Governors of the Federal Reserve System.
          Section 7.11. ERISA; Canadian Benefit and Pension Plans. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect. The
present value of all accumulated benefit obligations under each Pension Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 35) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $25,000,000 the fair
market value of the assets of such Plan.
          All obligations of the Revolving Borrower and each of its Subsidiaries
under each Canadian Pension Plan and Canadian Benefit Plan have been performed
in accordance with the terms thereof and any requirement of applicable Law
(including, without limitation, the Income Tax Act (Canada) and the Supplemental
Pension Plan Act (Quebec)), except where the failure to so perform would not
reasonably be expected to result in a Material Adverse Effect. No Canadian
Pension Plan has any unfunded liabilities on an actuarial basis which would
reasonably be expected to have a Material Adverse Effect.
          Section 7.12. Full Disclosure. All information heretofore or
contemporaneously furnished by or on behalf of the Revolving Borrower or any
Subsidiary in writing to the Administrative Agent or any Lender for purposes of
or in connection with this Agreement or any transaction contemplated hereby is
(including, without limitation, the Information Memorandum) and all other such
information hereafter furnished by or on behalf of the Revolving Borrower or any
Subsidiary in writing to the Administrative Agent or any Lender will be (a) true
and accurate in all material respects on the date as of which such information
is dated or certified and (b) when taken as a whole with all such written
information provided to the Administrative Agent or any Lender, not incomplete
by omitting to state any material fact necessary to make such information not
misleading in light of the circumstances under which such information was
provided; provided that, with respect to projected financial information, the
Borrowers represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time. There is no fact known
to the Revolving Borrower or any Subsidiary that is reasonably likely to have a
Material Adverse Effect, which has not been disclosed herein or in such other
written documents, information or certificates furnished to the Administrative
Agent and the Lenders for use in connection with the transactions contemplated
hereby.

58



--------------------------------------------------------------------------------



 



          Section 7.13. Permits and Licenses. All material permits, licenses and
other Governmental Approvals necessary for the Borrowers and the Restricted
Subsidiaries to carry on their respective businesses have been obtained and are
in full force and effect and neither any Borrower nor any Subsidiary is in
material breach of the foregoing. Each of the Borrowers and the Restricted
Subsidiaries own, or possess adequate licenses or other valid rights to use, all
trademarks, trade names, service marks, copyrights, patents and applications
therefor which are material to the conduct of its business, operations or
financial condition.
          Section 7.14. Capital Structure. As of the Closing Date, the Revolving
Borrower owns the percentage of all classes of Capital Stock of each Subsidiary
and the ownership of each Subsidiary as of the date hereof is as set forth on
Schedule 7.14. Except for the Subsidiaries described on Schedule 7.14 or as
otherwise notified to the Administrative Agent in writing pursuant to Section
9.1(j), the Revolving Borrower has no other Subsidiaries. As of the Closing
Date, the Revolving Borrower has no partnership or joint venture interests in
any other Person except as set forth in Schedule 7.14. All of the issued and
outstanding shares of Capital Stock of the Revolving Borrower and each of its
Subsidiaries are fully paid and nonassessable and, except as created by the
Pledge Agreements, are free and clear of any Lien. As of the Closing Date,
(i) each Material Restricted Subsidiary is set forth on Schedule 7.14 and
(ii) each Revolving Guarantor and each Non-Guaranteeing Restricted Subsidiary is
identified on Schedule 7.14.
          Section 7.15. Insurance. The Revolving Borrower and its Restricted
Subsidiaries maintain insurance of such types as is usually carried by
corporations of established reputation engaged in the same or similar business
and which are similarly situated (“Similar Businesses”) with financially sound
and reputable insurance companies and associations (or as to workers’
compensation or similar insurance, in an insurance fund or by self-insurance
authorized by the jurisdiction in which its operations are carried on), and in
such amounts as such insurance is usually carried by Similar Businesses;
provided that nothing in this Section 7.15 shall preclude the Revolving Borrower
or any Subsidiary from being self-insured (to the extent customary with Similar
Businesses). Schedule 7.15 sets forth a description of all insurance maintained
by or on behalf of the Revolving Borrower and its Subsidiaries as of the Closing
Date. As of the Closing Date, all premiums in respect of such insurance which
are then due and payable have been paid except for such premiums as are subject
to good faith dispute and the coverage of which remains in force, except as to
trivial and insignificant coverage scope.
          Section 7.16. Compliance with Laws. The business and operations of the
Borrowers and each Restricted Subsidiary as conducted at all times have been and
are in compliance in all respects with all applicable Laws, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.
          Section 7.17. No Consent. Except to the extent the same has already
been obtained, no authorization or approval or other action by, and no notice to
or filing with, any Person or any Governmental Authority is required to be made
or obtained by, or on behalf of, the Revolving Borrower or any Restricted
Subsidiary for the due execution, delivery and performance by the Revolving
Borrower or any Restricted Subsidiary of this Agreement or any other Loan
Document to which it is a party, the borrowings hereunder or issuance of Letters
of

59



--------------------------------------------------------------------------------



 



Credit, in each case as contemplated herein, or the effectuation of the
transactions contemplated under any Loan Document to which it is a party.
          Section 7.18. OFAC. None of the Revolving Borrower, any Subsidiary or
any Affiliate of the Revolving Borrower is (a) named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control and available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or (b)(i) an agency of
the government of a country, (ii) an organization controlled by a country, or
(iii) a Person resident in a country that is subject to a sanctions program
identified on the list maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or Person, and the proceeds from the credit extensions made
pursuant to this Agreement will not be used to fund any operations in, finance
any investments or activities in, or make any payments to, any such country or
Person.
ARTICLE VIII.
CONDITIONS
          Section 8.1. Closing Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 13.17):
          (a) Approvals. The Borrowers shall have obtained all governmental and
third party approvals necessary or, in the reasonable judgment of the
Administrative Agent, advisable to be obtained by the Borrowers in connection
with the Borrowers’ performance of the Transactions performed or to be performed
by them and the continuing operations of the Revolving Borrower and its
Subsidiaries, taken as a whole.
          (b) Compliance with Law. The business and operations of the Revolving
Borrower and each of the Restricted Subsidiaries as conducted at all times
relevant to the transactions contemplated by this Agreement to and including the
close of business on the Closing Date shall have been and shall be in compliance
(other than any failure to be in compliance that could not reasonably be
expected to result in a Material Adverse Effect) with all applicable Laws. No
Law shall prohibit the transactions contemplated by the Loan Documents. No
order, judgment or decree of any Governmental Authority, and no action, suit,
investigation or proceeding pending or, to the knowledge of the Revolving
Borrower, threatened in any court or before any arbitrator or Governmental
Authority that purports to affect the Revolving Borrower or any Restricted
Subsidiary, shall exist that could reasonably be expected to have a Material
Adverse Effect.
          (c) Officer’s Certificate. On the Closing Date, the Administrative
Agent shall have received a certificate dated the Closing Date of a Responsible
Officer of the Revolving Borrower certifying that, to the best of such
Responsible Officer’s knowledge, (i) since January 29, 2005, there has not
occurred a material adverse change in the business, property, operation or
condition (financial or otherwise) of the Revolving Borrower and its
Subsidiaries, taken as a

60



--------------------------------------------------------------------------------



 



whole, (ii) the Revolving Borrower and the Restricted Subsidiaries are, in all
material respects, in compliance with all existing financial obligations,
(iii) no Default or Event of Default has occurred and is continuing, and
(iv) the representations and warranties of the Revolving Borrower and each
Restricted Subsidiary contained in the Loan Documents (other than those
representations and warranties limited by their terms to a specific date, in
which case they shall be true and correct as of such date) are true and correct
on and as of the Closing Date.
          (d) Insurance. On the Closing Date, the Administrative Agent shall
have received all such information as the Administrative Agent shall reasonably
request concerning the insurance maintained by the Revolving Borrower and each
of its Subsidiaries.
          (e) Payment of Fees and Expenses. The Administrative Agent shall have
received payment of (i) all fees described in Article V that are due and payable
on or prior to the Closing Date and (ii) to the extent invoiced, all other fees
and expenses required to be paid by the Borrowers hereunder, including the
reasonable fees and expenses of counsel for the Administrative Agent in
connection with the negotiation and closing of the transactions contemplated
herein.
          (f) Required Documents and Certificates. The Administrative Agent
shall have received the following, in each case in form, scope and substance
satisfactory to the Administrative Agent:
     (i) this Agreement, executed and delivered on behalf of each party hereto;
     (ii) the Revolving Guaranty Agreement, executed and delivered on behalf of
each Revolving Guarantor existing as of the Closing Date;
     (iii) the Term Guaranty Agreement, executed and delivered on behalf of the
Term Guarantor;
     (iv) (x) the Pledge Agreement, executed and delivered on behalf of each
party thereto, (y) any certificates representing the shares of stock or other
equity interests pledged pursuant to the Pledge Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof, and (z) any instruments evidencing
Debt pledged pursuant to the Pledge Agreement, endorsed in blank (or accompanied
by an executed transfer form in blank) by the pledgor thereof;
     (v) a duly executed promissory note for the account of each Lender that
requested a promissory note prior to the Closing Date pursuant to
Section 4.1(e).
     (vi) a certificate of each Loan Party, dated as of the Closing Date and
executed by its Secretary or Assistant Secretary, certifying, inter alia,
(A) Articles of Incorporation and Bylaws (or equivalent corporate documents), as
amended and in effect, of such Loan Party; (B) resolutions duly adopted by the
Board of Directors, members or other body of such Loan Party authorizing the
transactions contemplated by the Loan Documents to which it is a party and
(C) the incumbency and specimen signatures of the officers of such Loan Party
executing documents on its behalf;

61



--------------------------------------------------------------------------------



 



     (vii) a certificate from the appropriate public official of each
jurisdiction in which each Loan Party is organized as to the continued existence
and good standing of such Loan Party;
     (viii) a certificate from the appropriate public official of each
jurisdiction in which each Loan Party is authorized and qualified to do business
as to the due qualification and good standing of such Loan Party, where failure
to be so qualified or certified is reasonably likely to have a Material Adverse
Effect;
     (ix) legal opinions in form, substance and scope satisfactory to the
Administrative Agent from counsel for, and issued upon the express instructions
of, the Borrowers;
     (x) results of recent lien searches in the States of Delaware, Texas and
California and the Province of New Brunswick, Canada, and such searches shall
reveal no liens on any of the assets of the Loan Parties except for Liens
permitted by Section 10.1 or liens that are discharged on or prior to the
Closing Date pursuant to documentation satisfactory to the Administrative Agent;
     (xi) the financial statements referred to in Section 7.2 (it being
understood that the financial statements referred to in clause (a) of
Section 7.2 shall be deemed to have been received by the Administrative Agent in
form, scope and substance satisfactory to it as a result of the availability of
the Revolving Borrower’s filed Annual Reports on Form 10-K for the Fiscal Years
2003 and 2004 on the website of the Securities and Exchange Commission); and
     (xii) any other documents reasonably requested by the Administrative Agent
prior to the Closing Date.
          In addition, as of the Closing Date, all legal matters incident to the
transactions herein contemplated shall be satisfactory to the Administrative
Agent and the Lenders.
          The Administrative Agent shall notify the Borrowers and the Lenders of
the Closing Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 13.17) at or prior to 3:00 p.m., Houston time, on
December 31, 2005 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).
          Section 8.2. Effect of Amendment and Restatement. On the Closing Date,
(a) the Existing Credit Agreement shall be automatically amended and restated in
its entirety to read as set forth in this Agreement and (b) the Commitment of
each Lender party to this Agreement shall be as set forth on Schedules 1.1(a)
and 1.1(b). On and after the Closing Date, the rights and obligations of the
parties hereto shall be governed by this Agreement; provided that the rights and
obligations of the parties hereto with respect to the period prior to the
Closing Date shall continue to be governed by the provisions of the Existing
Credit Agreement.

62



--------------------------------------------------------------------------------



 



          Section 8.3. Conditions to each Loan and Letter of Credit. The
obligation of the Lenders to make any Loan and of the Issuing Bank to issue,
renew or extend any Letter of Credit (or amend any Letter of Credit to increase
the Stated Amount thereof), is subject to the following conditions:
          (a) Representations True and No Defaults. (i) The representations and
warranties of each Borrower and each Subsidiary contained in the Loan Documents
(other than those representations and warranties limited by their terms to a
specific date, in which case they shall be true and correct as of such date)
shall be true and correct on and as of the particular Borrowing Date or on the
date of issuance, renewal, extension or amendment of any Letter of Credit, as
the case may be, as though made on and as of such date; and (ii) no Event of
Default or Default shall have occurred and be continuing or result therefrom.
          (b) Borrowing Documents. On each Borrowing Date, the Applicable Agent
shall have received a Notice of Borrowing in respect of the Loans to be made on
such Borrowing Date, delivered in accordance with Section 2.3.
          (c) Conversion/Continuation Documents. On each Conversion/Continuation
Date, the Applicable Agent shall have received a Notice of Rate
Change/Continuation, delivered in accordance with Section 3.1.
          (d) Letter of Credit Documents. On the date of the issuance, renewal
or extension of any Letter of Credit (or any amendment which increases the
Stated Amount thereof), the Administrative Agent shall have received a Letter of
Credit Request, delivered in accordance with Section 2.6.
ARTICLE IX.
AFFIRMATIVE COVENANTS.
          The Revolving Borrower covenants and agrees that, so long as any Loan
shall remain unpaid, any Letter of Credit shall remain outstanding, or any
Lender shall have any Commitment hereunder, the Revolving Borrower will:
          Section 9.1. Reporting and Notice Requirements. Furnish to the
Administrative Agent (with a copy for each Lender) for delivery to the Lenders:
          (a) Quarterly Financial Statements. As soon as available and in any
event within 45 days after the end of each Fiscal Quarter (excluding the fourth
quarter), consolidated balance sheets of the Revolving Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and consolidated statements of
earnings, shareholders’ equity and cash flow of the Revolving Borrower and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such Fiscal Quarter, setting forth in each case in
comparative form corresponding consolidated figures for the corresponding period
in the immediately preceding Fiscal Year, all in reasonable detail and certified
by a Responsible Officer as presenting fairly the consolidated financial
position of the Revolving Borrower and its Subsidiaries as of the date indicated
and the results of their operations for the period indicated in

63



--------------------------------------------------------------------------------



 



conformity with GAAP, consistently applied, subject to changes resulting from
year-end audit adjustments.
          (b) Annual Financial Statements. As soon as available and in any event
within 90 days after the end of each Fiscal Year, audited consolidated
statements of earnings, shareholders’ equity and cash flow of the Revolving
Borrower and its Subsidiaries for such Fiscal Year, and audited consolidated
balance sheets of the Revolving Borrower and its Subsidiaries as of the end of
such Fiscal Year, setting forth in each case in comparative form corresponding
consolidated figures for the immediately preceding Fiscal Year, all in
reasonable detail and satisfactory in form, substance, and scope to the
Administrative Agent, together with the unqualified opinion of Deloitte & Touche
LLP or other independent certified public accountants of recognized national
standing selected by the Revolving Borrower stating that such financial
statements fairly present the consolidated financial position of the Revolving
Borrower and its Subsidiaries as of the date indicated and the consolidated
results of their operations and cash flow for the period indicated in conformity
with GAAP, consistently applied (except for such inconsistencies which may be
disclosed in such report), and that the audit by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards.
          (c) Consolidated Statements. In the event that the Revolving Borrower
or any of its Restricted Subsidiaries have made an Investment in an Unrestricted
Subsidiary and such Investment continues to be outstanding, consolidated
financial statements (balance sheets, statements of earnings, shareholders’
equity and cash flow) of the Revolving Borrower and Restricted Subsidiaries. The
consolidated financial statements referred to in this Section 9.1(c) will be
provided within 60 days after the end of each Fiscal Quarter (excluding the
fourth Fiscal Quarter) and within 105 days after the end of each Fiscal Year, as
appropriate, but will not be subject to audit and will not include customary
footnotes.
          (d) Compliance Certificate. Together with or promptly following the
delivery of any information required by subsections (a) and (b) of this
Section 9.1, a certificate in the form of Exhibit I signed by a Responsible
Officer, (i) stating that there exists no Event of Default or Default, or if any
Event of Default or Default exists, specifying the nature thereof, the period of
existence thereof, and what action the Revolving Borrower proposes to take with
respect thereto; (ii) setting forth such schedules, computations and other
information as may be required to demonstrate that the Revolving Borrower is in
compliance with the covenants set forth in Sections 10.2, 10.3 and 10.10; and
(iii) setting forth any change since the Closing Date, or the last date such a
certificate was delivered, in the list of Material Restricted Subsidiaries.
          (e) Notice of Default. Promptly after any Responsible Officer or the
Corporate Controller of the Revolving Borrower knows or has reason to know that
any Default or Event of Default has occurred, a written statement of a
Responsible Officer setting forth the details of the event requiring such notice
and the action which the Revolving Borrower has taken or proposes to take with
respect thereto.
          (f) Notice of Litigation. Promptly after any Responsible Officer or
the Corporate Controller of the Borrower or of any Subsidiary obtains knowledge
of the commencement thereof, notice of any litigation, legal, administrative or
arbitral proceeding,

64



--------------------------------------------------------------------------------



 



investigation or other action of any nature that could reasonably be expected to
have a Material Adverse Effect and which notice does not require a waiver of the
attorney-client privilege in respect of such litigation, proceeding or
investigation, and upon request by the Administrative Agent or any Lender,
details regarding such litigation, proceeding or investigation which are
satisfactory to the Administrative Agent or such Lender.
          (g) Securities Filings. Promptly after the sending or filing thereof,
and in any event within fifteen (15) days after the sending or filing thereof,
copies of all reports which the Revolving Borrower sends to any of its security
holders, and copies of all reports (including each regular and periodic report
(excluding registration statements on Form S-8)) and each registration statement
or prospectus, which the Revolving Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange.
          (h) ERISA Notices, Information and Compliance. The Revolving Borrower
will deliver to the Administrative Agent prompt written notice of the occurrence
of any ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Revolving
Borrower and its Subsidiaries in an aggregate amount exceeding $25,000,000,
accompanied by a certificate of a Financial Officer setting forth the details as
to such occurrence and the action, if any, which the Revolving Borrower is
required or proposes to take with respect thereto.
          (i) Notice of Canadian Benefit and Pension Plans. The Revolving
Borrower will, and will cause each of its Subsidiaries to, deliver to the
Administrative Agent, as soon as possible and in any event within ten (10) days
after it knows of the occurrence of any of the following, a certificate of the
chief financial officer of the Revolving Borrower or such Subsidiary, as
applicable, setting forth the details of such occurrence and the action, if any,
the Revolving Borrower or such Subsidiary, as applicable, is required or
proposes to take:
     (i) the establishment or adoption of any Canadian Pension Plan or Canadian
Benefit Plan by the Revolving Borrower or any of its Subsidiaries on or after
the Closing Date;
     (ii) the failure to pay when due all amounts that are required to be paid
under the terms of any Canadian Pension Plan; or
     (iii) the institution of any proceeding or notice of any proposal to make
an order in respect of any Canadian Pension Plan by any Governmental Authority.
     (j) Notice of New Subsidiaries. Within 45 days after the end of each Fiscal
Quarter, a certificate of a Responsible Officer notifying the Administrative
Agent of the formation or acquisition of any Restricted Subsidiaries during such
Fiscal Quarter.
     (k) Notice of Material Adverse Effect. Promptly after any Responsible
Officer or the Corporate Controller of the Revolving Borrower knows or has
reason to know of the occurrence of any action or event which has resulted in,
or could reasonably be expected to result in, a Material Adverse Effect, a
written statement of a Responsible Officer setting forth the

65



--------------------------------------------------------------------------------



 



details of such action or event and the action which the Revolving Borrower has
taken or proposes to take with respect thereto.
          (l) Applicable Margin Certificate. Together with or promptly following
the delivery of the financial statements required by subsections (a) and (b) of
this Section 9.1, a certificate in the form of Exhibit J (an “Applicable Margin
Certificate”) signed by a Responsible Officer, (i) setting forth (x) the
Leverage Ratio as of the last day of the Fiscal Quarter or Fiscal Year, as
applicable, covered by such financial statements and (y) the resultant
Applicable Margin and (ii) setting forth such computations and other financial
information as may be required to determine such Leverage Ratio.
          (m) Other Information. Such other information respecting the condition
or operations, financial or otherwise, of the Revolving Borrower or any
Subsidiary as any Lender through the Administrative Agent may from time to time
reasonably request.
Information required to be delivered pursuant to paragraphs (a), (b), (c) or
(g) of this Section shall be deemed to have been delivered if such information,
or one or more annual or quarterly reports containing such information, shall be
available on the website of the Securities and Exchange Commission at
http://www.sec.gov or the website of the Revolving Borrower at
http://www.menswearhouse.com and a confirming notice of such availability shall
have been delivered or caused to be delivered to the Administrative Agent;
provided that such notice may be included in a certificate delivered pursuant to
paragraph (d) of this Section. Information required to be delivered pursuant to
this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.
          Section 9.2. Corporate Existence. Except as otherwise permitted by
Section 10.4, remain, and cause each Restricted Subsidiary to remain, (i) duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of organization, with the power to own its properties and to carry
on its business; and (ii) duly qualified to do business and in good standing in
every jurisdiction where such qualification is necessary and where failure to be
so qualified would have a Material Adverse Effect; provided that the foregoing
shall not prohibit any transaction permitted under Section 10.4 or any merger,
consolidation, amalgamation, liquidation or dissolution of any Subsidiary that
is not otherwise prohibited by the terms of this Agreement; provided further
that the Revolving Borrower shall not be required to preserve the legal
existence of any Restricted Subsidiary (other than the Term Borrowers) if the
Board of Directors of the Revolving Borrower shall determine that the
preservation thereof is no longer necessary or desirable in the conduct of the
business of the Revolving Borrower and its Subsidiaries, taken as a whole, and
that the loss thereof would not reasonably be expected to result in a Material
Adverse Effect (without regard to clause (b) of the definition of the term
“Material Adverse Effect,” to the extent that the documents referred to in such
clause relate to such Subsidiary).
          Section 9.3. Books and Records. Maintain, and cause each Subsidiary to
maintain, complete and accurate books of record and account in accordance with
sound accounting practices in which true, full and correct entries will be made
of all its dealings and business affairs.

66



--------------------------------------------------------------------------------



 



          Section 9.4. Insurance. Maintain, and cause each Subsidiary to
maintain, insurance of such types as Similar Businesses maintain, with
financially sound and reputable insurance companies and associations (or as to
workers’ compensation or similar insurance, in an insurance fund or by
self-insurance authorized by the jurisdiction in which its operations are
carried on), including without limitation public liability insurance, casualty
insurance against loss or damage to its Properties, assets and businesses now
owned or hereafter acquired, and business interruption insurance, and in such
amounts as such insurance is usually carried by Similar Businesses.
          Section 9.5. Right of Inspection. In each case subject to the last
sentence of this Section 9.5, from time to time during regular business hours
upon reasonable notice to the Revolving Borrower and at no cost to the Revolving
Borrower (unless a Default or Event of Default shall have occurred and be
continuing at such time) permit, and cause each Subsidiary to permit, any
officer, or employee of, or agent designated by, any Agent or any Lender to
visit and inspect any of the Properties of the Revolving Borrower or any
Subsidiary, examine the Revolving Borrower’s or such Subsidiary’s corporate
books or financial records, take copies and extracts therefrom and discuss the
affairs, finances and accounts of the Revolving Borrower or such Subsidiary with
the Revolving Borrower’s or such Subsidiary’s officers or certified public
accountants (subject to the agreement of such accountants), all as often as any
Agent or any Lender may reasonably request. At the request of the Administrative
Agent, the Revolving Borrower will use its best efforts to assure that its
certified public accountants agree to meet with the Lenders to discuss such
matters related to the affairs, finances and accounts of the Revolving Borrower
or any of its Subsidiaries as they may request; provided that a representative
of the Revolving Borrower shall be present during any such discussions with such
certified public accountants. Each of the foregoing inspections shall be made
subject to compliance with applicable safety standards and the same conditions
applicable to the Revolving Borrower or any Restricted Subsidiary in respect of
property of the Revolving Borrower or any Restricted Subsidiary on the premises
of Persons other than the Revolving Borrower or any Restricted Subsidiary, and
all information, books and records furnished or requested to be furnished, or of
which copies, photocopies or photographs are made or requested to be made, all
information to be investigated or verified and all discussions conducted with
any officer, employee or representative of the Revolving Borrower or any
Subsidiary shall be subject to (i) any applicable attorney-client privilege
exceptions which the Revolving Borrower or any Subsidiary determines is
reasonably necessary and (ii) compliance with conditions to disclosures under
non-disclosure agreements between any Borrower or any Restricted Subsidiary and
Persons other than Borrower or any Restricted Subsidiary and the express
undertaking of each Person acting at the direction of or on behalf of any Lender
or any Agent to be bound by the confidentiality provisions contained in
Section 13.19.
          Section 9.6. Maintenance of Property. At all times maintain, preserve,
protect and keep, and cause each Restricted Subsidiary to at all times maintain,
preserve, protect and keep, or cause to be maintained, preserved, protected and
kept, its Property in good repair, working order and condition (ordinary wear
and tear excepted) and, from time to time, will make, or cause to be made, all
repairs, renewals, replacements, extensions, additions, betterments and
improvements to its Property as are appropriate, so that (a) the Revolving
Borrower and the Restricted Subsidiaries, taken as a whole, maintain their
business as a Permitted Business and

67



--------------------------------------------------------------------------------



 



(b) the business carried on in connection therewith may be conducted properly
and efficiently in all material respects at all times.
          Section 9.7. Guarantees of Certain Restricted Subsidiaries; Pledge
Agreements.
          (a) Immediately upon the designation or deemed designation of any
Material Restricted Subsidiary pursuant to the definition thereof (and until
designated an Unrestricted Subsidiary in accordance with the terms hereof),
cause such Material Restricted Subsidiary to become a party to the Revolving
Guaranty Agreement by executing and delivering to the Administrative Agent a
supplement thereto (a form of which is set forth as Exhibit A to the Revolving
Guaranty Agreement) (a “Revolving Guaranty Agreement Supplement”), whereupon
such Material Restricted Subsidiary shall become a “Guarantor” as defined in the
Revolving Guaranty Agreement, together with (i) written evidence reasonably
satisfactory to the Administrative Agent and its counsel that such Material
Restricted Subsidiary has taken all corporate and other action and obtained all
consents necessary to duly approve and authorize its execution and delivery of a
Revolving Guaranty Agreement Supplement and the performance of its obligations
under the Revolving Guaranty Agreement, (ii) any other documents that it is
required hereunder or under any other Loan Document to execute and (iii) if
requested by the Administrative Agent, an opinion of counsel to such Material
Restricted Subsidiary in form, scope and substance reasonably acceptable to the
Administrative Agent; provided that any Material Restricted Subsidiary organized
under the laws of any jurisdiction other than a jurisdiction located in the
United States of America (unless treated as a U.S. taxpayer under Section 7701
of the Code and the regulations issued thereunder, or any successor provisions)
shall not be required to execute and deliver a Revolving Guaranty Agreement
Supplement (any such Material Restricted Subsidiary herein referred to as a
“Non-Guaranteeing Restricted Subsidiary”).
          (b) Immediately upon the designation or deemed designation of any
Material Restricted Subsidiary pursuant to the definition thereof (and until
designated an Unrestricted Subsidiary in accordance with the terms hereof), each
Restricted Subsidiary which owns any Capital Stock in or Debt of such Material
Restricted Subsidiary shall, to the extent not already a party thereto, become a
party to the Pledge Agreement by executing and delivering to the Administrative
Agent a supplement thereto (a form of which is set forth as Annex 1 to the
Pledge Agreement) (a “Pledge Agreement Supplement”), whereupon such Restricted
Subsidiary shall become a “Pledgor” as defined in the Pledge Agreement. Pursuant
to such Pledge Agreement Supplement, such Capital Stock and Debt shall be
pledged as a lien to secure the Obligations, which shall constitute a first
priority lien (except that, if such Material Restricted Subsidiary is formed in
a jurisdiction outside the United States, such Capital Stock of such Material
Restricted Subsidiary to be pledged may be limited to 65% of the outstanding
shares of Capital Stock of such Material Restricted Subsidiary). Together with
the foregoing, each such Restricted Subsidiary shall deliver to the
Administrative Agent (i) written evidence reasonably satisfactory to the
Administrative Agent and its counsel that such Restricted Subsidiary has taken
all corporate and other action and obtained all consents necessary to duly
approve and authorize its execution and delivery of a Pledge Agreement
Supplement and the performance of its obligations under the Pledge Agreement,
(ii) any other documents which it is required hereunder or under

68



--------------------------------------------------------------------------------



 



any other Loan Document to execute and (iii) if requested by the Administrative
Agent, an opinion of counsel to such Restricted Subsidiary in form, scope and
substance reasonably acceptable to the Administrative Agent.
          (c) It is agreed and understood that the agreement of the Revolving
Borrower under this Section 9.7 to cause any such Material Restricted Subsidiary
to become a party to the Revolving Guaranty Agreement and to cause the Capital
Stock and Debt of such Material Restricted Subsidiary to be pledged as security
for the Obligations is a condition precedent to the making of the Loans and the
issuance of Letters of Credit pursuant to this Agreement, and that the entry
into this Agreement by the Lenders constitutes good and adequate consideration
therefor.
          Section 9.8. Accounting Principles. If any changes in accounting
principles from those used in the preparation of the financial statements
referenced in Section 9.1 are adopted by the Revolving Borrower and such changes
result in a change in the method of calculation or the interpretation of any of
the financial covenants, standards or terms found in Section 9.1, Section 10.10
or any other provision of this Agreement, the Revolving Borrower shall deliver
to the Administrative Agent a reconciliation prepared by a Responsible Officer
showing the effect of such changes hereunder; provided that the Revolving
Borrower and the Lenders agree to amend any such affected terms and provisions
so as to reflect such changes with the result that the criteria for evaluating
the Revolving Borrower’s or any Subsidiary’s financial condition shall be the
same after such changes as if such changes had not been made.
          Section 9.9. Patents, Trademarks and Licenses. Maintain, and cause
each Restricted Subsidiary to maintain, all assets, licenses, patents,
copyrights, trademarks, service marks, trade names, permits and other
Governmental Approvals necessary to conduct its business, except where the
failure to so maintain is not reasonably likely to have a Material Adverse
Effect.
          Section 9.10. Taxes; Obligations. Pay, and cause each Subsidiary to
pay, before the same shall become delinquent or in default, its obligations,
including tax liabilities, that, if not paid, could result in a Material Adverse
Effect, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings and (b) the Revolving Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto
(including any potential penalties and interest) in accordance with GAAP.
ARTICLE X.
NEGATIVE COVENANTS.
          So long as any Loan shall remain unpaid, any Letter of Credit shall
remain outstanding, or any Lender shall have any Commitment hereunder:
          Section 10.1. Liens. The Revolving Borrower shall not, and shall not
permit any Restricted Subsidiary to, create, assume or permit to exist any Lien
(including the charge upon assets purchased under a conditional sales agreement,
purchase money mortgage, security agreement or title retention agreement, other
than a customary reservation or retention of title under a supply agreement
entered into in the ordinary course of business) upon any of its

69



--------------------------------------------------------------------------------



 



Properties, whether now owned or hereafter acquired, or assign or otherwise
convey any right to receive income, other than:
          (a) Permitted Liens;
          (b) Liens existing on the Closing Date and described on Schedule 10.1
attached hereto and made a part hereof and Liens extending the duration of any
such existing Lien; provided that the principal amount secured by such Lien is
not increased and the extended Lien does not cover any Property of the Revolving
Borrower or any Restricted Subsidiary which is not covered by the provisions of
the instruments, as in effect on the Closing Date, providing for the existing
Lien extended thereby;
          (c) Liens on the related leased assets securing only the Debt
permitted by clause (i) of Section 10.2(c) which is Permitted Lien Debt,
provided that such Lien shall not apply to any other property or asset of the
Revolving Borrower or any Restricted Subsidiary;
          (d) Liens created by the Pledge Agreement;
          (e) any Lien existing on any Property prior to the acquisition thereof
by the Revolving Borrower or any Restricted Subsidiary or existing on any
Property of any Person that becomes a Restricted Subsidiary after the date
hereof prior to the time such Person becomes a Restricted Subsidiary (provided
that (i) such Lien secures only Debt permitted by clause (iii) of
Section 10.2(c) which is Permitted Lien Debt, (ii) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (iii) such Lien shall not apply to
any other Property or asset of the Revolving Borrower or any Restricted
Subsidiary, (iv) such Lien shall secure only those obligations which it secures
on the date of such acquisition or the date such Person becomes a Restricted
Subsidiary, as the case may be, and (v) no Default or Event of Default exists or
would result therefrom) and Liens extending the duration of any such existing
Lien; provided that the principal amount secured by such Lien is not increased
and the extended Lien does not cover any Property of the Revolving Borrower or
any Restricted Subsidiary which is not covered by the provisions of the
instruments, as in effect on the date of acquisition of such Property or the
date on which the owner of such Property becomes a Restricted Subsidiary,
providing for the existing Lien extended thereby;
          (f) Liens on fixed or capital assets acquired, constructed, developed
or improved by the Revolving Borrower or any Restricted Subsidiary (provided
that (i) such Liens secure only Debt permitted by clause (ii) of Section 10.2(c)
which is Permitted Lien Debt, (ii) such Liens and the Debt secured thereby are
incurred prior to or within 180 days after such acquisition or the commercial
operations following completion of such construction, development or
improvement, whichever occurs latest, (iii) the Debt secured thereby does not
exceed the cost of acquiring, constructing, developing or improving such fixed
or capital assets and (iv) such Liens shall not apply to any other Property or
asset of the Revolving Borrower or any Restricted Subsidiary) and Liens
extending the duration of any such existing Lien; provided that the principal
amount secured by such Lien is not increased and the extended Lien does not
cover any Property of the Revolving Borrower or any Restricted Subsidiary which
is not covered by the provisions of the instruments, as in effect on the date of
acquisition or the commercial

70



--------------------------------------------------------------------------------



 



operations following completion of such construction, development or
improvement, whichever occurs latest, providing for the existing Lien extended
thereby;
          (g) Liens on the Houston Distribution Center; provided that such Liens
secure only Debt permitted by Section 10.2(d); and
          (h) Liens securing Debt permitted by Section 10.2(e).
          Section 10.2. Debt. The Revolving Borrower will not create, incur,
assume or suffer to exist, and will not permit any Restricted Subsidiary to
create, incur, assume or suffer to exist, any Debt, except as set forth below:
          (a) Debt of the Borrowers and the Guarantors to the Lenders, the
Agents and the Issuing Bank evidenced by or arising under any Loan Document;
          (b) unsecured Debt of the Revolving Borrower or any Restricted
Subsidiary other than Hedging Obligations;
          (c) (i) Capitalized Lease Obligations of the Revolving Borrower or any
Restricted Subsidiary, (ii) Debt of the Revolving Borrower or any Restricted
Subsidiary incurred to finance the acquisition, construction, development or
improvement of any fixed or capital assets (excluding Capital Lease Obligations
and Debt of the type permitted by clause (iii) of this Section 10.2(c)) or
incurred to extend, refinance, renew, replace, defease or refund any such
assumed Debt, and extensions, renewals and replacements of any such Debt that do
not increase the outstanding principal amount thereof, and (iii) Debt assumed in
connection with an acquisition of a Person or Property, or both, by any means,
which is not prohibited by Section 10.9 or incurred to extend, refinance, renew,
replace, defease or refund any such assumed Debt, and extensions, renewals and
replacements of any such Debt that do not increase the outstanding principal
amount thereof (provided that such Debt existed prior to such acquisition and is
not created in contemplation of or in connection with such acquisition);
          (d) Debt of the Revolving Borrower or any Restricted Subsidiary
secured by Liens on the Houston Distribution Center; provided that the aggregate
principal amount of Debt permitted by this clause (d) shall not exceed
$45,000,000 at any time outstanding;
          (e) secured Debt not otherwise permitted under this Section 10.2 of
the Revolving Borrower or any Restricted Subsidiary; provided that the aggregate
principal amount of Debt permitted by this clause (e) shall not exceed
$10,000,000 at any time outstanding; and
          (f) Hedging Obligations of the Revolving Borrower and any Restricted
Subsidiary that are incurred for the purpose of fixing or hedging interest rate
or currency risk with respect to any fixed or floating rate Debt that is
permitted by this Agreement to be outstanding or any receivable or liability the
payment of which is determined by reference to a foreign currency; provided that
the notional principal amount of any such Hedging Obligation does not exceed the
principal amount of the Debt or any receivable or liability to which such
Hedging Obligation relates; provided further that such obligations are entered
into in the ordinary

71



--------------------------------------------------------------------------------



 



course of business to hedge or mitigate risks to which the Revolving Borrower or
any Restricted Subsidiary is exposed in the conduct of its business or the
management of its liabilities;
provided that, prior to and immediately after incurring any such Debt, no
Default or Event of Default shall have occurred and be continuing or would
exist.
          For purposes of this Section 10.2, any Debt (1) which is extended,
renewed or replaced shall be deemed to have been incurred when extended, renewed
or replaced, (2) of a Person (other than the Revolving Borrower or a Restricted
Subsidiary) when it becomes, or is merged into, or is consolidated with, a
Restricted Subsidiary or the Revolving Borrower shall be deemed to have been
incurred at such time, and (3) which is Debt of the Revolving Borrower or a
Restricted Subsidiary consisting of a reimbursement obligation in respect of a
letter of credit or similar instrument shall be deemed to be incurred when such
letter of credit or similar instrument is issued.
          Section 10.3. Restricted Payments. The Revolving Borrower will not
directly or indirectly, and will not permit any Restricted Subsidiary to
directly or indirectly, declare or make any dividend payment or other
distribution of Properties, cash, rights, obligations or securities on account
of any shares of any class of Capital Stock of or any partnership or other
interest in the Revolving Borrower or any Restricted Subsidiary, or purchase,
redeem, retire or otherwise acquire for value (or permit any Restricted
Subsidiary to do so) any shares of any class of Capital Stock of the Revolving
Borrower or any Subsidiary or any warrants, rights or options to acquire any
such Capital Stock, partnership interests or other interests, now or hereafter
issued, outstanding or created (all of the foregoing being herein collectively
referred to as “Restricted Payments”); provided that the Revolving Borrower and
any Restricted Subsidiary may make any Restricted Payment so long as immediately
prior to and immediately after giving effect to such Restricted Payment, no
Default or Event of Default shall have occurred and be continuing.
          Section 10.4. Mergers; Consolidations; Sale or Other Dispositions of
All or Substantially All Assets. Neither the Revolving Borrower nor any Term
Borrower will merge, amalgamate or consolidate with or into any other Person, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of related transactions) all or substantially all of its assets
(whether now owned or hereafter acquired) to any other Person; provided that any
Borrower may merge, amalgamate or consolidate with or into any Person if such
Borrower shall be the surviving entity and, prior to and after giving effect
thereto, no Default or Event of Default has occurred or would exist; provided
further, upon compliance with the foregoing, the non-surviving entity may be
dissolved or liquidated, as applicable.
          Section 10.5. Investments, Loans and Advances. The Revolving Borrower
will not, and will not permit any Restricted Subsidiary to, (a) (i) make or
permit to remain outstanding any Investment in, (ii) endorse, or otherwise be or
become contingently liable, directly or indirectly, for the payment of money or
the obligations, stock or dividends of, (iii) own, purchase or acquire any
Capital Stock, obligations, evidences of indebtedness or securities of, or any
other equity interest in (including any option, warrant or other right to
acquire any of the foregoing), or (iv) make or permit to remain outstanding any
capital contribution to, any Unrestricted Subsidiary, or (b) otherwise make,
incur, create, assume or

72



--------------------------------------------------------------------------------



 



suffer to exist any Investment in any Unrestricted Subsidiary, excluding, in any
event, the contingent liability of a general partner for the obligations of its
partnership arising under law due to the nature of its general partnership
interest (collectively, “Restricted Investments”), except that:
          (a) the Revolving Borrower and the Restricted Subsidiaries may make or
permit to remain outstanding Restricted Investments to the extent within the
restrictions of, and permitted by, Section 10.4; and
          (b) the Revolving Borrower and the Restricted Subsidiaries may make or
permit to remain outstanding Restricted Investments in Unrestricted
Subsidiaries; provided that all such Restricted Investments of the Revolving
Borrower and the Restricted Subsidiaries made after the Closing Date shall not
exceed $100,000,000 in the aggregate; provided further that, prior to and
immediately after making any such Restricted Investment, no Default or Event of
Default has occurred and is continuing or would exist.
          Section 10.6. Use of Proceeds. The Borrowers will not use, nor permit
the use of, all or any portion of any Loan for any purpose except as described
in Article VI.
          Section 10.7. Transactions with Affiliates. The Revolving Borrower
will not, and will not permit any Restricted Subsidiary to, directly or
indirectly, engage in any transaction with any Affiliate or any shareholder,
officer or director of the Revolving Borrower or of any Affiliate, including,
without limitation, the purchase, sale or exchange of assets or the rendering of
any service, except in the ordinary course of business and pursuant to the
reasonable requirements of the business of the Revolving Borrower or such
Restricted Subsidiary, as the case may be, and upon fair and reasonable terms
that are substantially as favorable to the Revolving Borrower or such Restricted
Subsidiary, as the case may be, as those which might be obtained in an
arm’s-length transaction at the time from wholly independent and unrelated
sources; provided that the foregoing shall not apply to (i) (y) the payment by
the Revolving Borrower or the Restricted Subsidiaries of premiums on life
insurance policies naming George Zimmer as insured as provided for in that
certain Split-Dollar Agreement, dated November 25, 1994 (as amended or
supplemented and in effect), among the Revolving Borrower, George Zimmer and
David Edwab, as Co-Trustee, a copy of which has been delivered to the
Administrative Agent or filed as an exhibit to reports filed by the Revolving
Borrower with the Securities and Exchange Commission, and (z) payment by the
Revolving Borrower of premiums on similar life insurance policies naming David
Edwab and Eric Lane as insureds or (ii) transactions among the Borrowers and
Guarantors.
          Section 10.8. Nature of Business. The Revolving Borrower will not, and
will not permit any Restricted Subsidiary to, make any material change in its
Permitted Business, taken as a whole.
          Section 10.9. Acquisitions. The Revolving Borrower will not, and will
not permit any Restricted Subsidiary to, acquire by purchase or merger or
amalgamation (in one transaction or a series of transactions) (a) 90% or more of
the Capital Stock of or other equity interests in any other Person or (b) the
Properties of any Person that constitute all or substantially all of the assets
of such Person or of any division or other business unit of such Person (the

73



--------------------------------------------------------------------------------



 



events described in clauses (a) and (b) of this Section 10.9 herein referred to
as “Acquisitions”), except that the Revolving Borrower or any Restricted
Subsidiary may make any such Acquisition if:
          (a) prior to and immediately after making such Acquisition, no Default
or Event of Default has occurred and is continuing or would exist, and, if
requested by the Administrative Agent, the Revolving Borrower shall deliver to
the Administrative Agent an Officer’s Certificate setting forth calculations
evidencing pro forma compliance with Section 10.10;
          (b) in the case of the purchase of the Capital Stock of or other
equity interests in any other Person, such Person shall be initially designated
a Restricted Subsidiary upon consummation of such purchase;
          (c) to the extent applicable, the Revolving Borrower shall comply with
Section 9.7 in relation thereto; and
          (d) the assets and/or business of such Person so acquired, as the case
may be, shall be substantially related to the manufacturing, retailing,
wholesaling, renting, processing, servicing, maintaining, merchandising,
cleaning or distributing of clothing, apparel and accessories and related goods
and services (each, a “Permitted Business”).
          Section 10.10. Certain Financial Tests.
          (a) Leverage Ratio. The Revolving Borrower shall not permit the
Leverage Ratio as of the last day of any Fiscal Quarter to exceed 4.00 to 1.00.
          (b) Fixed Charge Ratio. The Revolving Borrower shall not permit the
ratio of (i) an amount equal to (A) the sum of EBITDA plus Contractual Rent
Expense minus (B) Capital Expenditures (excluding Acquisitions) to (ii) Fixed
Charges to be less than 1.30 to 1.00, determined in each case on the last day of
each Fiscal Quarter for the period of four Fiscal Quarters ending on such day.
          (c) Consolidated Net Worth Attributable to Foreign Assets. The
Revolving Borrower will not permit the percentage of Consolidated Net Worth
attributable to operating assets (exclusive of Inventory in the process of, or
held for, manufacture) located outside the United States, Canada and the United
Kingdom to be greater than ten percent (10%) as of the last day of any Fiscal
Quarter.
          Section 10.11. Regulations U and X. The Revolving Borrower will not
take or permit, and will not permit any Subsidiary to take or permit, any action
which would involve any Agent or any Lender in a violation of Regulation U,
Regulation X or any other regulation of the Board of Governors of the Federal
Reserve System or a violation of the Exchange Act, in each case as now or
hereafter in effect.
          Section 10.12. Status. The Revolving Borrower will not, and will not
permit any Subsidiary to:

74



--------------------------------------------------------------------------------



 



          (a) be or become an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended; or
          (b) be or become a “holding company”, or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company”, or a “public utility” within the meaning of the
Public Utility Holding Company Act of 1935, as amended.
          Section 10.13. Compliance with Laws. The Revolving Borrower will not
fail to comply, nor permit any Restricted Subsidiary to fail to comply, with all
Laws applicable to it or its Properties, except where the failure to so comply,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
          Section 10.14. Unrestricted Subsidiaries.
          (a) The Revolving Borrower will not, and will not permit any
Restricted Subsidiary to, create or otherwise designate any Subsidiary as an
Unrestricted Subsidiary or as a Restricted Subsidiary unless the requirements
set forth in the definition of Unrestricted Subsidiary or Restricted Subsidiary,
as the case may be, are complied with with respect to such Subsidiary.
          (b) The Revolving Borrower will not, and will not permit any
Restricted Subsidiary to, permit any Unrestricted Subsidiary to fail to comply
at any time with the requirements set forth in the definition of “Unrestricted
Subsidiary”.
          Section 10.15. Restrictive Agreements. Anything herein or any other
Loan Document to the contrary notwithstanding, the Revolving Borrower will not,
and will not permit any Subsidiary to, enter into, create or otherwise allow to
exist any agreement or restriction (other than a Loan Document) that
(a) prohibits or restricts the creation or assumption of any Lien upon any
Property of the Revolving Borrower or any Restricted Subsidiary to secure the
Obligations or any part thereof, (b) prohibits or restricts the Revolving
Borrower or any Restricted Subsidiary from complying with Section 9.7,
(c) requires any obligation of the Revolving Borrower or any Subsidiary to be
secured by any Property of the Revolving Borrower or any Restricted Subsidiary
if any obligation of the Revolving Borrower or such Subsidiary to the Lenders is
secured in favor of another Person, including without limitation the Lenders, or
(d) prohibits or restricts the ability of (i) any Restricted Subsidiary (A) to
pay dividends or make other distributions or contributions or advances to the
Revolving Borrower or any other Restricted Subsidiary, (B) to repay loans and
other indebtedness owing by it to the Revolving Borrower or any other Restricted
Subsidiary, or (C) to transfer any of its assets to the Revolving Borrower or
any other Restricted Subsidiary, or (ii) the Revolving Borrower or any
Restricted Subsidiary to make any payments required or permitted under the Loan
Documents or otherwise prohibit or restrict compliance by the Revolving Borrower
and its Subsidiaries thereunder; provided that the foregoing restrictions shall
not apply to:
     (1) limitations or restrictions imposed by law,

75



--------------------------------------------------------------------------------



 



     (2) limitations or restrictions existing under or by reason of any
agreement for the sale or other disposition of all or substantially all of the
equity interests in or all or substantially all of the assets of a Subsidiary,
which agreement restricts distributions or dividends by such Subsidiary pending
such sale or other disposition,
     (3) limitations or restrictions existing under or by reason of contracts
and agreements outstanding on the date hereof,
     (4) limitations or restrictions existing under or by reason of any
agreement or instrument governing capital stock or Debt of a Person acquired by
the Revolving Borrower or any of its consolidated Subsidiaries as in effect at
the time of such acquisition, which restriction or limitation (x) is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the properties or assets of such Person, so acquired and (y) is
not incurred in connection with, or in contemplation of, such acquisition (it
being understood that any such limitation or restriction may be continued, but
not made more restrictive, in any agreement refinancing or replacing the
agreement containing such original limitation or restriction),
     (5) limitations or restrictions existing under or by reason of agreements
governing Debt of any Non-Guaranteeing Restricted Subsidiary permitted by
Section 10.2 (other than intercompany Debt), which limitations or restrictions
are not applicable to any Person, or the properties or assets of any Person,
other than any such Non-Guaranteeing Restricted Subsidiary and its subsidiaries,
     (6) limitations or restrictions existing under or by reason of provisions
with respect to the disposition or distribution of assets or property in joint
venture agreements and other similar agreements entered into in the ordinary
course of business, so long as such limitations or restrictions are not
applicable to any Person (or its property or assets) other than such joint
venture or a subsidiary thereof, and
     (7) limitations or restrictions existing under or by reason of (x) a lease,
license or similar contract which restricts in a customary manner the
subletting, assignment encumbrance or transfer of any property or asset that is
subject thereto or the assignment, encumbrance or transfer of any such lease,
license or similar contract, (y) mortgages, deeds of trust, pledges or other
security instruments creating Liens permitted under this Agreement to secure
Debt permitted under this Agreement which restrict the transfer of the property
subject to such mortgages, deeds of trust, pledges or other security instruments
or (z) customary provisions restricting disposition of, or encumbrances on, real
property interests set forth in any reciprocal easements.
          Section 10.16. Canadian Benefit and Pension Plans. The Revolving
Borrower shall not, and shall cause each of its Subsidiaries not to (a) fail to
perform any material obligations required to be performed in connection with
each Canadian Pension Plan and Canadian Benefit Plan in accordance with the
terms of such plan and any requirement of applicable Law, and (b) fail to use
its best efforts to ensure that each Canadian Pension Plan is registered and
retains its registered status (if required under any requirement of applicable
Law) under, and is administered in a timely manner in all material respects in
accordance with, the

76



--------------------------------------------------------------------------------



 



applicable pension plan text, funding agreement, the Income Tax Act (Canada) and
any other requirement of applicable Law.
ARTICLE XI.
EVENTS OF DEFAULT; REMEDIES
          Section 11.1. Events of Default. If any of the following events shall
occur, then the Administrative Agent shall at the request of, or may with the
consent of, the Majority Lenders, (i) by notice to the Revolving Borrower,
declare the Revolving Commitment of each Revolving Lender and the several
obligations of each Revolving Lender to make Revolving Loans hereunder and
participate in Letters of Credit (and of the Issuing Bank to issue Letters of
Credit) to be terminated, whereupon the same shall forthwith terminate,
(ii) declare the Loans and all interest accrued and unpaid thereon, the LC
Exposure and all other amounts payable under this Agreement, to be forthwith due
and payable, whereupon the Loans, all such interest and all such other amounts,
shall become and be forthwith due and payable without presentment, demand,
protest or further notice of any kind (including, without limitation, notice of
default, notice of intent to accelerate and notice of acceleration), all of
which are hereby expressly waived by each Borrower, (iii) terminate any Letter
of Credit providing for such termination by sending a notice of termination as
provided therein and (iv) direct the Borrowers to take any action required by
Section 11.3; provided that, with respect to any Event of Default described in
clause (f) or (g) of Section 11.1, (A) the Revolving Commitment of each
Revolving Lender and the several obligations of each Revolving Lender to make
Revolving Loans hereunder and participate in Letters of Credit (and of the
Issuing Bank to issue Letters of Credit) shall automatically be terminated and
(B) the entire unpaid principal amount of the Loans, all interest accrued and
unpaid thereon, the LC Exposure and all such other amounts payable under this
Agreement, shall automatically become immediately due and payable, without
presentment, demand, protest or any notice of any kind (including, without
limitation, notice of default, notice of intent to accelerate and notice of
acceleration), all of which are hereby expressly waived by each Borrower:
          (a) Failure to Pay Principal or Reimbursement Obligations. The
Revolving Borrower shall fail to pay any principal of any Revolving Loan or any
reimbursement obligation in respect of any LC Disbursement or any Term Borrower
shall fail to pay any principal of any Term Loan made to it, in each case when
the same becomes due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise, in each case, pursuant to the terms
of this Agreement; or
          (b) Failure to Pay Other Amounts. The Revolving Borrower shall fail to
pay interest on any Revolving Loan or fees or other amounts owed by it and due
under this Agreement or any other Loan Document, or any Term Borrower shall fail
to pay interest on any Term Loan made to it or fees or other amounts owed by it
and due under this Agreement or any other Loan Document, in each case when the
same becomes due and payable and such failure shall remain unremedied for one
(1) Business Day; or
          (c) Default under Other Debt. The Revolving Borrower or any Restricted
Subsidiary shall fail to make any payment (regardless of amount) of principal
of, or interest or

77



--------------------------------------------------------------------------------



 



premium on, any Material Debt when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Material Debt; or any other
event constituting a default (however defined) shall occur or condition shall
exist under any agreement or instrument relating to any such Material Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument if, during the continuance thereof, the effect of such
event or condition results in such Material Debt becoming due prior to its
scheduled maturity or enables or permits the holder or holders of such Material
Debt or any trustee or agent on its or their behalf to cause such Material Debt
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity (or in the case of any Hedge
Agreement that constitutes a Material Debt, results in such Hedge Agreement
being terminated); or
           (d) Misrepresentation or Breach of Warranty. Any representation or
warranty made by the Revolving Borrower or any Subsidiary herein or in any other
Loan Document or in any certificate, document or instrument otherwise furnished
to any Agent or any Lender in connection with this Agreement shall be incorrect,
false or misleading in any material respect when made or when deemed made; or
           (e) Violation of Covenants.
     (i) The Revolving Borrower violates any covenant, agreement or condition
contained in Section 9.1(e), 9.2, 9.7 or in Article X; or
     (ii) The Revolving Borrower or any Subsidiary violates any other covenant,
agreement or condition contained herein or in any other Loan Document (other
than the Guaranty Agreements and the Pledge Agreement) to which it is a party
and such default shall continue unremedied for thirty (30) days after the
earlier to occur of (A) a Responsible Officer obtaining actual knowledge of such
default and (B) the Administrative Agent notifying the Revolving Borrower of
such default; or
     (f) Bankruptcy and Other Matters.
     (i) The Revolving Borrower or any Material Restricted Subsidiary shall
commence a voluntary case, petition, proposal, notice of intention to file a
proposal or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any Debtor Law now or hereafter in
effect or seeking the appointment of a trustee, receiver, interim receiver,
receiver and manager, liquidator, custodian or other similar official of it or
any substantial part of its property, or shall consent to (or fail to contest)
any such relief or the institution of any such proceeding or petition or the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall admit in writing its inability to pay its debts generally,
or shall take any corporate action to authorize any of the foregoing; or

78



--------------------------------------------------------------------------------



 



     (ii) An involuntary case, petition, proposal, notice of intention to file a
proposal or other proceeding shall be commenced against the Revolving Borrower
or any Material Restricted Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any Debtor Law or seeking the
appointment of a trustee, receiver, interim receiver, receiver and manager,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case, petition, proposal, notice or other
proceeding shall remain undismissed and unstayed for a period of sixty
(60) days; or an order for relief under the U.S. Bankruptcy Code, the Bankruptcy
and Insolvency Act (Canada) (or a similar order under other Debtor Law) shall be
entered against the Revolving Borrower or any Material Restricted Subsidiary; or
          (g) Dissolution. Any order is entered in any proceeding against the
Revolving Borrower or any Material Restricted Subsidiary decreeing the
dissolution, liquidation, winding-up or split-up of the Revolving Borrower or
any Material Restricted Subsidiary; or
          (h) Judgment. One or more judgments or orders for the payment of money
which, individually or in the aggregate, shall be in excess of 5% of
Consolidated Net Worth at any time, shall be rendered against the Revolving
Borrower or any Material Restricted Subsidiary (or any combination thereof) and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of thirty
(30) consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
          (i) Nullity of Loan Documents. Any Loan Document shall, at any time
after its execution and delivery and for any reason, cease to be in full force
and effect or be declared to be null and void, or the validity or enforceability
thereof shall be contested by the Revolving Borrower or any Affiliate thereof,
or the Revolving Borrower or any Subsidiary shall deny that it has any or any
further liability or obligations under any Loan Document to which it is a party,
or the Pledge Agreement or any Pledge Agreement Supplement shall for any reason
not grant the Administrative Agent a first priority Lien on the collateral
purported to be subject thereto; or
          (j) Change of Control. (i) A Change of Control shall occur, (ii) the
Revolving Borrower shall cease to directly or indirectly own 100% of the issued
and outstanding shares of Moores Retail Group Inc., free and clear of any Lien
(except in favor of the Administrative Agent) at any time that the Term Loans
are outstanding and unpaid, or (c) Moores Retail Group Inc. shall cease to
directly or indirectly own 100% of the issued and outstanding shares of any Term
Borrower, free and clear of any Lien (except in favor of the Administrative
Agent) at any time that the Term Loans are outstanding and unpaid;
          (k) ERISA. An ERISA Event shall have occurred that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in liability of the Revolving Borrower and its Subsidiaries
in an aggregate amount exceeding (i) $25,000,000 in any year or (ii) $50,000,000
for all periods; or
          (l) Guarantors; Pledge Agreement. (i) Any Guarantor violates any
covenant, agreement or condition contained in any Guaranty Agreement or any
default or event of default otherwise occurs thereunder or (ii) any Pledgor
violates any covenant, agreement or condition

79



--------------------------------------------------------------------------------



 



contained in the Pledge Agreement or any default or event of default otherwise
occurs thereunder.
          Section 11.2. Other Remedies. In addition to and cumulative of any
rights or remedies expressly provided for in this Article XI, if any one or more
Events of Default shall have occurred, the Administrative Agent shall at the
request, and may with the consent, of the Majority Lenders proceed to protect
and enforce the rights of the Lenders hereunder by any appropriate proceedings
as the Administrative Agent may elect. The Administrative Agent shall at the
request, and may with the consent, of the Majority Lenders also proceed either
by the specific performance of any covenant or agreement contained in this
Agreement or the other Loan Documents (other than Specified Hedge Agreements) or
by enforcing the payment of the Loans or by enforcing any other legal or
equitable right provided under this Agreement or the other Loan Documents (other
than Specified Hedge Agreements) or otherwise existing under any Law in favor of
the holders of the Loans. The Administrative Agent shall not, however, be under
any obligation to marshall any assets in favor of any Borrower or any other
Person or against or in payment of any or all obligations under any Loan
Document.
          Section 11.3. Collateral Account. The Revolving Borrower hereby agrees
that (i) upon the payment in full of the Revolving Loans and the termination of
the Revolving Commitments, or (ii) if any Event of Default shall occur and be
continuing on the Business Day that the Revolving Borrower receives notice from
the Administrative Agent or the Required Revolving Lenders (or, if the maturity
of the Revolving Loans has been accelerated, Revolving Lenders with LC Exposures
representing not less than 51% of the total LC Exposure) demanding the deposit
of cash collateral pursuant to this paragraph, the Revolving Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
cash equal to the total LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Revolving Borrower described in
clause (f) or (g) of Section 11.1. The Revolving Borrower also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 4.2. Each such deposit shall be held by the Administrative Agent as
collateral for the payment of the obligations of the Revolving Borrower under
this Agreement. Until the occurrence of a Return Event (as defined below), the
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal for the purposes expressly provided in this
Section 11.3, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the selection of
the Revolving Borrower and at the option and sole discretion of the
Administrative Agent and at the Revolving Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Revolving Borrower for the total LC Exposure at such time or, if the
maturity of the Revolving Loans has been accelerated (but subject to the consent
of Revolving Lenders with LC Exposures representing not less than 51% of the
total LC Exposure), be applied to satisfy the payment of other matured
obligations of the Revolving Borrower under

80



--------------------------------------------------------------------------------



 



this Agreement. If the Revolving Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Revolving Borrower within three Business Days after all Events of Default have
been cured or waived, free of any Lien or other interest in favor of the
Administrative Agent, any Revolving Lender or the Issuing Bank (such return, a
“Cure Return”). If the Revolving Borrower is required to provide an amount of
cash collateral hereunder pursuant to Section 4.2, such amount (to the extent
not applied as aforesaid) shall be returned to the Revolving Borrower as and to
the extent that, after giving effect to such return, the Revolving Borrower
would remain in compliance with Section 4.2 and no Default shall have occurred
and be continuing, free and clear of any Lien or other interest in favor of the
Administrative Agent, any Revolving Lender or the Issuing Bank, (such return and
a Cure Return, each, a “Return Event”).
          Section 11.4. Remedies Cumulative. No remedy, right or power conferred
upon the Lenders is intended to be exclusive of any other remedy, right or power
given hereunder or now or hereafter existing at Law, in equity, or otherwise,
and all such remedies, rights and powers shall be cumulative.
ARTICLE XII.
THE AGENTS
          In order to expedite the transactions contemplated by this Agreement,
JPMCB is hereby appointed to act as Administrative Agent on behalf of the
Lenders and the Issuing Bank, and JPMCB Toronto is hereby appointed to act as
Canadian Agent on behalf of the Term Lenders. Each of the Lenders and the
Issuing Bank hereby irrevocably authorizes each Agent to take such actions on
its behalf and to exercise such powers as are delegated to such Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
          Each bank serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not such Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Revolving Borrower or any Subsidiary or other Affiliate thereof as if it
were not such Agent hereunder.
          The Agents shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing as
directed by the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 13.17) and (c) except as expressly set forth herein, no Agent shall have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Revolving Borrower or any Subsidiary that is
communicated to or obtained by the bank serving as such Agent or any of its
Affiliates in any capacity. No Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in

81



--------------------------------------------------------------------------------



 



Section 13.17) or in the absence of its own gross negligence or willful
misconduct. Each Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to such Agent by any Borrower
or any Lender, and such Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article VIII or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent.
          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
          Each Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by such Agent.
Such Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of such Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.
          Subject to the appointment and acceptance of a successor Agent as
provided in this paragraph, any Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrowers. Upon any such resignation, the
Majority Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor. If no successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Issuing Bank, appoint a successor Agent, which
shall be a bank with an office in New York, New York (in the case of the
Administrative Agent) or Toronto, Canada (in the case of the Canadian Agent), or
an Affiliate of any such bank. Upon acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrowers to a successor Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrowers
and such successor. After any Agent’s resignation hereunder, the provisions of
this Article and Section 13.11 shall continue in effect for the benefit such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

82



--------------------------------------------------------------------------------



 



          Each Lender acknowledges that it has, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.
          The Arrangers and Joint Bookrunners, in such capacities, shall have no
duties or responsibilities, and shall incur no obligations or liabilities, under
this Agreement. Each Lender acknowledges that it has not relied, and will not
rely, on any Arranger or Joint Bookrunner in deciding to enter into this
Agreement.
          The Lender identified on the cover page of this Agreement as
“Syndication Agent” shall have no duties or responsibilities under this
Agreement other than those applicable to it as a Lender.
ARTICLE XIII.
MISCELLANEOUS
          Section 13.1. Waivers, Etc. No failure or delay on the part of any
Lender or any Agent in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. No course of dealing between any Borrower and any Lender
or any Agent shall operate as a waiver of any right of any Lender or any Agent.
No modification or waiver of any provision of this Agreement or any other Loan
Document nor consent to any departure by any Borrower therefrom shall in any
event be effective unless the same shall be in writing, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand on any Borrower in any case shall entitle
such Borrower to any other or further notice or demand in similar or other
circumstances.
          Section 13.2. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing (including telex, facsimile or cable communication) and
shall be mailed, couriered, telecopied, telexed, cabled or delivered as follows:

  (i)   if to any Borrower, to it at:         5803 Glenmont
Houston, Texas 77081
Attn: Ms. Claudia A. Pruitt
Facsimile No. 713-592-7075
        with a copy to:

83



--------------------------------------------------------------------------------



 



      Fulbright & Jaworski L.L.P.
1301 McKinney, St., Suite 5100
Fulbright Tower
Houston, Texas 77010
Attn: Mr. Michael W. Conlon
Telecopy No. 713-651-5246;     (ii)   if to the Administrative Agent, the
Issuing Bank or the Swingline Bank, to it at:         707 Travis (8-TX8-N078)
Houston, Texas 77002
Attn: David Jones
Telecopy No. 713-216-6710
        with copies to:         707 Travis (8-TX8-N078)
Houston, Texas 77002
Attn: Janice Carter
Telecopy No. 713-216-4651         and         1111 Fannin (10-TX2-F046)
Houston, Texas 77002
Attn: Leslie D. Opeyemi
Telecopy No. 713-216-2228;     (iii)   if to the Canadian Agent, to it at:      
  200 Bay Street, Suite 2000
Toronto, Ontario, M5J 2S1
Attn: Indrani Lazarus
Telecopy No. 416-981-9279; and

        (iv)    if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.
All such notices and communications shall, when mailed, delivered by courier,
telecopied, telexed, transmitted, or cabled, become effective when three
(3) Business Days have elapsed after being deposited in the mail (with first
class postage prepaid and addressed as aforesaid), or when confirmed by telex
answerback, transmitted to the correct telecopier, or delivered to the courier
or the cable company, except that notices and communications from any Borrower
to any Agent shall not be effective until actually received by such Agent.

84



--------------------------------------------------------------------------------



 



          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II, III or IV unless otherwise agreed by
the Applicable Agent and the applicable Lender. Any Agent or any Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.
          Section 13.3. GOVERNING LAW. EACH LOAN DOCUMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE
UNITED STATES OF AMERICA.
          Section 13.4. Survival of Representations, Warranties and Covenants.
All representations, warranties and covenants contained herein or made in
writing by the Revolving Borrower and the Restricted Subsidiaries in connection
herewith shall survive the execution and delivery of this Agreement and will
bind and inure to the benefit of the respective successors and permitted assigns
of the parties hereto, whether so expressed or not; provided that the
undertaking of the Lenders to make Loans and issue Letters of Credit to the
Borrowers shall not inure to the benefit of any successor or assign of any
Borrower. No investigation at any time made by or on behalf of the Lenders shall
diminish the Lenders’ right to rely on such representations, warranties and
covenants.
          Section 13.5. Counterparts. This Agreement may be executed in several
counterparts, and by the parties hereto on separate counterparts, and each
counterpart, when so executed and delivered, shall constitute an original
instrument, and all such separate counterparts shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to any
Loan Document by facsimile or internet transmission shall be as effective as
delivery of an original, manually executed counterpart thereof.
          Section 13.6. Severability. Should any clause, sentence, paragraph or
section of this Agreement be judicially declared to be invalid, unenforceable or
void, such decision shall not have the effect of invalidating or voiding the
remainder of this Agreement, and the parties hereto agree that the part or parts
of this Agreement so held to be invalid, unenforceable or void will be deemed to
have been stricken herefrom and the remainder will have the same force and
effectiveness as if such part or parts had never been included herein. Each
covenant contained in this Agreement shall be construed (absent an express
contrary provision herein) as being independent of each other covenant contained
herein, and compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with one or more other
covenants.
          Section 13.7. Descriptive Headings. The section headings in this
Agreement have been inserted for convenience only and shall be given no
substantive meaning or significance whatsoever in construing the terms and
provisions of this Agreement.

85



--------------------------------------------------------------------------------



 



          Section 13.8. Right of Set-off, Adjustments.
          (a) Upon the occurrence and during the continuance of any Event of
Default, each Lender (and each of its Affiliates) is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender (or any of its Affiliates) to or for the credit or the account of the
Revolving Borrower or any Restricted Subsidiary against any and all of the
Obligations of the Loan Parties which are then due and payable, irrespective of
whether such Lender shall have made any demand under this Agreement. Each Lender
agrees promptly to notify the Revolving Borrower after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender under this Section 13.8 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender may
have.
          (b) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Revolving Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.
          Section 13.9. Assignments and Participations.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Revolving Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Revolving Lender (and any attempted

86



--------------------------------------------------------------------------------



 



assignment or transfer by the Revolving Borrower without such consent shall be
null and void), (ii) no Term Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Term Lender (and any attempted assignment or transfer by any Term Borrower
without such consent shall be null and void) and (iii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing Bank
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment (in the case of a Revolving Lender) and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:
     (A) (I) in the case of an assignment by a Revolving Lender, the Revolving
Borrower and (II) in the case of an assignment by a Term Lender, the Term
Borrowers; provided that no consent of any Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;
     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of (I) any Revolving
Commitment to an assignee that is a Lender with a Revolving Commitment
immediately prior to giving effect to such assignment or (II) all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and
     (C) the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.
          (ii) Assignments shall be subject to the following additional
conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 in the case of a
Revolving Commitment or Revolving Loans, or C$5,000,000 in the case of Term
Loans, and the amount of the Commitment or Loans of the assigning Lender after
giving effect to such assignment shall not be less than $10,000,000 in the case
of a Revolving Commitment or Revolving Loans, or C$5,000,000 in the case of Term
Loans, in each case unless each of the applicable Borrower and the
Administrative Agent otherwise consents, provided that no such consent of any
Borrower shall be

87



--------------------------------------------------------------------------------



 



required if an Event of Default has occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Loans or the Commitments related thereto;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          For the purposes of this Section 13.9(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 3.2, 3.4, 4.7 and 13.11). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 13.9 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Agents, the Issuing Bank and the Lenders may
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for

88



--------------------------------------------------------------------------------



 



inspection by the Borrowers, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.4(b), 2.5(c), 2.6(c) or
4.5, the Administrative Agent shall have no obligation to accept such Assignment
and Assumption and record the information therein in the Register unless and
until such payment shall have been made in full, together with all accrued
interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
          (c) (i) Any Lender may, without the consent of the Borrowers, the
Agents, the Issuing Bank or the Swingline Bank, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Agents, the Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 13.17 that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.2, 3.4 and 4.7 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 13.8 as though it were a Lender, provided such
Participant agrees to be subject to Section 13.8(b) as though it were a Lender.
Each Lender which sells any participation to any Participant shall give prompt
notice thereof to the Administrative Agent and the applicable Borrower; provided
that no liability shall arise if any such Lender fails to give such notice to
such Borrower.
         (ii) A Participant shall not be entitled to receive any greater payment
under Section 3.2, 3.4 or 4.7 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
applicable Borrower’s prior written consent. A Participant that would be a
Foreign Revolving Lender if it were a Lender shall not be entitled to the
benefits of Section 4.7 unless the Revolving Borrower is

89



--------------------------------------------------------------------------------



 



notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Revolving Borrower, to comply with Section 4.7(d)
as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and the preceding subsections of this
Section shall not apply to any such pledge or assignment of a security interest;
provided that (i) no such pledge or assignment of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto, (ii) all related costs,
fees and expenses in connection with any such pledge or assignment shall be for
the sole account of such Lender and (iii) the reassignment back to it, free of
any interests of such assignee, shall be for the sole account of such Lender.
          Section 13.10. Interest. All agreements between any Borrower, any
Agent or any Lender, whether now existing or hereafter arising and whether
written or oral, are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of demand being made on any Loan or otherwise,
shall the amount contracted for, charged, reserved or received by any Agent or
any Lender for the use, forbearance, or detention of the money to be loaned
under this Agreement or otherwise or for the payment or performance of any
covenant or obligation contained herein or in any other Loan Document exceed the
maximum amount of interest permitted to be contracted for, charged or received
under applicable law from time to time in effect or the Highest Lawful Rate. If,
as a result of any circumstances whatsoever, fulfillment by any Borrower or any
Restricted Subsidiary of any provision hereof or of any of such documents, at
the time performance of such provision shall be due, shall involve transcending
the limit of validity prescribed by applicable usury law or result in any Agent
or any Lender having or being deemed to have contracted for, charged, reserved
or received interest (or amounts deemed to be interest) in excess of the maximum
lawful rate or amount of interest allowed by applicable law to be so contracted
for, charged, reserved or received by such Agent or such Lender, then, ipso
facto, the obligation to be fulfilled by such Borrower or such Restricted
Subsidiary shall be reduced to the limit of such validity, and if, from any such
circumstance, any Agent or any Lender shall ever receive interest or anything
which might be deemed interest under applicable law which would exceed the
maximum amount of interest permitted to be contracted for, charged or received
under applicable law from time to time in effect or the Highest Lawful Rate,
such amount which would be excessive interest shall be refunded to the
applicable Borrower, or, to the extent (i) permitted by applicable law and (ii)
such excessive interest does not exceed the unpaid principal balance of the
Loans and the amounts owing on other obligations of such Borrower to any Agent
or any Lender under any Loan Document, applied to the reduction of the principal
amount owing on account of the Loans or the amounts owing on other obligations
of such Borrower to any Agent or any Lender under any Loan Document and not to
the payment of interest. All sums paid or agreed to be paid to any Agent or any
Lender for the use, forbearance, or detention of the indebtedness of the
Borrowers to any Agent or any Lender shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full term of such indebtedness until payment in full of the principal thereof
(including the period of any renewal or extension thereof) so that the interest
on account of such indebtedness shall not exceed the Highest Lawful Rate. The
terms and provisions of this

90



--------------------------------------------------------------------------------



 



Section 13.10 shall control and supersede every other provision hereof and of
all other agreements between the Borrowers and the Lenders.
          Section 13.11. Expenses; Indemnification.
          (a) Each Borrower agrees to pay within 15 days after demand (i) all
reasonable costs and expenses of the Agents and their Affiliates in connection
with the initial syndication, preparation, execution, delivery, modification,
amendment and administration of this Agreement, the other Loan Documents and the
other documents to be delivered hereunder, including, without limitation, the
reasonable fees and expenses of counsel for the Agents (including the cost of
internal counsel) with respect thereto and with respect to advising the Agents
as to their rights and responsibilities under the Loan Documents and (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder. Each Borrower further agrees to pay on demand
all reasonable costs and expenses of the Agents, the Issuing Bank or any Lender,
if any (including, without limitation, reasonable attorneys’ fees and expenses
and the cost of internal counsel), in connection with the enforcement or
protection of its rights (whether through negotiations, legal proceedings, or
otherwise) in connection with the Loan Documents and the other documents to be
delivered hereunder, including all such costs and expenses incurred during a
workout, restructuring or negotiation with respect to the Loans or Letters of
Credit.
          (b) Each Borrower agrees to indemnify and hold harmless each Agent,
the Issuing Bank and each Lender and each of their respective affiliates and
respective officers, directors, employees, agents, and advisors (each, an
“Indemnified Party”) against any and all claims, damages, losses, liabilities,
costs, and expenses (including, without limitation, reasonable attorneys’ fees)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation, or
proceeding or preparation of defense in connection therewith) the Loan Documents
or the Transactions; provided that such indemnity shall not, as to any
Indemnified Party, be available to the extent that any such claim, damage, loss,
liability, cost, or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct; PROVIDED FURTHER THAT IT IS THE
INTENTION OF THE PARTIES HERETO THAT THE INDEMNIFIED PARTIES BE INDEMNIFIED FOR
CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES ARISING FROM THEIR OWN
NEGLIGENCE. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 13.11 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Borrower, its directors, shareholders or creditors or an Indemnified
Party or any other Person or any Indemnified Party is otherwise a party thereto
and whether or to the transactions contemplated hereby are consummated. EACH
BORROWER AGREES NOT TO ASSERT ANY CLAIM AGAINST ANY INDEMNIFIED PARTY ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES
ARISING OUT OF OR OTHERWISE RELATING TO THE LOAN DOCUMENTS, ANY OF THE
TRANSACTIONS

91



--------------------------------------------------------------------------------



 



CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE LOANS
OR THE LETTERS OF CREDIT.
          (c) Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers and the
Lenders contained in this Section 13.11 shall survive the payment in full of the
Loans and all other amounts payable under this Agreement.
          Section 13.12. Payments Set Aside. To the extent any payments on the
Obligations or proceeds of any collateral or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other Person under any Debtor Law or equitable cause, then, to
the extent of such recovery, the Obligation or part thereof originally intended
to be satisfied, and all rights and remedies therefor, shall be revived and
shall continue in full force and effect, and the Agents’ and the Lenders’
rights, powers and remedies under this Agreement and each other Loan Document
shall continue in full force and effect, as if such payment had not been made or
such enforcement or setoff had not occurred. In such event, each Loan Document
shall be automatically reinstated and the Borrowers shall take such action as
may be reasonably requested by the Agents and the Lenders to effect such
reinstatement.
          Section 13.13. Loan Agreement Controls. If there are any conflicts or
inconsistencies among this Agreement and any of the other Loan Documents, the
provisions of this Agreement shall prevail and control.
          Section 13.14. Obligations Several. The obligations of each Lender
under each Loan Document to which it is a party are several, and no Lender shall
be responsible for any obligation or Commitment of any other Lender under any
Loan Document to which it is a party. Nothing contained in any Loan Document to
which it is a party, and no action taken by any Lender pursuant thereto, shall
be deemed to constitute the Lenders to be a partnership, an association, a joint
venture, or any other kind of entity.
          Section 13.15. SUBMISSION TO JURISDICTION; WAIVERS. EACH OF THE
BORROWERS, THE AGENTS AND THE LENDERS IRREVOCABLY AND UNCONDITIONALLY:
          (a) SUBMITS, FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NONEXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATES OF TEXAS AND NEW
YORK AND THE PROVINCE OF ONTARIO, THE COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF TEXAS, THE COURTS OF THE UNITED STATES OF AMERICA
SITTING IN NEW YORK CITY, AND APPELLATE COURTS FROM ANY THEREOF;
          (b) WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH

92



--------------------------------------------------------------------------------



 



COURT OR THAT SUCH PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES
NOT TO PLEAD OR CLAIM THE SAME; AND
          (c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH LEGAL ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING OF A COPY THEREOF (BY REGISTERED OR
CERTIFIED MAIL OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL POSTAGE PREPAID) TO THE
ADDRESS SET FORTH IN SECTION 13.2 OR AT SUCH OTHER ADDRESS OF WHICH THE OTHER
PARTIES HERETO SHALL HAVE BEEN NOTIFIED IN WRITING PURSUANT TO SECTION 13.2.
NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL IN ANY WAY AFFECT THE RIGHT
OF ANY AGENT OR ANY LENDER OR ANY BORROWER TO BRING ANY ACTION ARISING OUT OF OR
RELATING TO THE LOANS OR THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COMPETENT COURT ELSEWHERE HAVING JURISDICTION OVER ANY BORROWER, ANY AGENT OR
ANY LENDER, AS THE CASE MAY BE, OR ITS PROPERTY.
          Section 13.16. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, EACH PARTY HERETO HEREBY (A) WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR
WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY
BANKING OR OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY; (B) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES; AND (C) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT
OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR
IMPLIED THAT SUCH PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVERS.
          Section 13.17. Amendments, Etc. No amendment or waiver of any
provision of this Agreement or any other Loan Document (except as provided
therein), nor consent to any departure by any Borrower or any Subsidiary
herefrom or therefrom (except as provided therein), shall in any event be
effective unless the same shall be in writing and signed by such Borrower or
such Subsidiary, as the case may be, as to amendments, and by the Majority
Lenders in all cases, and then, in any case, such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no amendment, waiver or consent shall:
          (a) without the written consent of each Lender, (i) change the
definition of “Majority Lenders” or “Pro Rata Percentage”, (ii) change
Section 4.9, 13.14 or this Section 13.17, (iii) change the aggregate unpaid
principal amount of the Loans or LC Disbursements, or the number of Lenders,
which shall be required for the Lenders or any of them

93



--------------------------------------------------------------------------------



 



to take any action hereunder, (iv) waive any of the conditions specified in
Section 8.1, or (v) except as provided in Section 13.20, release all or
substantially all of the Pledged Collateral;
          (b) without the written consent of each Revolving Lender, (i) change
the definition of “Majority Revolving Lenders”, (ii) forgive or reduce the
principal of, or rate or amount of interest applicable to, any Revolving Loan or
LC Disbursement, (iii) postpone any date fixed for any payment or prepayment of
principal of, or interest on, any Revolving Loan or LC Disbursement, or postpone
the Revolving Maturity Date, (iv) waive any of the conditions specified in
Section 8.3 with respect to any Revolving Borrowing or the issuance, renewal,
extension or amendment of any Letter of Credit, or (v) except as provided in
Section 13.20, release any Revolving Guarantor from its obligations under the
Revolving Guaranty Agreement;
          (c) without the written consent of each Term Lender, (i) change the
definition of “Majority Term Lenders”, (ii) forgive or reduce the principal of,
or rate or amount of interest applicable to, any Term Loan, (iii) postpone any
date fixed for any payment or prepayment of principal of, or interest on, any
Term Loan, or postpone the Term Maturity Date, (iv) waive any of the conditions
specified in Section 8.3 with respect to the Term Borrowing, or (v) release the
Term Guarantor from its obligations under the Term Guaranty Agreement;
          (d) reduce or increase the amount of the Commitment of any Lender, or
subject any Lender to any additional obligations, without the written consent of
such Lender; or
          (e) without the written consent of each Lender affected thereby,
(i) forgive or reduce the amount of any fees payable hereunder or (ii) postpone
any date fixed for any payment of fees hereunder;
provided further that no amendment, waiver or consent shall affect the rights or
duties of any Agent, the Issuing Bank or the Swingline Bank under this Agreement
or any other Loan Document, unless in writing and signed by such Agent, the
Issuing Bank or the Swingline Bank, respectively, in addition to the Lenders
required above to take such action.
          Section 13.18. Relationship of the Parties. This Agreement provides
for the making of loans by the Lenders, in their capacity as Lenders, to the
Borrowers, in their capacity as borrowers, and for the payment of interest and
repayment of principal by the Borrowers to the Lenders. The relationship between
the Lenders and the Borrowers is limited to that of creditors/secured parties,
on the one hand, and debtors, on the other hand. The provisions herein for
compliance with financial, environmental, and other covenants, delivery of
financial, environmental and other reports, and financial, environmental and
other inspections, investigations, audits, examinations or tests are intended
solely for the benefit of the Lenders to protect their interests as Lenders in
assuming payments of interest and repayment of principal, and nothing contained
in this Agreement shall be construed as permitting or obligating the Lenders to
act as financial or business advisors or consultants to any Borrower, as
permitting or obligating the Lenders to control any Borrower or to conduct or
operate any Borrower’s operations, as creating any fiduciary obligation on the
part of the Lenders to any Borrower, or as creating any joint venture, agency,
or other relationship between the parties other than as explicitly and
specifically stated in this Agreement. Each Borrower acknowledges that it has
had the opportunity to obtain the advice of experienced counsel of its own
choosing in connection

94



--------------------------------------------------------------------------------



 



with the negotiation and execution of this Agreement and to obtain the advice of
such counsel with respect to all matters contained herein, including, without
limitation, the provision in Section 13.16 for waiver of trial by jury. Each
Borrower further acknowledges that it is experienced with respect to financial
and credit matters and has made its own independent decision to apply to the
Lenders for the financial accommodations provided hereby and to execute and
deliver this Agreement.
          Section 13.19. Confidentiality. Each of the Agents, the Issuing Bank
and the Lenders (on behalf of itself and each of its Affiliates) agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of any Borrower (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential) or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to any Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than any Borrower. For the purposes of
this Section, “Information” means all information received from, or furnished at
the direction of, any Borrower or any of its Affiliates relating to any Borrower
or any of its Affiliates or their business, other than any such information that
is available to any Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by any Borrower; provided that, in the case of
information received from any Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          Section 13.20. Release of Liens and Guarantees.
          (a) Notwithstanding any contrary provision herein or in any other Loan
Document, if the Revolving Borrower shall request the release under the Pledge
Agreement or the Revolving Guaranty Agreement of any Restricted Subsidiary or
any Pledged Collateral to be sold or otherwise disposed of (including through
the sale or disposition of any Subsidiary owning any such Restricted Subsidiary
or Pledged Collateral or resulting from the dissolution of a

95



--------------------------------------------------------------------------------



 



Restricted Subsidiary) to a Person other than the Revolving Borrower or any
other Restricted Subsidiary in a transaction not prohibited under the terms of
this Agreement, the Revolving Borrower shall deliver to the Administrative Agent
a certificate executed by a Financial Officer to the effect that such sale or
other disposition (and any dissolution relating thereto) is not prohibited by
the terms of this Agreement, and the Administrative Agent, if satisfied that
such certificate is correct, shall, without the consent of any Lender, execute
and deliver all such instruments, releases, financing statements or other
agreements, and take all such further actions, as shall be necessary to
effectuate the release of such Restricted Subsidiary or such Pledged Collateral
substantially simultaneously with or at any time after the completion of such
sale or other disposition. Any such release shall be without recourse to, or
representation or warranty by, the Administrative Agent and shall not require
the consent of any Lender.
          (b) Notwithstanding any contrary provision herein or in any other Loan
Document, if the Revolving Borrower shall request the release under the Pledge
Agreement or the Revolving Guaranty Agreement of any Restricted Subsidiary or
any Pledged Collateral consisting of the equity interests issued by any
Restricted Subsidiary due to (i) the re-designation of such Restricted
Subsidiary as not a Material Restricted Subsidiary as a result of the
designation of other Restricted Subsidiaries as Material Restricted Subsidiaries
under the applicable provisions hereof or (ii) the fact that such Restricted
Subsidiary no longer qualifies as a Material Restricted Subsidiary pursuant to
the definition thereof, the Revolving Borrower shall deliver to the
Administrative Agent a certificate executed by a Financial Officer to the effect
that such Restricted Subsidiary is no longer a Material Restricted Subsidiary,
together with any documents or other evidence that the Administrative Agent may
reasonably request in order to verify the statements made in such certificate,
and the Administrative Agent, if satisfied that such certificate is correct,
shall, without the consent of any Lender, execute and deliver all such
instruments, releases, financing statements or other agreements, and take all
such further actions, as shall be necessary to effectuate the release of such
Restricted Subsidiary or such Pledged Collateral. Any such release shall be
without recourse to, or representation or warranty by, the Administrative Agent
and shall not require the consent of any Lender.
          (c) Without limiting the provisions of Section 13.11, the Revolving
Borrower shall reimburse the Agents and the Lenders for all costs and expenses,
including attorneys’ fees and disbursements, incurred by any of them in
connection with any action contemplated by this Section 13.20.
          Section 13.21. Currency Conversion and Currency Indemnity.
          (a) Each Borrower shall make payment relative to each Loan made to it
in the currency (the “Agreed Currency”) in which such Loan was made. If any
payment is received on account of any Loan in any currency (the “Other
Currency”) other than the Agreed Currency (whether voluntarily or pursuant to an
order or judgment or the enforcement thereof or the realization of any security
or the liquidation of any Borrower or otherwise howsoever), such payment shall
constitute a discharge of the liability of the applicable Borrower hereunder and
under the other Loan Documents in respect of such obligation only to the extent
of the amount of the Agreed Currency which the relevant Lender or the Applicable
Agent, as the case may be, is able to purchase with the amount of the Other
Currency received by it on the Business Day next

96



--------------------------------------------------------------------------------



 



following such receipt in accordance with its normal procedures and after
deducting any premium and costs of exchange.
          (b) If, for the purpose of obtaining or enforcing judgment in any
court in any jurisdiction, it becomes necessary to convert into a particular
currency (the “Judgment Currency”) any amount due in the Agreed Currency, then
the conversion shall be made on the basis of the rate of exchange prevailing on
the Business Day next preceding the day on which judgment is given and in any
event the applicable Borrower shall be obligated to pay the Applicable Agent and
the applicable Lenders any deficiency in accordance with Section 13.21(c). For
the foregoing purposes, “rate of exchange” means the rate at which the relevant
Lender or Agent, as applicable, in accordance with its normal banking procedures
is able on the relevant date to purchase the Agreed Currency with the Judgment
Currency after deducting any premium and costs of exchange.
          (c) If (i) any Lender or Agent receives any payment or payments on
account of the liability of any Borrower hereunder pursuant to any judgment or
order in any Other Currency, and (ii) the amount of the Agreed Currency which
the relevant Lender or Agent, as applicable, is able to purchase on the Business
Day next following such receipt with the proceeds of such payment or payments in
accordance with its normal procedures and after deducting any premiums and costs
of exchange is less than the amount of the Agreed Currency due in respect of
such obligations immediately prior to such judgment or order, then such Borrower
on demand shall, and such Borrower hereby agrees to, indemnify and save the
applicable Lenders and Agents harmless from and against any loss, cost or
expense arising out of or in connection with such deficiency.
          (d) The agreement of indemnity provided for in this Section 13.21
shall constitute an obligation separate and independent from all other
obligations contained in this Agreement, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by the Lenders or the Agents or any of them from time to time, and shall
continue in full force and effect notwithstanding any judgment or order for a
liquidated sum in respect of an amount due hereunder or under any judgment or
order.
          Section 13.22. FINAL AGREEMENT. THIS WRITTEN AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
          Section 13.23. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Borrower that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
to identify each Borrower in accordance with the Act.

97



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto, by their respective officers
thereunto duly authorized, have executed this Agreement effective as of the date
first above written.

                  THE MEN’S WEARHOUSE, INC.    
 
           
 
  By:   /s/ Claudia A. Pruitt    
 
                Name: Claudia A. Pruitt         Title: Vice President, Treasurer
and Assistant Secretary    
 
                MOORES THE SUIT PEOPLE INC.    
 
           
 
  By:   /s/ Claudia A. Pruitt    
 
                Name: Claudia A. Pruitt         Title: Vice President, Assistant
Treasurer and Assistant Secretary    
 
                GOLDEN BRAND CLOTHING (CANADA) LTD.    
 
           
 
  By:   /s/ Claudia A. Pruitt    
 
                Name: Claudia A. Pruitt         Title: Vice President, Assistant
Treasurer and Assistant Secretary    
 
                JPMORGAN CHASE BANK, N.A., as Administrative Agent and as
Revolving Lender    
 
           
 
  By:   /s/ Robert L. Mendoza     
 
                Name: Robert L. Mendoza         Title: Vice President    

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, as Canadian Agent
and as Term Lender    
 
           
 
  By:   /s/ Michael N. Tam     
 
                Name: Michael N. Tam         Title: Vice President    

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION, as Revolving Lender    
 
           
 
  By:   /s/ Susan T. Gallagher     
 
                Name: Susan T. Gallagher         Title: Vice President    

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



                  CONGRESS FINANCIAL
CORPORATION (CANADA), as Term Lender    
 
           
 
  By:   /s/ Enza Agosta     
 
                Name: Enza Agosta         Title: Vice President    

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Revolving Lender    
 
           
 
  By:   /s/ Ross Evans     
 
                Name: Ross Evans         Title: Vice President    

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A. (CANADA BRANCH), as Term Lender    
 
           
 
  By:   /s/ Medina Sales de Andrade     
 
                Name: Medina Sales de Andrade         Title: Assistant Vice
President    

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BANK, as Revolving Lender    
 
           
 
  By:   /s/ Michael J. Durbin    
 
                Name: Michael J. Durbin       Title: Senior Vice President    

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BANK, as Term Lender    
 
           
 
  By:   /s/ Michael J. Durbin    
 
                Name: Michael J. Durbin         Title: Senior Vice President    

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION, as Revolving Lender    
 
           
 
  By:   /s/ Veronica Morrissette    
 
                Name: Veronica Morrissette         Title: Vice President    

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION, CANADA BRANCH, as Term Lender
   
 
           
 
  By:   /s/ Kevin Jephcott    
 
                Name: Kevin Jephcott         Title: Principal Officer    

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA, as Revolving Lender    
 
           
 
  By:   /s/ Dana Maloney    
 
                Name: Dana Maloney         Title: Managing Director    

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA, as Term
Lender    
 
           
 
  By:   /s/ Brian Evans    
 
                Name: Brian Evans         Title: Managing Director    

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



                  UNION BANK OF CALIFORNIA, N.A., as Revolving Lender    
 
           
 
  By:   /s/ Henry G. Montgomery     
 
                Name: Henry G. Montgomery         Title: Vice President    

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



                  UNION BANK OF CALIFORNIA,
CANADA BRANCH, as Term Lender    
 
           
 
  By:   /s/ James G. Chepyha    
 
                Name: James G. Chepyha         Title: Vice President    

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A., as
Revolving Lender    
 
           
 
  By:   /s/ Zachary S. Johson    
 
                Name: Zachary S. Johson         Title: Senior Vice President    

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------



 



                  WELLS FARGO FINANCIAL
CORPORATION CANADA, as Term Lender    
 
           
 
  By:   /s/ Nick Scarfo    
 
                Name: Nick Scarfo         Title: Vice President    

Signature Page to Amended and Restated Credit Agreement